EXECUTION COPY


--------------------------------------------------------------------------------



Published CUSIP Number: 92827NAE7
364-DAY REVOLVING CREDIT AGREEMENT
DATED AS OF JANUARY 28, 2015
AMONG
VISA INC., VISA INTERNATIONAL SERVICE ASSOCIATION,
AND VISA U.S.A. INC.,
AS BORROWERS,
THE LENDERS,
AND


BANK OF AMERICA, N.A.,
AS ADMINISTRATIVE AGENT


JPMORGAN CHASE BANK, N.A.,
AS SYNDICATION AGENT


BANK OF CHINA, LOS ANGELES BRANCH,
BARCLAYS BANK PLC,
CITIBANK, N.A.,
HSBC BANK USA, N.A.,
ROYAL BANK OF CANADA,
STANDARD CHARTERED BANK,
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,
U.S. BANK NATIONAL ASSOCIATION
AND
WELLS FARGO BANK, NATIONAL ASSOCIATION,
AS DOCUMENTATION AGENTS


J.P. MORGAN SECURITIES LLC,
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
BANK OF CHINA, LOS ANGELES BRANCH,
BARCLAYS BANK PLC,
CITIGROUP GLOBAL MARKETS INC.,
HSBC BANK USA, N.A.,
RBC CAPITAL MARKETS,
STANDARD CHARTERED BANK,
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,
U.S. BANK NATIONAL ASSOCIATION
AND
WELLS FARGO SECURITIES, LLC,
AS JOINT LEAD ARRANGERS AND JOINT BOOK RUNNERS



--------------------------------------------------------------------------------


D-

--------------------------------------------------------------------------------




TABLE OF CONTENTS
 
 
 
 
 
Page
ARTICLE I - DEFINITIONS
1
1.1.
Definitions
1
1.2
Other Interpretive Provisions
24
1.3
Accounting Terms
25
1.4
Rounding
25
1.5
Exchange Rates; Currency Equivalents
25
1.6
Change of Currency
26
ARTICLE II - THE CREDITS
26
2.1
Dollar Revolving Commitments
26
2.2
Multi-Currency Commitments
26
2.3
Intentionally Omitted
27
2.4
Swing Loans
27
2.5
Determination of Dollar Amounts; Required Payments
28
2.6
Repayment of Loans
29
2.7
Ratable Loans; Types of Advances
29
2.8
Method of Selecting Types and Interest Periods for New Advances
30
2.9
Method of Selecting Types for New Swing Loans
30
2.10
Conversion and Continuation of Outstanding Advances
31
2.11
Fees and Reductions in Commitments
32
2.12
Minimum Amount of Each Revolving Advance
33
2.13
Method of Borrowing
33
2.14
Interest Rates, etc.
34
2.15
Rates Applicable During an Event of Default
35
2.16
Method of Payment
35
2.17
Optional Principal Payments
37
2.18
Noteless Agreement; Evidence of Indebtedness
38
2.19
Telephonic Notices
39
2.20
Interest Payment Dates; Interest and Fee Basis
39
2.21
Notification of Advances, Interest Rates, Prepayments and Commitment Reductions
39


2315953_6.doc    i    364-Day Revolving Credit Agreement

--------------------------------------------------------------------------------




2.22
Lending Installations
40
2.23
Non-Receipt of Funds by the Administrative Agent
40
2.24
Participations in Swing Loans
41
2.25
Intentionally Omitted
42
2.26
Judgment Currency
42
2.27
Increase in Commitments
43
2.28
Replacement of Lenders
44
2.29
Defaulting Lenders
45
ARTICLE III - YIELD PROTECTION; TAXES
47
3.1
Taxes
47
3.2
Illegality
51
3.3
Inability to Determine Rates
52
3.4
Increased Costs
53
3.5
Compensation for Losses
54
3.6
Mitigation of Obligations; Replacement of Lenders
54
3.7
Matters Applicable to All Requests for Compensation
55
3.8
Survival
55
ARTICLE IV - CONDITIONS PRECEDENT
56
4.1
Conditions to Closing Date
56
4.2
Each Advance
57
ARTICLE V - REPRESENTATIONS AND WARRANTIES
57
5.1
Existence and Standing
57
5.2
Authorization and Validity
57
5.3
No Conflict; Government Consent
58
5.4
Financial Statements
58
5.5
Material Adverse Change
58
5.6
Taxes
59
5.7
Litigation
59
5.8
Intentionally Omitted
59
5.9
Intentionally Omitted
59
5.10
Accuracy of Information
59
5.11
Regulation U
59


2315953_6.doc    ii    364-Day Revolving Credit Agreement

--------------------------------------------------------------------------------




5.12
OFAC and Anti-Corruption Laws
59
5.13
Compliance With Laws
60
5.14
Ownership of Properties
60
5.15
Plan Assets; Prohibited Transactions
60
5.16
Environmental Matters
60
5.17
Investment Company Act
60
5.18
ERISA
60
5.19
Exclusion of Anti-Social Forces
61
ARTICLE VI - COVENANTS
62
6.1
Financial Reporting
62
6.2
Use of Proceeds
64
6.3
Notice of Default
64
6.4
Conduct of Business
64
6.5
Taxes
64
6.6
Insurance
65
6.7
Compliance with Laws
65
6.8
Maintenance of Properties
65
6.9
Inspection
65
6.10
Mergers, Etc.
65
6.11
Intentionally Omitted
65
6.12
Liens
66
6.13
Intentionally Omitted
66
6.14
Intentionally Omitted
66
6.15
Intentionally Omitted
66
6.16
Books and Records
66
6.17
Consolidated Indebtedness to Consolidated EBITDA Ratio
66
6.18
Exclusion of Anti-Social Forces
67
ARTICLE VII - EVENTS OF DEFAULT
67
ARTICLE VIII - ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES
68
8.1
Acceleration
68
8.2
Dollar Conversion and Assignment of Obligations
69
8.3
Amendments
70


2315953_6.doc    iii    364-Day Revolving Credit Agreement

--------------------------------------------------------------------------------




8.4
Preservation of Rights
71
ARTICLE IX - GENERAL PROVISIONS
71
9.1
Survival of Representations
71
9.2
Intentionally Omitted
71
9.3
Headings
71
9.4
Entire Agreement
72
9.5
Several Obligations; Benefits of this Agreement
72
9.6
Expenses; Indemnification
72
9.7
Non-reliance
74
9.8
Severability of Provisions
74
9.9
Nonliability of Lenders
74
9.10
Confidentiality
75
9.11
No Advisory or Fiduciary Responsibility
75
9.12
Disclosure
76
9.13
Termination of Existing Agreement
76
ARTICLE X - THE ADMINISTRATIVE AGENT
76
10.1
Appointment and Authority
76
10.2
Rights as a Lender
77
10.3
Exculpatory Provisions
77
10.4
Reliance by Administrative Agent
78
10.5
Delegation of Duties
78
10.6
Resignation of Administrative Agent
78
10.7
Non-Reliance on Administrative Agent and Other Lenders
80
10.8
No Other Duties, Etc.
80
10.9
Administrative Agent May File Proofs of Claim
80
ARTICLE XI - Guarantee
81
11.1
Guarantee
81
11.2
Acknowledgments, Waivers and Consents
81
11.3
Reinstatement
84
11.4
Subrogation
84
11.5
Remedies
84
11.6
Payments
84


2315953_6.doc    iv    364-Day Revolving Credit Agreement

--------------------------------------------------------------------------------




11.7
Solvency
84
ARTICLE XII - SETOFF; RATABLE PAYMENTS
84
12.1
Setoff
84
12.2
Ratable Payments
85
ARTICLE XIII - BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS
85
13.1
Successors and Assigns
85
13.2
Participations
85
13.3
Assignments
87
13.4
Tax Treatment
90
ARTICLE XIV - NOTICES
90
14.1
Notices
90
14.2
Change of Address
91
14.3
Reliance by Administrative Agent and Lenders
92
ARTICLE XV - COUNTERPARTS
92
ARTICLE XVI - CHOICE OF LAW; CONSENT TO JURISDICTION;
92
16.1
CHOICE OF LAW
92
16.2
CONSENT TO JURISDICTION
92
16.3
WAIVER OF JURY TRIAL
93
16.4
USA PATRIOT Act Notice
93






2315953_6.doc    v    364-Day Revolving Credit Agreement

--------------------------------------------------------------------------------




SCHEDULES


Schedule 1
Commitment Schedule

Schedule 2
Pricing Schedule

Schedule 3
Certain Lending Installation and Notice Addresses

Schedule 5.7
Litigation



 

EXHIBITS
Exhibit A
[Intentionally Omitted]

Exhibit B
Form of Compliance Certificate

Exhibit C
Form of Assignment and Assumption Agreement

Exhibit D
[Intentionally Omitted]

Exhibit E
Form of Note

Exhibit F
Form of Revolving Advance Borrowing Notice

Exhibit G
Form of Swing Loan Borrowing Notice

Exhibit H
Form of Conversion/Continuation Notice

Exhibit I-1
Form of U.S. Tax Compliance Certificate

Exhibit I-2
Form of U.S. Tax Compliance Certificate

Exhibit I-3
Form of U.S. Tax Compliance Certificate

Exhibit I-4
Form of U.S. Tax Compliance Certificate

Exhibit J        Form of Revolving Advance Prepayment Notice
Exhibit K        Form of Swing Loan Prepayment Notice







2315953_6.doc    vi    364-Day Revolving Credit Agreement

--------------------------------------------------------------------------------




364-DAY REVOLVING CREDIT AGREEMENT
THIS 364-DAY REVOLVING CREDIT AGREEMENT dated as of January 28, 2015, is among
Visa Inc., a Delaware corporation (“Visa Inc.”), Visa International Service
Association, a Delaware corporation (“Visa International”), and Visa U.S.A.
Inc., a Delaware corporation (“Visa U.S.A.”; together with Visa Inc. and Visa
International, each a “Borrower” and collectively the “Borrowers”), each lender
from time to time party hereto (collectively, the “Lenders” and individually, a
“Lender”), and Bank of America, N.A., as Administrative Agent for the Lenders.
The parties hereto agree as follows:
ARTICLE I - DEFINITIONS
1.1.    Definitions. As used in this Agreement:
“Administrative Agent” means Bank of America, in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.
“Affiliate” of any Person means any other Person directly or indirectly
controlling, controlled by or under common control with such Person. A Person
shall be deemed to control another Person if the controlling Person possesses,
directly or indirectly, the power to direct or cause the direction of the
management or policies of the controlled Person, whether through ownership of
stock, by contract or otherwise.
“Agreed Currencies” means (a) Dollars, (b) so long as such currencies remain
Eligible Currencies, Pounds Sterling, Euros and Yen and (c) any other Eligible
Currency which any Borrower requests the Administrative Agent to include as an
Agreed Currency hereunder and which is acceptable to all of the Multi-Currency
Revolving Lenders.
“Agreement” means this 364-day revolving credit agreement.
“Anti-Social Forces” is defined in Section 5.19.
“Applicable Margin” means, with respect to Eurocurrency Advances, Base Rate
Advances, Foreign Currency Swing Loans, Euro Swing Loans and U.S. Swing Loans at
any time, the percentage rate per annum which is applicable at such time as set
forth in the Pricing Schedule attached hereto as Schedule 2.
“Appropriate Foreign Currency” means (a) with respect to the Yen Swing Lender,
Yen and (b) with respect to the Sterling Swing Lender, Pounds Sterling.
“Appropriate Foreign Currency Swing Lender” means (a) with respect to Yen Swing
Loans and any payments in respect thereof (including payments of interest
thereon), the Yen Swing Lender and (b) with respect to Sterling Swing Loans and
any payments in respect thereof (including payments of interest thereon), the
Sterling Swing Lender.
“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

2315953_6.doc    1    364-Day Revolving Credit Agreement

--------------------------------------------------------------------------------




“Arrangers” means J.P. Morgan Securities LLC, Merrill Lynch, Pierce, Fenner &
Smith Incorporated, Bank of China, Los Angeles Branch, Barclays Bank PLC,
Citigroup Global Markets Inc., HSBC Bank USA, N.A., RBC Capital Markets,
Standard Chartered Bank, The Bank of Tokyo-Mitsubishi UFJ, Ltd., U.S. Bank
National Association and Wells Fargo Securities, LLC, in their capacity as joint
lead arrangers and joint book runners.
“Article” means an article of this Agreement unless another document is
specifically referenced.
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 13.3.1(c)), and accepted by the Administrative Agent, in
substantially the form of Exhibit C or any other form (including electronic
documentation generated by use of an electronic platform) approved by the
Administrative Agent.
“Authorized Officer” means each of the President, Chief Executive Officer, Chief
Financial Officer or Treasurer of the applicable Borrower, or, except for
purposes of Sections 6.1(a) and 6.1(b), any of their respective authorized
designees identified from time to time in writing to the Administrative Agent
and having the authorities set forth in such writing (with accompanying
incumbency certification) by the President, Chief Executive Officer, Chief
Financial Officer or Treasurer of the applicable Borrower. Unless the provisions
of this Agreement or any other Loan Document specifically require that any
action by any Borrower be undertaken or effected by two Authorized Officers on
behalf of such Borrower, such action shall be permitted to be undertaken or
effected by one Authorized Officer on behalf of such Borrower, provided that all
Revolving Advance Borrowing Notices and Swing Loan Borrowing Notices and all
notices described in Section 2.13(e) shall in any case be required to be given
by two Authorized Officers.
“Bank of America” means Bank of America, N.A. and its successors.
“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by Bank of America as its
“prime rate” and (c) the Daily Floating One Month Rate plus 1.00%. The “prime
rate” is a rate set by Bank of America based upon various factors including Bank
of America’s costs and desired return, general economic conditions and other
factors, and is used as a reference point for pricing some loans, which may be
priced at, above or below such announced rate. Any change in such prime rate
announced by Bank of America shall take effect at the opening of business on the
day specified in the public announcement of such change.
“Base Rate Advance” means a Revolving Advance which, except as otherwise
provided in Section 2.15, bears interest at the Base Rate.
“Base Rate Loan” means a Loan which, except as otherwise provided in
Section 2.15, bears interest at the Base Rate.
“Borrower” and “Borrowers” have the meanings specified in the introductory
paragraph hereto.

2315953_6.doc    2    364-Day Revolving Credit Agreement

--------------------------------------------------------------------------------




“Borrower Materials” is defined in Section 6.1.
“Borrowing Date” means a date on which a Revolving Advance, a Foreign Currency
Swing Loan, a Euro Swing Loan or a U.S. Swing Loan is made hereunder.
“Boryokudan” is defined in Section 5.19.
“Boryokudanin” is defined in Section 5.19.
“Boryokudan jyun-koseiin” is defined in Section 5.19.
“Boryokudan kanren gaisha” is defined in Section 5.19.
“Business Day” means (a) with respect to any borrowing, payment or rate
selection of (i) Eurocurrency Advances, a day (other than a Saturday or Sunday)
on which banks generally are open in New York and London (and, in the case of
any borrowing, payment or rate selection of Eurocurrency Advances denominated in
Yen, Tokyo or, in the case of any borrowing, payment or rate selection of
Eurocurrency Advances denominated in Euros, Frankfurt) for the conduct of
substantially all of their commercial lending activities, interbank wire
transfers can be made on the Fedwire system and dealings in Dollars and other
Agreed Currencies are carried on in the London interbank market (and, in the
case of a Eurocurrency Advance denominated in Euros, such day is a TARGET Day),
(ii) Sterling Swing Loans, a day (other than a Saturday or Sunday) on which
banks generally are open in London for the conduct of substantially all of their
commercial lending activities and dealings in Pounds Sterling are carried on in
the London interbank market, (iii) Euro Swing Loans, a day (other than a
Saturday or Sunday) that is a TARGET Day and a day on which banks generally are
open in London for the conduct of substantially all of their commercial lending
activities and dealings in Euros are carried on in the London interbank market,
(iv) Yen Swing Loans, a day (other than a Saturday or Sunday) on which banks
generally are open in Tokyo for the conduct of substantially all of their
commercial lending activities and dealings in Yen are carried on in the Tokyo
interbank market and (b) for all other purposes, including any borrowing,
payment or rate selection of U.S. Swing Loans, a day (other than a Saturday or
Sunday) on which banks generally are open in New York for the conduct of
substantially all of their commercial lending activities and interbank wire
transfers can be made on the Fedwire system.


“Capitalized Lease” of a Person means any lease of Property by such Person as
lessee which would be capitalized on a balance sheet of such Person prepared in
accordance with GAAP.
“Capitalized Lease Obligations” of a Person means the amount of the obligations
of such Person under Capitalized Leases which would be shown as a liability on a
balance sheet of such Person prepared in accordance with GAAP.
“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any Law, rule, regulation
or treaty, (b) any change in any Law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority;

2315953_6.doc    3    364-Day Revolving Credit Agreement

--------------------------------------------------------------------------------




provided that notwithstanding anything herein to the contrary, (x) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives thereunder or issued in connection therewith and
(y) all requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a “Change in Law,” regardless of the date enacted, adopted or issued.
“Change of Control” means an event or series of events by which (a) any person
or “group” (within the meaning of Section 13(d) or 14(d) of the Securities
Exchange Act of 1934, as amended) (i) shall acquire “beneficial ownership” (as
defined in Rules 13d-3 and 13d-5 under the Securities Exchange Act of 1934, as
amended) of 35% or more of the outstanding capital stock having ordinary voting
power in the election of directors of Visa Inc. or (ii) shall obtain the power
(whether or not exercised) to elect a majority of Visa Inc.’s directors or
(b) Visa Inc. ceases to own, directly or indirectly, 100% of the equity
membership or other similar ownership interests of Visa International or Visa
U.S.A.
“Class” means, with respect to any Revolving Advance, its nature as a Dollar
Revolving Advance or a Multi-Currency Revolving Advance.
“Closing Date” means January 28, 2015.
“Code” means the Internal Revenue Code of 1986, as amended.
“Commitment” means a Dollar Revolving Commitment, a Multi-Currency Revolving
Commitment, a Foreign Currency Swing Commitment, a Euro Swing Commitment or a
U.S. Swing Commitment, as applicable.
“Commitment Fee Rate” means, at any time, with respect to the commitment fees
payable pursuant to Section 2.11.1, the percentage rate per annum which is
applicable at such time as set forth in the Pricing Schedule attached hereto as
Schedule 2.
“Compensation Rate” means, for any day, (a) with respect to any amount
denominated in Dollars, the greater of (i) the Federal Funds Rate and (ii) an
overnight rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation and (b) with respect to any amount
denominated in an Agreed Currency (other than Dollars), the Overnight Rate.
“Confidential Information” means any information with respect to any Borrower or
any of its Subsidiaries (including Excluded Subsidiaries) or Affiliates
furnished to the Administrative Agent or any Arranger or Lender pursuant to or
in connection with any of the Loan Documents; provided that Confidential
Information does not include information which (a) is or becomes generally
available to the public, other than as a result of a disclosure or a failure to
maintain confidentiality by the Administrative Agent or any Arranger or Lender,
or any of their respective Related Parties, in breach of Section 9.10, (b) was
known to the Administrative Agent or any Arranger or Lender to be on a
non-confidential basis prior to its disclosure to such party by such

2315953_6.doc    4    364-Day Revolving Credit Agreement

--------------------------------------------------------------------------------




Borrower or any of its Related Parties or (c) is disclosed to the Administrative
Agent or any Arranger or Lender on a non-confidential basis by a Person, other
than such Borrower or any of its Subsidiaries (including Excluded Subsidiaries),
Affiliates or Related Parties, who is not known by the Administrative Agent or
any Arranger or Lender, after reasonable inquiry, to be bound by a
confidentiality agreement with such Borrower or otherwise prohibited from
transmitting such information to the Administrative Agent or any Arranger or
Lender.
“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
“Consolidated EBITDA” means, for any period, for Visa Inc. and its Subsidiaries
on a consolidated basis, an amount equal to Consolidated Net Income for such
period, plus, without duplication, (a) the following to the extent deducted in
calculating such Consolidated Net Income: (i) Consolidated Interest Charges for
such period, (ii) the provision for federal, state, local and foreign income
taxes payable by Visa Inc. and its Subsidiaries for such period, (iii) the
amount of depreciation and amortization expense reducing such Consolidated Net
Income and (iv) other expenses of Visa Inc. and its Subsidiaries deducted in
determining such Consolidated Net Income to the extent that they do not
represent a cash item in such period, including, without limitation,
amortization of contract acquisition costs and the litigation provision (other
than in respect of the Covered Litigation, which is excluded in determining
Consolidated Net Income) and minus, without duplication, (b) the following: (x)
non-cash items increasing Consolidated Net Income for such period and (y)
contract acquisition costs that are paid during such period.
“Consolidated Indebtedness” means, as of any date of determination, for Visa
Inc. and its Subsidiaries on a consolidated basis, all Indebtedness.
“Consolidated Indebtedness to Consolidated EBITDA Ratio” means, as of any date
of determination, the ratio of (a) Consolidated Indebtedness of Visa Inc. and
its Subsidiaries as of such date to (b) Consolidated EBITDA for the period of
four fiscal quarters of Visa Inc. and its Subsidiaries ended on or most recently
prior to such date.
“Consolidated Interest Charges” means, for any period, for Visa Inc. and its
Subsidiaries on a consolidated basis, the sum of (a) the line item for interest
payments on debt and capital leases as disclosed on the Supplemental Disclosure
of Cash Flow Information associated with the Consolidated Statements of Cash
Flow of Visa Inc. and its Subsidiaries for such period and (b) any other
interest paid in cash in such period.
“Consolidated Net Income” means, for any period, for Visa Inc. and its
Subsidiaries on a consolidated basis, an amount equal to net income before (a)
extraordinary items, (b) accruals for litigation and litigation settlement of
the Covered Litigation (but not for any litigation that is not Covered
Litigation) and (c) the effect of any cumulative change in accounting
principles, determined in accordance with GAAP.
“Controlled Group” means all members of a controlled group of corporations or
other business entities and all trades or businesses (whether or not
incorporated) under common control

2315953_6.doc    5    364-Day Revolving Credit Agreement

--------------------------------------------------------------------------------




which, together with any Borrower or any of its Subsidiaries, are treated as a
single employer under Section 414 of the Code.
“Conversion/Continuation Notice” is defined in Section 2.10.
“Conversion Date” is defined in Section 8.2(a).
“Covered Litigation” has the meaning given such term in the Form 10-K filed by
Visa Inc. with the Securities and Exchange Commission on November 21, 2014.
“Currency Reference Rate” means any of the Daily Floating One Month Rate, the
Eurocurrency Rate or the Overnight Rate.
“Daily Floating One Month Rate” means for any day with respect to any Agreed
Currency, the rate per annum equal to (a) in the case of a currency other than
Euros, the LIBOR Rate or, in the case of Euros, the EURIBOR Rate, or a
comparable rate or successor rate (which rate must be approved by the
Administrative Agent), appearing on the applicable page of the Reuters Telerate
Service (or other commercially available source providing quotations of such
rates as designated by the Administrative Agent from time to time) at
approximately 11:00 a.m. (London time or, in the case of Euros, Frankfurt time),
on such day (or, if such rate is applicable in determining the U.S. Swing Rate
and such day is not a Business Day in London, the immediately preceding day that
is a Business Day in London) for deposits in the relevant currency being
delivered in the London or other applicable offshore interbank market for a term
of one month commencing on such day (or, if such rate is applicable in
determining the U.S. Swing Rate and such day is not a Business Day in London,
the immediately preceding day that is a Business Day in London), divided by
(b) one minus the Eurocurrency Reserve Percentage. If a comparable or successor
rate is approved by the Administrative Agent, as described above, the approved
rate shall be applied in a manner consistent with market practice; provided that
to the extent such market practice is not administratively feasible for the
Administrative Agent, such approved rate shall be applied in a manner reasonably
determined by the Administrative Agent.
Notwithstanding the foregoing, the Daily Floating One Month Rate will be deemed
to be 0.00% per annum if the Daily Floating One Month Rate calculated pursuant
to the foregoing provisions would otherwise be less than 0.00%.
“Default” means an event which but for the lapse of time or the giving of
notice, or both, would constitute an Event of Default.
“Defaulting Lender” means, subject to Section 2.29(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrowers in writing that such failure
is the result of such Lender’s good faith determination that one or more
conditions precedent to funding (each of which conditions precedent, together
with any applicable default, shall be specifically identified in such writing)
has not been satisfied or (ii) pay to the Administrative Agent, any Swing Lender
or any other Lender any other amount required to be paid by it hereunder
(including in respect of its participation in Swing Loans and

2315953_6.doc    6    364-Day Revolving Credit Agreement

--------------------------------------------------------------------------------




including pursuant to Section 8.2) within two Business Days of the date when
due, (b) has notified any Borrower, the Administrative Agent or any Swing Lender
in writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such Lender’s obligation to fund a Loan hereunder
and states that such position is based on such Lender’s good faith determination
that a condition precedent to funding (which condition precedent, together with
any applicable default, shall be specifically identified in such writing or
public statement) cannot be satisfied), (c) has failed, within three Business
Days after written request by the Administrative Agent or any Borrower, to
confirm in writing to the Administrative Agent and the Borrowers that it will
comply with its prospective funding obligations hereunder (provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
receipt of such written confirmation by the Administrative Agent and the
Borrowers) or (d) has, or has a direct or indirect parent company that has,
(i) become the subject of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or other judicial
proceeding or (ii) had appointed for it a receiver, custodian, conservator,
trustee, administrator, assignee for the benefit of creditors or similar Person
charged with reorganization or liquidation of its business or assets, including
the Federal Deposit Insurance Corporation or any other state or federal
regulatory authority acting in such a capacity; provided that a Lender shall not
be a Defaulting Lender solely by virtue of the ownership or acquisition of any
equity interest in that Lender or any direct or indirect parent company thereof
by a Governmental Authority so long as such ownership interest does not result
in or provide such Lender with immunity from the jurisdiction of courts within
the United States or from the enforcement of judgments or writs of attachment on
its assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above, and of
the effective date of such status, shall be conclusive and binding absent
manifest error, and such Lender shall be deemed to be a Defaulting Lender
(subject to Section 2.29(b)) as of the date established therefor by the
Administrative Agent in a written notice of such determination, which shall be
delivered by the Administrative Agent to the Borrowers, the Swing Lenders and
each other Lender promptly following such determination.
“Dollar Amount” of any currency at any date means (a) the amount of such
currency if such currency is Dollars or (b) the Equivalent Amount.
“Dollar Pro Rata Share” means:
(a)    with respect to an amount of credit to be extended or purchased or an
amount to be otherwise paid (other than with respect to the purchase of a
participation in a U.S. Swing Loan) by any Dollar Revolving Lender hereunder at
any time on or prior to the earlier of the Termination Date or the Conversion
Date, a fraction (expressed as a percentage, carried out to the ninth decimal
place), the numerator of which is the amount of the Dollar Revolving
Commitment of such Dollar Revolving Lender at such time and the denominator of
which is the amount of the Dollar Total Commitment at such time; and
(b)    with respect to an amount to be paid (other than with respect to a funded
participation in a U.S. Swing Loan) to or for the account of any Dollar
Revolving Lender at any time

2315953_6.doc    7    364-Day Revolving Credit Agreement

--------------------------------------------------------------------------------




prior to the Conversion Date, a fraction (expressed as a percentage, carried out
to the ninth decimal place), the numerator of which is the sum of the amount of
the Total Outstandings owed to such Dollar Revolving Lender at such time and the
denominator of which is the amount of the Total Outstandings owed to all Dollar
Revolving Lenders at such time.
“Dollar Revolving Advance” means a borrowing hereunder (a) made available by the
Dollar Revolving Lenders on the same Borrowing Date or (b) converted or
continued by the Dollar Revolving Lenders on the same date of conversion or
continuation, consisting of the aggregate amount of the several Dollar Revolving
Loans and, in the case of Eurocurrency Loans, for the same Interest Period.
“Dollar Revolving Commitment” means, with respect to any Dollar Revolving Lender
at any time, the obligation of such Dollar Revolving Lender to make Dollar
Revolving Loans and participate in U.S. Swing Loans not exceeding the amount set
forth on Schedule 1 or as set forth in any Assignment and Assumption relating to
any assignment that has become effective pursuant to Section 13.3.1, as such
amount may be modified from time to time pursuant to the terms hereof.
“Dollar Revolving Lender” means each lending institution listed on Schedule 1 as
a Dollar Revolving Lender or added as a Dollar Revolving Lender pursuant to
Section 2.27 and its successors and assigns, in each case other than any such
lending institution that has ceased to be a Dollar Revolving Lender hereunder
pursuant to Section 2.28 or an Assignment and Assumption.
“Dollar Revolving Loan” means, with respect to a Dollar Revolving Lender, any
loan made by such Dollar Revolving Lender pursuant to Article II (or any
conversion or continuation thereof).
“Dollar Total Commitment” means the aggregate amount of the Dollar Revolving
Commitments of all Dollar Revolving Lenders, as increased or reduced from time
to time pursuant to the terms hereof.
“Dollars” and “U.S.$” means the lawful currency of the United States of America.
“Eligible Affiliate or Approved Fund” means an Affiliate of a Lender or an
Approved Fund that is regularly engaged in the business of making loans of the
type evidenced by this Agreement and either (a) that has a rating of its senior
unsecured long-term debt securities of A- or better by S&P or A3 or better by
Moody’s or (b) has been approved by the Administrative Agent, each Swing Lender
and Visa Inc. (as may be required under Section 13.3.1(c)) as an Eligible
Affiliate or Approved Fund, which approval shall be promptly given by the
applicable Person unless such Person reasonably believes that such Affiliate or
Approved Fund does not have the assets or liquidity or access to the assets or
liquidity to honor its Commitment to make Loans and its other obligations
hereunder when required to do so.
“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund and (d) any other Person (other than a natural person or a holding
company, investment vehicle or trust for, or owned and operated for the primary
benefit of a natural person) approved by (i) the Administrative Agent and the
Swing Lenders, and (ii) unless an Event of Default has occurred and is
continuing, Visa Inc. (each such approval not to be unreasonably withheld or
delayed); provided

2315953_6.doc    8    364-Day Revolving Credit Agreement

--------------------------------------------------------------------------------




that notwithstanding the foregoing, “Eligible Assignee” shall not include (A)
any Borrower or any Borrowers’ Affiliates or Subsidiaries or (B) any Defaulting
Lender or any of its Subsidiaries or any Person who, upon becoming a Lender
hereunder, would constitute any of the foregoing Persons described in this
clause (B); and provided, further, that an Eligible Assignee shall include only
a Revolving Lender, an Affiliate of such a Lender or another Person, which,
through its Lending Installations, is capable of lending the applicable Agreed
Currencies to the Borrowers without the imposition of any Taxes or Other Taxes,
as the case may be.
“Eligible Currency” means any currency other than Dollars (a) that is readily
available, (b) that is freely traded, (c) in which deposits are customarily
offered to banks in the London interbank market, (d) which is convertible into
Dollars in the international interbank market and (e) as to which an Equivalent
Amount may be readily calculated. If, after the designation by the
Multi-Currency Revolving Lenders of any currency as an Agreed Currency, (x)
currency control or other exchange regulations are imposed in the country in
which such currency is issued with the result that different types of such
currency are introduced, (y) such currency is, in the determination of the
Administrative Agent, no longer readily available or freely traded or (z) in the
determination of the Administrative Agent, an Equivalent Amount of such currency
is not readily calculable, the Administrative Agent shall promptly notify the
Multi-Currency Revolving Lenders and the Borrowers, and such currency shall no
longer be an Agreed Currency until such time as all Multi-Currency Revolving
Lenders agree to reinstate such currency as an Agreed Currency and promptly, but
in any event within five Business Days of receipt of such notice from the
Administrative Agent, the applicable Borrower shall repay all Loans in such
affected currency or convert such Loans into Loans in Dollars or another Agreed
Currency, subject to the other terms set forth in Article II.
“EMU Legislation” means the legislative measure of the European Council for the
introduction of, changeover to or operation of a single or unified European
currency.
“Environmental Laws” means any and all federal, state, local and foreign
statutes, Laws, judicial decisions, regulations, ordinances, rules, judgments,
orders, decrees, plans, injunctions, permits, concessions, grants, franchises,
licenses, agreements and other governmental restrictions relating to (a) the
protection of the environment, (b) the effect of the environment on human
health, (c) emissions, discharges or releases of pollutants, contaminants,
hazardous substances or wastes into surface water, ground water or land or (d)
the manufacture, processing, distribution, use, treatment, storage, disposal,
transport or handling of pollutants, contaminants, hazardous substances or
wastes or the clean‑up or other remediation thereof.
“Equivalent Amount” means, with respect to any amount denominated in any Agreed
Currency (other than Dollars), the equivalent amount thereof in Dollars as
determined by the Administrative Agent or an applicable Swing Lender, as the
case may be, at such time on the basis of the Spot Rate (determined as of the
most recent Revaluation Date) for the purchase of Dollars with such Agreed
Currency.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and any rule or regulation issued thereunder.

2315953_6.doc    9    364-Day Revolving Credit Agreement

--------------------------------------------------------------------------------




“ERISA Affiliate” means any Person that for purposes of Title IV of ERISA is a
member of any Borrower’s Controlled Group.
“ERISA Event” means (a) with respect to a Plan, the occurrence of any reportable
event set forth in Section 4043(c) of ERISA, other than an event for which the
30 day notice period has been waived; (b) any action pursuant to Section 4041 or
4041A of ERISA with respect to any Plan to terminate such plan; (c) a trustee
shall be appointed by the appropriate United States District Court to administer
any Plan; (d) the PBGC shall institute proceedings to terminate any Plan or to
appoint a trustee to administer any such Plan; (e) any Borrower or any ERISA
Affiliate shall have been notified that it has incurred Withdrawal Liability (as
defined in Part I of Subtitle E of Title IV of ERISA); (f) the determination
that any Plan is considered an “at-risk” plan or a plan in “endangered” or
“critical” status within the meaning of Sections 430, 431 and 432 of the Code or
Sections 303, 304 and 305 of ERISA or (g) the imposition of any liability under
Title IV of ERISA, other than for PBGC premiums due but not delinquent under
Section 4007 of ERISA, upon any Borrower or any ERISA Affiliate.
“Euro” and the sign “€” mean the lawful currency of Participating Member States
introduced in accordance with the EMU Legislation.
“Euro Swing Commitment” means the amount set forth on Schedule 1, as such amount
may be modified from time to time pursuant to the terms hereof. The Euro Swing
Commitment is a subset of the Multi-Currency Total Commitment and does not
increase the total amount available to be borrowed hereunder.
“Euro Swing Lender” means the lending institution listed on Schedule 1 as the
Euro Swing Lender and its successors and assigns or such other Lender which may
succeed to its rights and obligations as the Euro Swing Lender pursuant to the
terms of this Agreement.
“Euro Swing Loan” means a loan denominated in Euros made by the Euro Swing
Lenders to any Borrower pursuant to Article II.
“Euro Swing Rate” means, for any day with respect to each Euro Swing Loan, the
rate per annum equal to the greater of (a) the Overnight Rate and (b) the Daily
Floating One Month Rate.
“Eurocurrency Advance” means a Revolving Advance which, except as otherwise
provided in Section 2.15, bears interest at the applicable Eurocurrency Rate.
“Eurocurrency Base Rate” means for any Interest Period with respect to a
Eurocurrency Advance denominated in any Agreed Currency, the rate per annum
equal to, in the case of a currency other than Euros, the LIBOR Rate or, in the
case of Euros, the EURIBOR Rate, or a comparable rate or successor rate (which
rate must be approved by the Administrative Agent), appearing on the applicable
page of the Reuters Telerate Service (or other commercially available source
providing quotations of such rates as designated by the Administrative Agent
from time to time) at approximately 11:00 a.m. (London time or, in the case of
Euros, Frankfurt time), two Business Days prior to the commencement of such
Interest Period, for deposits in the relevant currency (for delivery on the
first day of such Interest Period) with a term equivalent to such Interest
Period. If a comparable

2315953_6.doc    10    364-Day Revolving Credit Agreement

--------------------------------------------------------------------------------




or successor rate is approved by the Administrative Agent, as described above,
the approved rate shall be applied in a manner consistent with market practice;
provided that to the extent such market practice is not administratively
feasible for the Administrative Agent, such approved rate shall be applied in a
manner reasonably determined by the Administrative Agent.
Notwithstanding the foregoing, the Eurocurrency Base Rate will be deemed to be
0.00% per annum if the Eurocurrency Base Rate calculated pursuant to the
foregoing provisions would otherwise be less than 0.00%.
“Eurocurrency Loan” means a Revolving Loan, which, except as otherwise provided
in Section 2.15, bears interest at the applicable Eurocurrency Rate.
“Eurocurrency Rate” means, with respect to a Eurocurrency Advance for the
relevant Interest Period a rate per annum determined by the Administrative Agent
pursuant to the following formula:


Eurocurrency Rate =
                 Eurocurrency Base Rate
 1.00 – Eurocurrency Reserve Percentage



“Eurocurrency Reserve Percentage” means, for any day, the reserve percentage
(expressed as a decimal, carried out to five decimal places) in effect on such
day, whether or not applicable to any Lender, under regulations issued from time
to time by the FRB for determining the maximum reserve requirement (including
any emergency, supplemental or other marginal reserve requirement) with respect
to Eurocurrency funding (currently referred to as “Eurocurrency liabilities”).
The applicable Currency Reference Rate for each outstanding Loan shall be
adjusted automatically as of the effective date of any change in the
Eurocurrency Reserve Percentage.
“Event of Default” means an event described in Article VII.
“Excluded Subsidiary” means a subsidiary of Visa Inc. designated as an Excluded
Subsidiary in a written notice from Visa Inc. to the Administrative Agent;
provided that (a) no such designation may be made if a Default or Event of
Default exists or would exist immediately before and after giving effect to such
designation, (b) no Excluded Subsidiary may be a Material Subsidiary and (c)
Excluded Subsidiaries, in the aggregate (as if considered a single entity), may
not be a Material Subsidiary (except that for this purpose, the “10 percent”
appearing in the definition of “significant subsidiary” in Regulation S-X under
the Securities Act of 1933, as amended, and the Securities Exchange Act of 1934,
as amended, shall be deemed to read “20 percent”). For the avoidance of doubt,
as of the Closing Date, CMP, S.A. and Platco, S.A. shall be deemed to be
Excluded Subsidiaries.
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
any Recipient or required to be withheld or deducted from a payment to a
Recipient: (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the Laws of, or having its principal
office or, in the case of any Lender, its Lending Installation located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes,

2315953_6.doc    11    364-Day Revolving Credit Agreement

--------------------------------------------------------------------------------




(b) in the case of a Lender, U.S. federal withholding Taxes imposed on amounts
payable to or for the account of such Lender with respect to an applicable
interest in a Loan or Commitment pursuant to a Law in effect on the date on
which (i) such Lender acquires such interest in the Loan or Commitment (other
than pursuant to an assignment request by any Borrower under Section 2.28) or
(ii) such Lender changes its Lending Installation, except in each case to the
extent that, pursuant to Section 3.1(a)(ii) or (c), amounts with respect to such
Taxes were payable either to such Lender’s assignor immediately before such
Lender became a party hereto or to such Lender immediately before it changed its
Lending Installation, (c) Taxes attributable to such Recipient’s failure to
comply with Section 3.1(e) and (d) any U.S. federal withholding Taxes imposed
pursuant to FATCA.
“Exhibit” refers to an exhibit to this Agreement, unless another document is
specifically referenced.
“Existing Agreement” means the 364-Day Revolving Credit Agreement dated as of
January 29, 2014, as it may have heretofore been amended or modified, among the
Borrowers, various financial institutions and Bank of America, as administrative
agent.
“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version of such Sections that is
substantively comparable and not materially more onerous to comply with), any
current or future regulations or official interpretations thereof, any
agreements entered into pursuant to Section 1471(b)(1) of the Code, any
intergovernmental agreement entered into in connection with any of the foregoing
and any fiscal or regulatory legislation, rules or practices adopted pursuant to
any such intergovernmental agreement.
“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System arranged by federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by the Administrative
Agent; and provided, further, that, for purposes of determining the U.S. Swing
Rate, if any U.S. Swing Lender determines in good faith that the heretofore
defined Federal Funds Rate does not or will not adequately and fairly reflect
the rate on overnight federal funds transactions on the day of borrowing of a
U.S. Swing Loan or on any subsequent day that such U.S. Swing Loan is
outstanding and such U.S. Swing Lender so notifies the Administrative Agent, the
Federal Funds Rate shall be, for any day, a rate per annum equal to the average
of the rates on overnight federal funds transactions as determined in good faith
by JPMorgan Chase Bank and Bank of America at the approximate New York City time
of the relevant U.S. Swing Loan borrowing (for the first day of such U.S. Swing
Loan borrowing and until the next Business Day) and 12:00 noon New York City
time (for each

2315953_6.doc    12    364-Day Revolving Credit Agreement

--------------------------------------------------------------------------------




subsequent Business Day while such U.S. Swing Loan borrowing is outstanding) for
dollar deposits in immediately available funds in an amount comparable to the
portion of such U.S. Swing Loan borrowing made available by each of JPMorgan
Chase Bank and Bank of America. For the avoidance of doubt, if applicable in
determining the U.S. Swing Rate, the Federal Funds Rate shall be determined for
each Business Day on which a borrowing of a U.S. Swing Loan is requested or
outstanding, as provided herein.
Notwithstanding the foregoing, the Federal Funds Rate will be deemed to be 0.00%
per annum if the Federal Funds Rate calculated pursuant to the foregoing
provisions would otherwise be less than 0.00%.
“Fee Letters” means (a) the confidential letter agreement dated as of November
25, 2014, among the Borrowers, Bank of America, JPMorgan Chase Bank and certain
of their Affiliates and (b) the confidential letter agreement dated as of
November 25, 2014, among the Borrowers and Bank of America.
“Foreign Currency” means Yen or Pounds Sterling.
“Foreign Currency Swing Commitment” means, respectively for Yen and Pounds
Sterling, the amount set forth on Schedule 1, as such amount may be modified
from time to time pursuant to the terms hereof. Each Foreign Currency Swing
Commitment is a subset of the Multi-Currency Total Commitment and does not
increase the total amount available to be borrowed hereunder.
“Foreign Currency Swing Lender” means the Yen Swing Lender or the Sterling Swing
Lender.
“Foreign Currency Swing Loan” means a Yen Swing Loan or a Sterling Swing Loan.
“FRB” means the Board of Governors of the Federal Reserve System of the United
States and any Governmental Authority succeeding to its principal functions.
“Fronting Exposure” means, at any time there is a Defaulting Lender with respect
to any Swing Lender, such Defaulting Lender’s unfunded participation obligations
with respect to Swing Loans made by such Swing Lender, other than Swing Loans as
to which such Defaulting Lender’s unfunded participation obligations have been
reallocated to other Lenders in accordance with the terms hereof.
“Fund” means any Person (other than a natural person) that is (or will be)
regularly engaged in making, purchasing, holding or otherwise investing in
commercial loans and similar extensions of credit in the ordinary course of its
activities.
“GAAP” means generally accepted accounting principles in the United States in
effect from time to time.
“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative,

2315953_6.doc    13    364-Day Revolving Credit Agreement

--------------------------------------------------------------------------------




judicial, taxing, regulatory or administrative powers or functions of or
pertaining to government (including any supra-national bodies such as the
European Union or the European Central Bank).
“Guarantee” means the guarantee of Visa Inc. to the Administrative Agent and the
Lenders contained in Article XI.
“Guaranteed Obligations” means the Obligations owing by Visa International and
Visa U.S.A.
“Indebtedness” of a Person means, without duplication, such Person’s (a)
obligations for borrowed money, (b) obligations representing the deferred
purchase price of Property or services (other than accounts payable arising in
the ordinary course of such Person’s business payable on terms customary in the
trade), (c) obligations, whether or not assumed, secured by Liens or payable out
of the proceeds or production from Property now or hereafter owned or acquired
by such Person, (d) obligations which are evidenced by notes, acceptances or
other instruments, (e) obligations under interest rate or other swap or
derivative transactions (the amount of which shall be equal to the
mark-to-market value thereof prior to the termination thereof or equal to the
termination value thereof after the termination thereof, in each case after
giving effect to any legally enforceable netting agreements); provided that the
Indebtedness set forth in this clause (e) shall not be deemed to be Indebtedness
for purposes of calculating the Consolidated Indebtedness to Consolidated EBITDA
Ratio, (f) obligations to reimburse the issuer of a standby letter of credit
with respect to amounts which have been drawn under such letter of credit and
paid by such issuer but not yet reimbursed, (g) Capitalized Lease Obligations
and (h) guarantees with respect to outstanding Indebtedness of another Person of
the types described in clauses (a) through (g) preceding; provided that, (i)
Indebtedness shall not include obligations or liabilities owing by Visa Inc. or
any of its Subsidiaries to members in connection with collateral deposits taken
by Visa Inc. or any of its Subsidiaries from such members, (ii) Indebtedness
shall not include (x) obligations or liabilities owing by Visa Inc. or any of
its Subsidiaries to Visa Inc. or any of its Subsidiaries or (y) guarantees by
Visa Inc. or any of its Subsidiaries of any obligations or liabilities owing by
Visa Inc. or any of its Subsidiaries to Visa Inc. or any of its Subsidiaries and
(iii) Indebtedness shall (A) include amounts due pursuant to settlements of
litigation and amounts due under any final, nonappealable judgments or orders,
except in each case to the extent that such amounts are attributable to the
Covered Litigation or to amounts accrued prior to the date of this Agreement,
(B) for purposes of calculating the Consolidated Indebtedness to Consolidated
EBITDA Ratio, not include obligations or liabilities in respect of overdrafts,
commercial paper issuances, Loans under this Agreement or other short-term
obligations or liabilities incurred in the ordinary course of business for the
purposes of funding or providing liquidity for settlement among customers of
Visa Inc. and its Subsidiaries so long as such obligations or liabilities are
repaid in full within six Business Days after incurrence and are not re-incurred
within five Business Days after such repayment and (C) not include amounts due
to customers pursuant to settlements in the ordinary course of business (other
than settlements included in Indebtedness pursuant to clause (A) above).
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any
Borrower under any Loan Document and (b) to the extent not otherwise described
in clause (a), Other Taxes.

2315953_6.doc    14    364-Day Revolving Credit Agreement

--------------------------------------------------------------------------------




“Interest Period” means, with respect to a Eurocurrency Advance, a period of
one, two, three or six months (provided that such Interest Periods shall be
available only if quotations for such Interest Periods are at the time available
as provided herein) commencing on a Business Day selected by the applicable
Borrower pursuant to this Agreement. Such Interest Period shall end on the day
which corresponds numerically to such date one, two, three or six months
thereafter; provided that if there is no such numerically corresponding day in
such next, second, third or sixth succeeding month, such Interest Period shall
end on the last Business Day of such next, second, third or sixth succeeding
month. If an Interest Period would otherwise end on a day which is not a
Business Day, such Interest Period shall end on the next succeeding Business
Day; provided that if said next succeeding Business Day falls in a new calendar
month, such Interest Period shall end on the immediately preceding Business Day.
Notwithstanding the foregoing, no Borrower may select any Interest Period for a
Revolving Loan that extends beyond the scheduled Termination Date.
“JPMorgan Chase Bank” means JPMorgan Chase Bank, N.A. and its successors.
“Laws” means, collectively, all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities (including, without
limitation, all laws, rules, and regulations concerning or relating to U.S.
sanctions administered by OFAC or relating to anti-bribery or anti-corruption),
including the interpretation or administration thereof by any Governmental
Authority charged with the enforcement, interpretation or administration
thereof, and all applicable administrative orders, directed duties, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.
“Lenders” means the Revolving Lenders and the Swing Lenders and their respective
successors and assigns.
“Lending Installation” means (a) with respect to the Administrative Agent, for
each of the Agreed Currencies, the address, office, branch, affiliate or
correspondent bank of the Administrative Agent specified for such currency on
Schedule 3 hereto or such other office, branch, affiliate or correspondent bank
of the Administrative Agent as it may from time to time specify to each Borrower
and each Revolving Lender for such Agreed Currency, (b) with respect to a
Revolving Lender, the office, branch, subsidiary or affiliate of such Revolving
Lender with respect to each Agreed Currency listed on the administrative
questionnaire provided to the Administrative Agent in connection herewith or
otherwise selected by such Revolving Lender pursuant to Section 2.22, (c) with
respect to any U.S. Swing Lender, the office, branch, subsidiary or affiliate of
such U.S. Swing Lender listed on Schedule 3 or otherwise selected by such U.S.
Swing Lender pursuant to Section 2.22, (d) with respect to the Sterling Swing
Lender, the office, branch, subsidiary or affiliate of the Sterling Swing Lender
listed on Schedule 3 or otherwise selected by the Sterling Swing Lender pursuant
to Section 2.22, (e) with respect to the Yen Swing Lender, the office, branch,
subsidiary or affiliate of the Yen Swing Lender listed on Schedule 3 or
otherwise selected by the Yen Swing Lender pursuant to Section 2.22 and (f) with
respect to the Euro Swing Lender, the office, branch, subsidiary or affiliate of
the Euro Swing Lender listed on Schedule 3 or otherwise selected by the Euro
Swing Lender pursuant to Section 2.22.

2315953_6.doc    15    364-Day Revolving Credit Agreement

--------------------------------------------------------------------------------




“Lien” means any lien (statutory or other), mortgage, pledge, hypothecation,
assignment, encumbrance or other security agreement or preferential arrangement
in the nature of a security interest (including, without limitation, the
interest of a vendor or lessor under any conditional sale, Capitalized Lease or
other title retention agreement).
“Loan Documents” means this Agreement, each Note and the Fee Letters.
“Loans” means Revolving Loans, Foreign Currency Swing Loans, Euro Swing Loans
and U.S. Swing Loans; and “Loan” means any of the foregoing.
“Material Adverse Effect” means a material adverse effect on (a) the business,
Property, financial condition or results of operations of Visa Inc. and its
Subsidiaries taken as a whole, (b) the ability of Visa Inc. and each other
Borrower, taken as a whole, to perform their respective obligations under the
Loan Documents or (c) the validity or enforceability of any material provision
of any Loan Document or the rights or remedies of the Administrative Agent or
the Lenders hereunder or thereunder, taken as a whole, in each case in a manner
materially prejudicial to the interests of the Administrative Agent or the
Lenders hereunder or thereunder.
“Material Subsidiary” means a “significant subsidiary”, as defined in Regulation
S-X under the Securities Act of 1933, as amended, and the Securities Exchange
Act of 1934, as amended.
“Maturity Date” means, with respect to any Foreign Currency Swing Loan, Euro
Swing Loan or U.S. Swing Loan, the earlier of (a) the fourth Business Day after
the making of such Loan and (b) the Termination Date.
“Maximum Swing Commitment” means the amount set forth on Schedule 1. The Maximum
Swing Commitment is a subset of the Total Commitment and does not increase the
total amount available to be borrowed hereunder, as such amount may be modified
from time to time pursuant to the terms hereof.
“Minimum Tranche” means in respect of Revolving Loans comprising the same
Revolving Advance or to be converted or continued under Section 2.10, (a) in the
case of amounts denominated in Dollars, U.S.$5,000,000 or a higher integral
multiple of U.S.$1,000,000, (b) in the case of amounts denominated in Pounds
Sterling, £5,000,000 or a higher integral multiple of £1,000,000, (c) in the
case of amounts denominated in Yen, ¥2,000,000 or a higher integral multiple of
¥1,000,000, (d) in the case of amounts denominated in Euros, €5,000,000 or a
higher integral multiple of €1,000,000 or (e) in the case of amounts denominated
in any other Agreed Currency, 5,000,000 units or a higher integral multiple of
1,000,000 units of the applicable Agreed Currency.
“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.
“Moody’s Rating” has the meaning set forth in the Pricing Schedule.
“Multi-Currency Pro Rata Share” means:
(a)    with respect to an amount of credit to be extended or purchased or an
amount to be otherwise paid (other than with respect to the purchase of a
participation in a U.S. Swing

2315953_6.doc    16    364-Day Revolving Credit Agreement

--------------------------------------------------------------------------------




Loan) by any Multi-Currency Revolving Lender hereunder at any time on or prior
to the earlier of the Termination Date or the Conversion Date, a fraction
(expressed as a percentage, carried out to the ninth decimal place), the
numerator of which is the amount of the Multi-Currency Revolving Commitment of
such Multi-Currency Revolving Lender at such time and the denominator of which
is the amount of the Multi-Currency Total Commitment at such time; and
(b)    with respect to an amount to be paid (other than with respect to a funded
participation in a U.S. Swing Loan) to or for the account of any Multi-Currency
Revolving Lender at any time prior to the Conversion Date, a fraction (expressed
as a percentage, carried out to the ninth decimal place), the numerator of which
is the amount of the Total Outstandings owed (including by way of funded
participation) to such Multi-Currency Revolving Lender at such time and the
denominator of which is the amount of the Total Outstandings owed (including by
way of funded participation) to all Multi-Currency Revolving Lenders at such
time.
“Multi-Currency Revolving Advance” means a borrowing hereunder (a) made
available by the Multi-Currency Revolving Lenders on the same Borrowing Date or
(b) converted or continued by the Multi-Currency Revolving Lenders on the same
date of conversion or continuation, consisting, in either case, of the aggregate
amount of the several Multi-Currency Revolving Loans of the same Type and, in
the case of Eurocurrency Loans, in the same Agreed Currency and for the same
Interest Period.
“Multi-Currency Revolving Commitment” means, with respect to any Multi-Currency
Revolving Lender at any time, the obligation of such Multi-Currency Revolving
Lender to make Multi-Currency Revolving Loans and participate in Swing Loans not
exceeding the amount set forth on Schedule 1 or as set forth in any Assignment
and Assumption relating to any assignment that has become effective pursuant to
Section 13.3.1, as such amount may be modified from time to time pursuant to the
terms hereof.
“Multi-Currency Revolving Lenders” means each lending institution listed on
Schedule 1 as a Multi-Currency Revolving Lender (other than, in their respective
capacities as such, each U.S. Swing Lender, the Sterling Swing Lender, the Yen
Swing Lender and the Euro Swing Lender) or added as a Multi-Currency Revolving
Lender pursuant to Section 2.27, and its respective successors and assigns, in
each case other than any such lending institution that has ceased to be a
Multi-Currency Revolving Lender hereunder pursuant to Section 2.28 or an
Assignment and Assumption.
“Multi-Currency Revolving Loan” means, with respect to a Multi-Currency
Revolving Lender, any Loan made by such Multi-Currency Revolving Lender pursuant
to Article II (or any conversion or continuation thereof).
“Multi-Currency Total Commitment” means the aggregate amount of the
Multi-Currency Revolving Commitments of all Multi-Currency Revolving Lenders, as
increased or reduced from time to time pursuant to the terms hereof.

2315953_6.doc    17    364-Day Revolving Credit Agreement

--------------------------------------------------------------------------------




“National Currency Unit” means the unit of currency (other than a Euro unit) of
each member state of the European Union that participates in the third stage of
the Economic and Monetary Union.
“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (a) requires the approval of all Lenders or all
affected Lenders in accordance with the terms of Section 8.3 and (b) has been
approved by the Required Lenders.
“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.
“Non‑U.S. Lender” means a Lender that is not a U.S. Person.
“Note” is defined in Section 2.18(d).
“Obligations” means all unpaid principal of and accrued and unpaid interest on
the Loans, all accrued and unpaid fees and all expenses, reimbursements,
indemnities and other obligations of any Borrower to the Lenders or to any
Lender, the Administrative Agent or any indemnified party arising under the Loan
Documents. Without limiting the liability of Visa Inc., under the Guarantee, the
liability of each Borrower in respect of its Obligations shall be several and
not joint or joint and several.
“OFAC” means the Office of Foreign Assets Control of the U.S. Treasury
Department.
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document or sold or assigned an interest in any Loan or Loan Document).
“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 3.6).
“Overnight Rate” means for any day with respect to any Agreed Currency, the rate
per annum equal to (a) the LIBOR Rate, or a comparable rate or successor rate
(which rate must be approved by the Administrative Agent), appearing on the
applicable page of the Reuters Telerate Service (or other commercially available
source providing quotations of such rate as designated by the Administrative
Agent from time to time) at approximately 11:00 a.m. (London time), on such day
(or if such day is not a Business Day, the immediately preceding Business Day)
for overnight deposits in the relevant currency being delivered in the London or
other applicable offshore interbank market on such day (or if such day is not a
Business Day, the immediately preceding Business Day), divided by (b) one minus
the Eurocurrency Reserve Percentage. If a comparable or successor rate

2315953_6.doc    18    364-Day Revolving Credit Agreement

--------------------------------------------------------------------------------




is approved by the Administrative Agent, as described above, the approved rate
shall be applied in a manner consistent with market practice; provided that to
the extent such market practice is not administratively feasible for the
Administrative Agent, such approved rate shall be applied in a manner reasonably
determined by the Administrative Agent.
Notwithstanding the foregoing, the Overnight Rate will be deemed to be 0.00% per
annum if the Overnight Rate calculated pursuant to the foregoing provisions
would otherwise be less than 0.00%.
“Participant” is defined in Section 13.2.1.
“Participant Register” is defined in Section 13.2.1.
“Participating Member State” means each state so described in any EMU
Legislation.
“Payment Date” means the last day of each March, June, September and December.
“PBGC” means the Pension Benefit Guaranty Corporation or any successor thereto.
“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Plans and
set forth in Sections 412, 430, 431, 432 and 436 of the Code and Sections 302,
303, 304 and 305 of ERISA.
“Person” means any natural person, corporation, firm, joint venture,
partnership, limited liability company, association, enterprise, trust or other
entity or organization or any government or political subdivision or any agency,
department or instrumentality thereof.
“Plan” means an employee pension benefit plan (as such term is defined in
Section 3(2) of ERISA) which is covered by Title IV of ERISA or subject to the
minimum funding standards under Section 412 of the Code as to which any Borrower
or any member of the Controlled Group may have any liability.
“Pounds Sterling” and the sign “£” mean the lawful currency of the United
Kingdom of Great Britain.
“Pricing Schedule” means Schedule 2 attached hereto.
“Property” of a Person means any and all property, whether real, personal,
tangible intangible or mixed, of such Person, or other assets owned, leased or
operated by such Person.
“Pro Rata Share” means:
(a)    with respect to the amount of a participation in a U.S. Swing Loan to be
purchased by any Revolving Lender, at any time on or prior to the earlier of the
Termination Date or the Conversion Date, a fraction (expressed as a percentage,
carried out to the ninth decimal place), the numerator of which is the amount of
the Commitment of such Revolving Lender

2315953_6.doc    19    364-Day Revolving Credit Agreement

--------------------------------------------------------------------------------




at such time, and the denominator of which is the amount of the Total Commitment
at such time;
(b)    with respect to an amount to be purchased or otherwise paid by any
Revolving Lender hereunder (other than purchases of participations in Swing
Loans) after the earlier of the Termination Date or the Conversion Date, a
fraction (expressed as a percentage, carried out to the ninth decimal place),
the numerator of which is the amount of the Total Outstandings owed (including
by way of funded participation) to such Revolving Lender at such time, and the
denominator of which is the amount of the Total Outstandings owed (including by
way of funded participation) to all Revolving Lenders at such time;
(c)    with respect to an amount to be paid to or for the account of any
Revolving Lender at any time prior to the Conversion Date in respect of a funded
participation in a U.S. Swing Loan, a fraction (expressed as a percentage,
carried out to the ninth decimal place), the numerator of which is the amount of
the U.S. Swing Loans owed (including by way of funded participation) to such
Revolving Lender at such time, and the denominator of which is the amount of
U.S. Swing Loans owed (including by way of funded participation) to all
Revolving Lenders at such time; and
(d)    with respect to an amount to be paid to or for the account of any
Revolving Lender at any time on or after the Conversion Date, a fraction
(expressed as a percentage, carried out to the ninth decimal place), the
numerator of which is the amount of the Total Outstandings owed (including by
way of funded participation) to such Revolving Lender at such time, and the
denominator of which is the amount of the Total Outstandings owed (including by
way of funded participation) to all Revolving Lenders at such time.
“Public Lender” is defined in Section 6.1.
“Recipient” means the Administrative Agent, any Lender or any other recipient of
any payment to be made by or on account of any obligation of any Borrower
hereunder.
“Regulation U” means Regulation U of the FRB as from time to time in effect and
any successor or other regulation or official interpretation of said FRB
relating to the extension of credit by banks for the purpose of purchasing or
carrying margin stocks applicable to member banks of the Federal Reserve System.
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.
“Required Lenders” means, at any time, the Revolving Lenders holding more than
51% of the sum of (a) the unused Total Commitment and (b) the Total Outstandings
(whether directly or by way of funded participations) at such time; provided
that, for purposes of determining Required Lenders at any time, the unused
Commitment held by, and the Total Outstandings (whether directly or by way of
funded participations) owing to, any Defaulting Lender shall be disregarded and
the amount of any participation in any Swing Loan that a Defaulting Lender has
failed to fund and that

2315953_6.doc    20    364-Day Revolving Credit Agreement

--------------------------------------------------------------------------------




has not been reallocated to and funded by another Lender shall be deemed to be
held by the Lender that made such Swing Loan.
“Revaluation Date” is defined in Section 2.5.
“Revolving Advance Borrowing Notice” is defined in Section 2.8.
“Revolving Advances” mean, collectively, the Dollar Revolving Advances and the
Multi-Currency Revolving Advances.
“Revolving Commitments” mean, collectively, the Dollar Revolving Commitments and
the Multi-Currency Revolving Commitments.
“Revolving Lender” means each Dollar Revolving Lender and each Multi-Currency
Revolving Lender and their respective successors and assigns.
“Revolving Loan” means, with respect to a Revolving Lender, any Loan made by
such Revolving Lender pursuant to Article II (or any conversion or continuation
thereof).
“S&P” means Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business.
“S&P Rating” has the meaning set forth in the Pricing Schedule.
“Same Day Funds” means (a) with respect to disbursements and payments in
Dollars, immediately available funds and (b) with respect to disbursements and
payments in an Agreed Currency (other than Dollars), same day or other funds as
may be determined by the Administrative Agent or an applicable Swing Lender to
be customary in the place of disbursement or payment for the settlement of
international banking transactions in the relevant Agreed Currency.
“Sanctioned Country” means, at any time, a country or territory which is itself
the subject or target of any Sanctions (at the time of this Agreement, Cuba,
Iran, North Korea, Sudan and Syria).
“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC, the U.S.
Department of State, the United Nations Security Council, the European Union, or
Her Majesty’s Treasury, (b) any Person operating, organized or resident in a
Sanctioned Country or (c) any Person owned or controlled by any such Person or
Persons described in the foregoing clauses (a) or (b).
“Sanctions” is defined in Section 5.12.
“Schedule” refers to a specific schedule to this Agreement, unless another
document is specifically referenced.
“Section” means a numbered section of this Agreement, unless another document is
specifically referenced.

2315953_6.doc    21    364-Day Revolving Credit Agreement

--------------------------------------------------------------------------------




“Shakai undou nado hyoubou goro” is defined in Section 5.19.
“Soukaiya” is defined in Section 5.19.
“Spot Rate” for Dollars means the rate determined by the Administrative Agent or
an applicable Swing Lender to be the spot rate for the purchase by the
Administrative Agent or such Swing Lender of such Dollars with another Agreed
Currency through its principal foreign exchange trading office at approximately
11:00 a.m. (New York time) on the date two Business Days prior to the date as of
which the foreign exchange computation is made; provided that the Administrative
Agent or such Swing Lender may obtain such spot rate from another financial
institution if the Administrative Agent or such Swing Lender does not have as of
the date of determination a spot buying rate for Dollars.
“Sterling Swing Lender” means the lending institution listed on Schedule 1 as
the Sterling Swing Lender and its successors and assigns or such other Lender
which may succeed to its rights and obligations as the Sterling Swing Lender
pursuant to the terms of this Agreement.
“Sterling Swing Loan” means a Loan denominated in Pounds Sterling made by the
Sterling Swing Lender to any Borrower pursuant to Article II.
“Sterling Swing Rate” means, for any day with respect to each Sterling Swing
Loan, the rate per annum equal to the greater of (a) the Overnight Rate and (b)
the Daily Floating One Month Rate.
“Subsidiary” of a Person means (a) any corporation more than 50% of the
outstanding securities having ordinary voting power of which shall at the time
be owned or controlled, directly or indirectly, by such Person or by one or more
of its Subsidiaries or by such Person and one or more of its Subsidiaries or (b)
any partnership, limited liability company, association, joint venture or
similar business organization more than 50% of the ownership interests having
ordinary voting power of which shall at the time be so owned or controlled;
provided that an Excluded Subsidiary shall not be deemed to be a Subsidiary for
purposes of this Agreement and the other Loan Documents. Unless otherwise
expressly provided, all references herein to a “Subsidiary” shall mean a
Subsidiary of Visa Inc.
“Swing Funding Notice” means a written notice from a Swing Lender informing the
Administrative Agent that an Event of Default has occurred and is continuing and
directing the Administrative Agent to notify all Revolving Lenders to fund their
participations in such Swing Lender’s Swing Loans as provided in Section 2.24.
“Swing Lender” means any Foreign Currency Swing Lender, the Euro Swing Lender or
any U.S. Swing Lender.
“Swing Loan” means a Foreign Currency Swing Loan, a Euro Swing Loan or a U.S.
Swing Loan.
“Swing Loan Borrowing Notice” is defined in Section 2.9.

2315953_6.doc    22    364-Day Revolving Credit Agreement

--------------------------------------------------------------------------------




“TARGET Day” means any day on which the Trans-European Automated Real-time Gross
Settlement Express Transfer (TARGET) payment system (or, if such payment system
ceases to be operative, such other payment system (if any) determined by the
Administrative Agent to be a suitable replacement) is open for the settlement of
payments in Euros.
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
“Termination Date” means 364 days from the date of this Agreement, or, if such
day is not a Business Day, the next preceding Business Day or any earlier date
on which the Total Commitment is reduced to zero or otherwise terminated
pursuant to the terms hereof.
“Tokushu chinou boryoku shudan” is defined in Section 5.19.
“Total Commitment” means the aggregate amount of the Revolving Commitments of
all Revolving Lenders, as increased or reduced from time to time pursuant to the
terms hereof. The initial Total Commitment is U.S.$3,000,000,000.
“Total Outstandings” means at any time the aggregate principal Dollar Amount of
all outstanding Loans.
“Type” means, with respect to any Revolving Advance, its nature as a Base Rate
Advance or a Eurocurrency Advance.
“Unfunded Liabilities” means the amount (if any) by which the present value of
all vested and unvested accrued benefits under all Plans exceeds the fair market
value of all such Plan assets allocable to such benefits, all determined as of
the then most recent valuation date for such Plans using actuarial assumptions
selected by the applicable Borrower for financial statement reporting purposes.
“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.
“U.S. Swing Commitment” means the amount set forth on Schedule 1. The U.S. Swing
Commitment is a subset of the Total Commitment and does not increase the total
amount available to be borrowed hereunder, as such amount may be modified from
time to time pursuant to the terms hereof.
“U.S. Swing Lender” means each lending institution listed on Schedule 1 as a
U.S. Swing Lender and its respective successors and assigns or such other Lender
that may succeed to any U.S. Swing Lender’s respective rights and obligations as
a U.S. Swing Lender pursuant to the terms of this Agreement.
“U.S. Swing Loan” means a Loan made by each U.S. Swing Lender pursuant to
Article II.

2315953_6.doc    23    364-Day Revolving Credit Agreement

--------------------------------------------------------------------------------




“U.S. Swing Rate” means, with respect to each U.S. Swing Loan, the rate per
annum equal to the greater of (a) the Federal Funds Rate and (b) the Daily
Floating One Month Rate.
“U.S. Tax Compliance Certificate” has the meaning specified in
Section 3.1(e)(ii)(B)(III).
“Visa Inc.” means Visa Inc., a Delaware corporation, and its permitted
successors and assigns.
“Visa International” means Visa International Service Association, a Delaware
corporation, and its permitted successors and assigns.
“Visa U.S.A.” means Visa U.S.A. Inc., a Delaware corporation, and its permitted
successors and assigns.
“Yen” and the sign “¥” mean lawful currency of Japan.
“Yen Swing Lender” means the lending institution listed on Schedule 1 as the Yen
Swing Lender and its successors and assigns or such other Lender which may
succeed to its rights and obligations as the Yen Swing Lender pursuant to the
terms of this Agreement.
“Yen Swing Loan” means a loan denominated in Yen by any Yen Swing Lender to any
Borrower pursuant to Article II.
“Yen Swing Rate” means, for any day with respect to each Yen Swing Loan, the
rate per annum equal to the greater of (a) the Overnight Rate and (b) the Daily
Floating One Month Rate.
1.2    Other Interpretive Provisions. With reference to this Agreement and each
other Loan Document, unless otherwise specified herein or in such other Loan
Document:
(a)    The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including articles of incorporation and bylaws) shall be construed as
referring to such agreement, instrument or other document as from time to time
amended, supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “herein,” “hereof” and
“hereunder,” and words of similar import when used in any Loan Document, shall
be construed to refer to such Loan Document in its entirety and not to any
particular provision thereof, (iv) all references in a Loan Document to
Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, the Loan Document in
which such references appear, (v) any reference to any Law shall include all
statutory and regulatory provisions consolidating, amending, replacing or
interpreting such Law and any reference to any Law or regulation shall,

2315953_6.doc    24    364-Day Revolving Credit Agreement

--------------------------------------------------------------------------------




unless otherwise specified, refer to such Law or regulation as amended, modified
or supplemented from time to time and (vi) any reference to a fiscal period
shall be a reference to a fiscal period of Visa Inc.
(b)    In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”
1.3    Accounting Terms.     


1.3.1 Generally. All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time, except as otherwise
specifically prescribed herein. Notwithstanding the foregoing, for purposes of
determining compliance with any covenant (including the computation of any
financial covenant) contained herein, Indebtedness of Visa Inc. and its
Subsidiaries shall be deemed to be carried at 100% of the outstanding principal
amount thereof, and the effects of FASB ASC 825 and FASB ASC 470-20 on financial
liabilities shall be disregarded.


1.3.2    Changes in GAAP. If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either Visa Inc. or the Required Lenders shall so request, the
Administrative Agent, the Lenders and the Borrowers shall negotiate in good
faith to amend such ratio or requirement to preserve the original intent thereof
in light of such change in GAAP (subject to the approval of the Required
Lenders); provided that, until so amended, (a) such ratio or requirement shall
continue to be computed in accordance with GAAP prior to such change therein and
(b)  the applicable Borrower shall provide to the Administrative Agent (for
distribution to the Lenders) financial statements and other documents required
under this Agreement or as reasonably requested hereunder setting forth a
reconciliation between calculations of such ratio or requirement made before and
after giving effect to such change in GAAP.
1.4    Rounding. Any financial ratios required to be maintained by any Borrower
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding-up if there is no nearest
number).
1.5    Exchange Rates; Currency Equivalents. The Administrative Agent or a Swing
Lender, as applicable, shall determine the Spot Rates as of each Revaluation
Date to be used for calculating Equivalent Amounts of Loans and Total
Outstandings denominated in Agreed Currencies (other than Dollars). Such Spot
Rates shall become effective as of such Revaluation Date and shall be the Spot
Rates employed in converting any amounts between the applicable currencies until
the

2315953_6.doc    25    364-Day Revolving Credit Agreement

--------------------------------------------------------------------------------




next Revaluation Date to occur. Except for purposes of financial statements
delivered by any Borrower hereunder or calculating financial covenants hereunder
or except as otherwise provided herein, the applicable amount of any currency
(other than Dollars) for purposes of the Loan Documents shall be such Equivalent
Amount as so determined by the Administrative Agent or such Swing Lender, as
applicable.
1.6    Change of Currency. (a) Each obligation of any Borrower to make a payment
denominated in the National Currency Unit of any member state of the European
Union that adopts the Euro as its lawful currency after the date hereof shall be
redenominated into Euro at the time of such adoption (in accordance with the EMU
Legislation). If, in relation to the currency of any such member state, the
basis of accrual of interest expressed in this Agreement in respect of that
currency shall be inconsistent with any convention or practice in the London
interbank market for the basis of accrual of interest in respect of the Euro,
such expressed basis shall be replaced by such convention or practice with
effect from the date on which such member state adopts the Euro as its lawful
currency; provided that if any Multi-Currency Revolving Advance in the currency
of such member state is outstanding immediately prior to such date, such
replacement shall take effect, with respect to such Multi-Currency Revolving
Advance, at the end of the then current Interest Period.
(b)    Each provision of this Agreement shall be subject to such reasonable
changes of construction as the Administrative Agent may from time to time
specify to be appropriate to reflect a change in currency of any country and any
relevant market conventions or practices relating to the change in currency.
ARTICLE II -    THE CREDITS
2.1    Dollar Revolving Commitments. From and including the Closing Date and
prior to the Termination Date, each Dollar Revolving Lender severally agrees, on
the terms and conditions set forth in this Agreement, to make Dollar Revolving
Loans in Dollars (but not in any other Agreed Currency) to any Borrower from
time to time in a principal amount not to exceed in the aggregate at any one
time outstanding for all of the Borrowers the Dollar Amount of its Dollar
Revolving Commitment; provided that (a) the Dollar Amount of the outstanding
principal of Dollar Revolving Loans shall not at any time exceed the Dollar
Total Commitment and (b) the aggregate Dollar Amount of the outstanding
principal of all outstanding Dollar Revolving Loans of any Dollar Revolving
Lender plus the Dollar Amount of the outstanding principal of such Dollar
Revolving Lender’s participation in outstanding U.S. Swing Loans shall not
exceed such Dollar Revolving Lender’s Dollar Revolving Commitment. Subject to
the terms of this Agreement, any Borrower may borrow, repay and reborrow Dollar
Revolving Loans at any time prior to the Termination Date. The Dollar Revolving
Commitments shall expire on the Termination Date.
2.2    Multi-Currency Commitments. From and including the Closing Date and prior
to the Termination Date, each Multi-Currency Revolving Lender severally agrees,
on the terms and conditions set forth in this Agreement, to make Multi-Currency
Revolving Loans to any Borrower in Agreed Currencies from time to time in a
principal amount not to exceed in the aggregate at any one time outstanding for
all of the Borrowers the Dollar Amount of its Multi-Currency Revolving
Commitment; provided that (a) all Multi-Currency Revolving Loans that are Base
Rate Loans shall

2315953_6.doc    26    364-Day Revolving Credit Agreement

--------------------------------------------------------------------------------




be made in Dollars, (b) the Dollar Amount of the outstanding principal of
Multi-Currency Revolving Loans and Swing Loans (other than U.S. Swing Loans to
the extent that such U.S. Swing Loans are made in a Dollar Amount in excess of
the Multi-Currency Total Commitment pursuant to Section 2.4.1) shall not at any
time exceed the Multi-Currency Total Commitment and (c) the aggregate Dollar
Amount of the outstanding principal of Revolving Loans of any Multi-Currency
Revolving Lender plus the Dollar Amount of the outstanding principal of such
Multi-Currency Revolving Lender’s participation in all outstanding Swing Loans
shall not exceed the Dollar Amount of such Multi-Currency Revolving Lender’s
Multi-Currency Pro Rata Share of the Multi-Currency Total Commitments. Subject
to the terms of this Agreement, any Borrower may borrow, repay and reborrow
Multi-Currency Revolving Loans at any time prior to the Termination Date. The
Multi-Currency Revolving Commitments shall expire on the Termination Date.
2.3    [Intentionally Omitted].
2.4    Swing Loans.
2.4.1     U.S. Swing Loans.    From and including the Closing Date, and prior to
the Termination Date, each U.S. Swing Lender severally agrees, on the terms and
conditions set forth in this Agreement and in reliance upon the agreement of the
other Revolving Lenders set forth in Section 2.24, to make U.S. Swing Loans to
any Borrower in Dollars from time to time in a principal amount not to exceed in
the aggregate at any one time outstanding for all of the Borrowers the Dollar
Amount of its U.S. Swing Commitment; provided that (a) each U.S. Swing Lender
shall be obligated to make only its pro rata share of each U.S. Swing Loan (such
pro rata share to be determined by dividing the unused U.S. Swing Commitment of
each U.S. Swing Lender then in effect by the aggregate unused U.S. Swing
Commitments then in effect, it being understood that the pro rata shares of the
U.S. Swing Lenders with respect to a portion of a U.S. Swing Loan may be
different than the pro rata shares of the U.S. Swing Lenders with respect to
another portion of such U.S. Swing Loan), (b) the Dollar Amount of the
outstanding principal of the Swing Loans (regardless of the currency in which
such Swing Loans are denominated) made by any Swing Lender shall not at any time
exceed the greater of (i) its U.S. Swing Commitment and (ii) its Maximum Swing
Commitment (if any), (c) the Dollar Amount of the outstanding principal of all
Swing Loans (regardless of the currency in which such Swing Loans are
denominated) plus the Dollar Amount of the outstanding principal of all
Revolving Loans shall not at any time exceed the Total Commitment and (d) during
any period of ten consecutive Business Days, there must be at least one day on
which no U.S. Swing Loans are outstanding. Subject to the terms of this
Agreement, any Borrower may borrow, repay and reborrow U.S. Swing Loans at any
time prior to the Termination Date. The U.S. Swing Commitment shall expire on
the Termination Date.
2.4.2    Foreign Currency Swing Loans.    From and including the Closing Date,
and prior to the Termination Date, each Foreign Currency Swing Lender severally
agrees, on the terms and conditions set forth in this Agreement and in reliance
upon the agreement of the other Multi-Currency Revolving Lenders set forth in
Section 2.24, to make Foreign Currency Swing Loans to any Borrower in the
Appropriate Foreign Currency from time to

2315953_6.doc    27    364-Day Revolving Credit Agreement

--------------------------------------------------------------------------------




time on any Business Day in a principal amount not to exceed in the aggregate at
any one time outstanding for all of the Borrowers the Dollar Amount of its
applicable Foreign Currency Swing Commitment; provided that (a) the Dollar
Amount of the outstanding principal of the Swing Loans (regardless of the
currency in which such Swing Loans are denominated) made by any Foreign Currency
Swing Lender shall not at any time exceed its Maximum Swing Commitment, (b) the
Dollar Amount of the outstanding principal of all Swing Loans (regardless of the
currency in which such Swing Loans are denominated) plus the Dollar Amount of
the outstanding principal of all Revolving Loans shall not at any time exceed
the Total Commitment and (c) during any period of ten consecutive Business Days,
there must be at least one day on which there are no Yen Swing Loans outstanding
and one day on which there are no Sterling Swing Loans outstanding. Subject to
the terms of this Agreement, any Borrower may borrow, repay and reborrow Foreign
Currency Swing Loans at any time prior to the Termination Date. The Foreign
Currency Swing Commitments shall expire on the Termination Date.
2.4.3    Euro Swing Loans.    From and including the Closing Date, and prior to
the Termination Date, each Euro Swing Lender severally agrees, on the terms and
conditions set forth in this Agreement and in reliance upon the agreement of the
other Multi-Currency Revolving Lenders set forth in Section 2.24, to make Euro
Swing Loans to any Borrower in Euros from time to time on any Business Day in a
principal amount not to exceed in the aggregate at any one time outstanding for
all of the Borrowers the Dollar Amount of its Euro Swing Commitment; provided
that (a) the Dollar Amount of the outstanding principal of the Swing Loans
(regardless of the currency in which such Swing Loans are denominated) made by
the Euro Swing Lender shall not at any time exceed its Maximum Swing Commitment,
(b) the Dollar Amount of the outstanding principal of all Swing Loans
(regardless of the currency in which such Swing Loans are denominated) plus the
Dollar Amount of the outstanding principal of all Revolving Loans shall not at
any time exceed the Total Commitment and (c) during any period of ten
consecutive Business Days, there must be at least one day on which there are no
Euro Swing Loans outstanding. Subject to the terms of this Agreement, any
Borrower may borrow, repay and reborrow Euro Swing Loans at any time prior to
the Termination Date. The Euro Swing Commitment shall expire on the Termination
Date.
2.4.4    Restrictions on Outstanding Loans. Notwithstanding anything contained
in this Agreement that may be to the contrary, no Swing Loan may be outstanding
immediately after the borrowing of a Revolving Loan and the application of the
proceeds thereof.
2.5    Determination of Dollar Amounts; Required Payments. (a) The
Administrative Agent will determine the Dollar Amount of:
(i)    each Eurocurrency Advance as of the date two Business Days prior to the
Borrowing Date or, if applicable, date of conversion/continuation of such
Eurocurrency Advance; and
(ii)    all outstanding Multi-Currency Revolving Advances on and as of the last
Business Day of each calendar quarter and on any other Business Day elected by

2315953_6.doc    28    364-Day Revolving Credit Agreement

--------------------------------------------------------------------------------




the Administrative Agent in its discretion or upon instruction by the Required
Lenders.
(b) The Euro Swing Lender will determine the Equivalent Amount of each Euro
Swing Loan on the Borrowing Date of such Euro Swing Loan. The Euro Swing Lender
shall notify the Administrative Agent of the Equivalent Amount of each Euro
Swing Loan on the Borrowing Date of such Euro Swing Loan.
(c) The applicable Foreign Currency Swing Lender will determine the Equivalent
Amount of each Foreign Currency Swing Loan on the Borrowing Date of such Foreign
Currency Swing Loan. The applicable Foreign Currency Lender shall notify the
Administrative Agent of the Equivalent Amount of each Foreign Currency Swing
Loan on the Borrowing Date of such Foreign Currency Swing Loan.
(d) Each day upon or as of which the Administrative Agent, or the applicable
Swing Lender, as the case may be, determines Dollar Amounts as described in the
preceding clauses (a), (b) or (c) is herein described as a “Revaluation Date”
with respect to each Revolving Advance, each Foreign Currency Swing Loan and
each Euro Swing Loan for which a Dollar Amount is determined on or as of such
day. If the Administrative Agent notifies the Borrowers at any time that the
Dollar Amount of the Total Outstandings, the outstanding Dollar Revolving Loans,
the outstanding Multi-Currency Revolving Loans or the applicable outstanding
Swing Loans (calculated, with respect to those outstanding Multi-Currency
Revolving Advances denominated in Agreed Currencies other than Dollars,
outstanding Foreign Currency Swing Loans and outstanding Euro Swing Loans, as of
the most recent Revaluation Date therefor) exceeds 105% of the Dollar Amount of
the Total Commitment, the Dollar Total Commitment, the Multi-Currency Total
Commitment or the applicable Commitment for such Swing Loans, as the case may
be, the applicable Borrower shall, within two Business Days after such notice,
repay the applicable outstanding Revolving Advances or Swing Loans in an
aggregate principal amount sufficient to eliminate the excess above 100%.
2.6    Repayment of Loans.
(a)    Each Foreign Currency Swing Loan shall be paid in full by the applicable
Borrower on the applicable Maturity Date.
(b)    Each Euro Swing Loan shall be paid in full by the applicable Borrower on
the applicable Maturity Date.
(c)    Each U.S. Swing Loan shall be paid in full by the applicable Borrower on
the applicable Maturity Date.
(d)    All outstanding Revolving Loans and all other unpaid Obligations shall be
paid in full by the applicable Borrower on the Termination Date.
2.7    Ratable Loans; Types of Revolving Advances. Each Dollar Revolving Advance
hereunder shall consist of Dollar Revolving Loans made by the Dollar Revolving
Lenders ratably in accordance with their respective Dollar Pro Rata Shares. Each
Multi-Currency Revolving Advance hereunder shall consist of Multi-Currency
Revolving Loans made by the Multi-Currency

2315953_6.doc    29    364-Day Revolving Credit Agreement

--------------------------------------------------------------------------------




Revolving Lenders ratably in accordance with their respective Multi-Currency Pro
Rata Shares. Any Revolving Advance may be a Base Rate Advance or a Eurocurrency
Advance, or a combination thereof, selected by the applicable Borrower in
accordance with Sections 2.8 and 2.9.
2.8    Method of Selecting Types and Interest Periods for New Revolving
Advances. The applicable Borrower shall select the Class and Type of Revolving
Advance and, in the case of each Eurocurrency Advance, the Interest Period and
Agreed Currency (provided that for Dollar Revolving Advances, such Agreed
Currency may only be Dollars) to the extent applicable thereto from time to
time. The applicable Borrower shall give the Administrative Agent irrevocable
notice, executed by two Authorized Officers, in substantially the form of
Exhibit F or such other form as may be approved by the Administrative Agent
(including any form on an electronic platform or electronic transmission system
as may be approved by the Administrative Agent) (a “Revolving Advance Borrowing
Notice”) not later than noon (New York time) on the Borrowing Date of each Base
Rate Advance, not later than 3:00 p.m. (New York time) at least three Business
Days before the Borrowing Date for each Eurocurrency Advance denominated in
Dollars and not later than 3:00 p.m. (New York time) at least four Business Days
before the Borrowing Date for each Eurocurrency Advance to be made by a
Multi-Currency Revolving Lender denominated in an Agreed Currency other than
Dollars, specifying:
(a)    the Borrowing Date, which shall be a Business Day, of such Revolving
Advance;
(b)
the aggregate amount of such Revolving Advance;

(c)
the Class of Revolving Advance selected;

(d)    the Type of Revolving Advance selected; and
(e)    in the case of each Eurocurrency Advance, the Interest Period and Agreed
Currency applicable thereto.
2.9    Method of Selecting Types for New Swing Loans.
(a)    Subject to Section 2.4.2, each Foreign Currency Swing Loan shall be made
upon delivery of irrevocable notice, executed by two Authorized Officers, in
substantially the form of Exhibit G or such other form as may be approved by the
Administrative Agent or the applicable Swing Lender (including any form on an
electronic platform or electronic transmission system as may be approved by the
Administrative Agent or the applicable Swing Lender) (the “Swing Loan Borrowing
Notice”) from the applicable Borrower to the Administrative Agent and (i) in the
case of a Sterling Swing Loan, the Sterling Swing Lender not later than 3:30
p.m. (London time) on the requested Borrowing Date or (ii) in the case of a Yen
Swing Loan, the Yen Swing Lender not later than 9:30 a.m. (Tokyo, Japan time) on
the requested Borrowing Date. Each such notice shall specify:
(i)
the Borrowing Date, which shall be a Business Day, of such Foreign Currency
Swing Loan;

(ii)    the Appropriate Foreign Currency; and

2315953_6.doc    30    364-Day Revolving Credit Agreement

--------------------------------------------------------------------------------




(iii)
the aggregate amount of such Foreign Currency Swing Loan, which shall be a
principal Equivalent Amount of at least U.S.$1,000,000 and an integral multiple
of 1,000,000 units of the Appropriate Foreign Currency or such lesser amount as
may be agreed by the Appropriate Foreign Currency Swing Lender.

(b)    Subject to Section 2.4.3, each Euro Swing Loan shall be made upon
delivery of a Swing Loan Borrowing Notice, executed by two Authorized Officers,
from the applicable Borrower to the Administrative Agent and the Euro Swing
Lender not later than 2:00 p.m. (London time) on the Borrowing Date of such Euro
Swing Loan, specifying:
(i)    the Borrowing Date, which date shall be a Business Day, of such Euro
Swing Loan; and
(ii)    the aggregate amount of the requested Euro Swing Loan, which shall be a
principal Equivalent Amount of at least U.S.$1,000,000 and an integral multiple
of 1,000,000 units of Euros or such lesser amount as may be agreed by the Euro
Swing Lender.
(c)    Subject to Section 2.4.1, each U.S. Swing Loan shall be made upon
delivery of a Swing Loan Borrowing Notice, executed by two Authorized Officers,
from the applicable Borrower to the Administrative Agent (which shall promptly
give notice thereof to each U.S. Swing Lender) not later than 4:00 p.m. (New
York time) on the Borrowing Date of such U.S. Swing Loan, specifying:
(i)    the Borrowing Date, which date shall be a Business Day, of such U.S.
Swing Loan; and
(ii)    the aggregate amount of the requested U.S. Swing Loan, which shall be
the amount of U.S.$1,000,000 or an integral multiple thereof.
2.10    Conversion and Continuation of Outstanding Revolving Advances. (a) Base
Rate Advances shall continue as Base Rate Advances unless and until such Base
Rate Advances are converted into Eurocurrency Advances pursuant to this
Section 2.10, are repaid in accordance with Section 2.6 or are prepaid in
accordance with Section 2.17. Each Eurocurrency Advance shall continue as a
Eurocurrency Advance until the end of the then applicable Interest Period
therefor, at which time:
(i)
each such Eurocurrency Advance denominated in Dollars shall be automatically
converted into a Base Rate Advance unless (x) such Eurocurrency Advance is
repaid in accordance with Section 2.6 or is prepaid in accordance with
Section 2.17 or (y) the applicable Borrower shall have given the Administrative
Agent a Conversion/Continuation Notice (as defined below) requesting that, at
the end of such Interest Period, such Eurocurrency Advance either continue as a
Eurocurrency Advance in Dollars for the same or another Interest Period or be
converted into a Base Rate Advance; and

(ii)
each such Eurocurrency Advance denominated in an Agreed Currency other than
Dollars shall automatically continue as a Eurocurrency Advance in the same
Agreed


2315953_6.doc    31    364-Day Revolving Credit Agreement

--------------------------------------------------------------------------------




Currency with an Interest Period of one month unless (x) such Eurocurrency
Advance is repaid in accordance with Section 2.6 or is prepaid in accordance
with Section 2.17 or (y) the applicable Borrower shall have given the
Administrative Agent a Conversion/Continuation Notice (as defined below)
requesting that, at the end of such Interest Period, such Eurocurrency Advance
continue as a Eurocurrency Advance on the same Agreed Currency for the same or
another Interest Period.
(b)    Subject to the terms of Section 3.5, the applicable Borrower may elect
from time to time to convert all or any part of a Revolving Advance denominated
in Dollars from one Type into the other Type (but not from one Class into the
other Class); provided that any conversion of any Eurocurrency Advance shall be
made on, and only on, the last day of the Interest Period applicable thereto.
The applicable Borrower shall give the Administrative Agent irrevocable notice
in substantially the form of Exhibit H (a “Conversion/Continuation Notice”) of
each conversion of a Revolving Advance or continuation of a Eurocurrency Advance
not later than noon (New York time) on the Business Day of the requested
conversion or continuation, in the case of a conversion into a Base Rate
Advance, not later than 3:00 p.m. (New York time) at least three Business Days
prior to the date of the requested conversion or continuation, in the case of a
conversion into or continuation of a Eurocurrency Advance denominated in
Dollars, or not later than 3:00 p.m. (New York time) at least four Business Days
prior to the date of the requested continuation, in the case of a continuation
of a Eurocurrency Advance denominated in an Agreed Currency other than Dollars,
specifying:
(i)
the requested date, which shall be a Business Day, of such conversion or
continuation;

(ii)    the Class of the Loan to be converted or continued; and
(iii)
to the extent applicable, the Agreed Currency, amount and Type(s) of the
Multi-Currency Revolving Advance(s) into which such Multi-Currency Revolving
Advance is to be converted or continued and, in the case of a conversion into or
continuation of a Eurocurrency Advance, the duration of the Interest Period
applicable thereto.

2.11    Fees and Reductions in Commitments.
2.11.1    Commitment Fee.    The Borrowers jointly and severally agree to pay or
cause to be paid to the Administrative Agent for the account of each Revolving
Lender (subject to Section 2.29(a)(iii)) a commitment fee on the aggregate
unused amount of such Revolving Lender’s Commitment from the date hereof until
the Termination Date at a rate per annum equal to the Commitment Fee Rate,
payable on each Payment Date and on the Termination Date. For purposes of
calculating the commitment fees hereunder, (i) the principal amount of each
Multi-Currency Revolving Advance made in an Agreed Currency other than Dollars
shall be at any time the Equivalent Amount of such Multi-Currency Revolving
Advance as determined on the most recent Revaluation Date with respect to such
Multi-Currency Revolving Advance and (ii) outstanding Swing Loans shall not
constitute usage of any Revolving Lender’s Commitment.

2315953_6.doc    32    364-Day Revolving Credit Agreement

--------------------------------------------------------------------------------




2.11.2    [Intentionally Omitted].
2.11.3    [Intentionally Omitted].
2.11.4    Commitment Reductions.    The Borrowers may permanently reduce the
Total Commitment in whole, or in part ratably among the Revolving Lenders in
integral multiples of U.S.$5,000,000, upon at least three Business Days’ written
notice to the Administrative Agent, which notice shall specify the amount of any
such reduction; provided that (i) the amount of the Total Commitment may not be
reduced below the aggregate Dollar Amount of the Total Outstandings and (ii) a
notice of termination of the Total Commitment delivered by the Borrowers may
state that such notice is conditioned upon the effectiveness of other credit
facilities or another transaction, in which case such notice (and any required
prepayments) may be revoked by the Borrowers (by notice to the Administrative
Agent on or prior to the specified effective date) if such condition is not
satisfied. Any such reduction of the Total Commitment shall reduce the U.S.
Swing Commitment, the Euro Swing Commitment, or the Foreign Currency Swing
Commitment, as applicable, on a dollar for dollar basis if such reduction causes
the Total Commitment to be less than any of the U.S. Swing Commitment, the Euro
Swing Commitment, or the Foreign Currency Swing Commitment, as applicable. All
reductions of the Total Commitment shall be applied pro rata among the
applicable Lenders. All accrued commitment fees shall be payable on the
effective date of any termination of the obligations of the Lenders to make
Revolving Loans and Swing Loans hereunder.
2.12    Minimum Amount of Each Revolving Advance. Each Revolving Advance shall
be in an amount equal to the Minimum Tranche; provided that any Base Rate
Advance may be in the amount of the unused Multi-Currency Total Commitment or
the unused Dollar Total Commitment, as applicable.
2.13    Method of Borrowing. (a) On each Borrowing Date for Revolving Loans,
each applicable Lender shall make available its Loan (i) if such Loan is
denominated in Dollars, not later than 2:00 p.m. (New York time) in federal or
other funds immediately available to the Administrative Agent, in New York at
its address specified in or pursuant to Article XIV and (ii) if such Loan is
denominated in an Agreed Currency other than Dollars, not later than noon, local
time, in the city of the Administrative Agent’s Lending Installation for such
currency, in such funds as may then be customary for the settlement of
international transactions in such currency in the city of and at the address of
the Administrative Agent’s Lending Installation for such currency. Unless the
Administrative Agent determines that any applicable condition specified in
Article IV has not been satisfied, the Administrative Agent will make the funds
so received from the applicable Lenders available to the applicable Borrower at
the Administrative Agent’s aforesaid address.
(b)    Each Appropriate Foreign Currency Swing Lender shall, upon fulfillment of
the applicable conditions set forth in Article IV (which fulfillment each
Appropriate Foreign Currency Swing Lender may assume in the absence of prior
written notice from the applicable Borrower, the Administrative Agent or the
Required Lenders to the contrary), make any requested Foreign Currency Swing
Loan available on the requested Borrowing Date in Same Day Funds available to
such Borrower in the Appropriate Foreign Currency in the amount requested by
such Borrower at such Appropriate Foreign Currency Swing Lender’s Lending
Installation.

2315953_6.doc    33    364-Day Revolving Credit Agreement

--------------------------------------------------------------------------------




(c)    The Euro Swing Lender shall, upon fulfillment of the applicable
conditions set forth in Article IV (which fulfillment the Euro Swing Lender may
assume in the absence of prior written notice from the applicable Borrower, the
Administrative Agent or the Required Lenders to the contrary), make any
requested Euro Swing Loan available on the requested Borrowing Date in Same Day
Funds available to such Borrower in Euros in the amount requested by such
Borrower at the Euro Swing Lender’s Lending Installation.
(d)    Each U.S. Swing Lender shall, upon fulfillment of the applicable
conditions set forth in Article IV (which fulfillment each U.S. Swing Lender may
assume in the absence of prior written notice from the applicable Borrower, the
Administrative Agent or the Required Lenders to the contrary), make its share of
any requested U.S. Swing Loan available on the requested Borrowing Date, in
funds immediately available in New York, to the Administrative Agent at its
Lending Installation. The Administrative Agent will promptly make the funds so
received from each U.S. Swing Lender available to such Borrower on the Borrowing
Date at the Administrative Agent’s aforesaid address.
(e)    Any change to the account or accounts of any Borrower into which the
proceeds of any Revolving Advance or Swing Loan are to be deposited or credited,
or any change in the instructions of any Borrower with respect to the funding or
transfer of the proceeds of any Revolving Advance or Swing Loan, shall require a
written notice to the Administrative Agent or the applicable Swing Lender of
such change, executed by two Authorized Officers of such Borrower.
2.14    Interest Rates, etc. (a) Each Base Rate Advance shall bear interest on
the outstanding principal amount thereof, for each day from and including the
date such Base Rate Advance is made or is converted from a Eurocurrency Advance
into a Base Rate Advance pursuant to Section 2.10 to but not including the date
it becomes due or is converted into a Eurocurrency Advance pursuant to
Section 2.10, at a rate per annum equal to (x) the Base Rate for such day plus
(y) the Applicable Margin in effect from time to time. Each U.S. Swing Loan
shall bear interest on the outstanding principal amount thereof, for each day
from and including the day such U.S. Swing Loan is made to but not including the
date it is paid, at a rate per annum equal to (x) the U.S. Swing Rate for such
day plus (y) the Applicable Margin in effect from time to time. Changes in the
rate of interest on that portion of any Revolving Advance maintained as a Base
Rate Advance will take effect simultaneously with each change in the Base Rate.
(b)    Each Eurocurrency Advance shall bear interest on the outstanding
principal amount thereof from and including the first day of the Interest Period
applicable thereto to but not including the last day of such Interest Period at
a rate per annum equal to (x) the Eurocurrency Rate plus (y) the Applicable
Margin in effect from time to time, determined by the Administrative Agent as
applicable to such Eurocurrency Advance based upon the applicable Borrower’s
selections under Sections 2.8 and 2.10 and otherwise in accordance with the
terms hereof.
(c)    Each Sterling Swing Loan shall bear interest on the outstanding principal
amount thereof, for each day from and including the day such Sterling Swing Loan
is made to but not including the date it is paid at a rate per annum equal to
the sum of (x) the Sterling Swing Rate for such day plus (y) the Applicable
Margin in effect from time to time.

2315953_6.doc    34    364-Day Revolving Credit Agreement

--------------------------------------------------------------------------------




(d)    Each Yen Swing Loan shall bear interest on the outstanding principal
amount thereof, for each day from and including the day such Yen Swing Loan is
made to but not including the date it is paid at a rate per annum equal to the
sum of (x) the Yen Swing Rate for such day plus (y) the Applicable Margin in
effect from time to time.
(e)    Each Euro Swing Loan shall bear interest on the outstanding principal
amount thereof, for each day from and including the day such Euro Swing Loan is
made to but not including the date it is paid at a rate per annum equal to the
sum of (x) the Euro Swing Rate for such day plus (y) the Applicable Margin in
effect from time to time.
2.15    Rates Applicable During an Event of Default. Notwithstanding anything to
the contrary contained in this Article II, during the continuance of an Event of
Default, the Required Lenders may, at their option, by notice to the Borrowers
(which notice may be revoked at the option of the Required Lenders
notwithstanding any provision of Section 8.3 requiring unanimous consent of the
Lenders to changes in interest rates), declare that (a) no Revolving Advance
denominated in Dollars may be converted into or continued as a Eurocurrency
Advance and/or (b) no Interest Period for any Revolving Advance denominated in a
currency other than Dollars may have a term longer than one month. During the
continuance of an Event of Default under Section 7.2, the Required Lenders may,
at their option, by notice to the Borrowers (which notice may be revoked at the
option of the Required Lenders notwithstanding any provision of Section 8.3
requiring unanimous consent of the Lenders to changes in interest rates),
declare that (a) any unpaid amount of each Eurocurrency Advance shall bear
interest for the remainder of the applicable Interest Period and any subsequent
Interest Period at the rate otherwise applicable to such Eurocurrency Advance
plus 2% per annum, (b) any unpaid amount of each Base Rate Advance and each U.S.
Swing Loan shall bear interest at the rate otherwise applicable to such Base
Rate Advance or U.S. Swing Loan from time to time plus 2% per annum, (c) any
unpaid amount of each Foreign Currency Swing Loan shall bear interest at a rate
per annum equal to the rate otherwise applicable thereto from time to time plus
2% per annum and (d) any unpaid amount of each Euro Swing Loan shall bear
interest at a rate per annum equal to the rate otherwise applicable thereto from
time to time plus 2% per annum. During the continuance of an Event of Default
under Section 7.5, the interest rates set forth in clauses (a), (b), (c) and (d)
above shall be applicable to the amounts described therein without any election
or action on the part of the Administrative Agent or any Lender.
2.16    Method of Payment.
(a)    Each Revolving Advance shall be repaid by the applicable Borrower and
each payment of interest thereon shall be paid by the applicable Borrower in the
currency in which such Revolving Advance was made. All such payments to be made
in Dollars and all other payments in respect of the Obligations (other than
payments in respect of Swing Loans) shall be made by the applicable Borrower,
without condition or deduction for any counterclaim, defense, recoupment or
setoff, in immediately available funds to the Administrative Agent at (except as
set forth in the next sentence) the Administrative Agent’s Lending Installation,
by noon (local time at the place of payment) on the date due and shall be
applied ratably by the Administrative Agent among the Revolving Lenders
according to their respective Dollar Pro Rata Shares or Multi-Currency Pro Rata
Shares (based on the Class of the Revolving Advance to which such payment is to
be applied, as

2315953_6.doc    35    364-Day Revolving Credit Agreement

--------------------------------------------------------------------------------




designated by the applicable Borrower pursuant Section 2.16(c)). All such
payments to be made in any currency other than Dollars (other than payments in
respect of Swing Loans) shall be made by the applicable Borrower, without
condition or deduction for any counterclaim, defense, recoupment or setoff, in
such currency by noon (local time at the place of payment) on the date due in
such funds as may then be customary for the settlement of international
transactions in such currency for the account of the Administrative Agent, at
its Lending Installation for such currency, and shall be applied ratably by the
Administrative Agent among the Multi-Currency Revolving Lenders according to
their respective Multi-Currency Pro Rata Shares. Each payment delivered to the
Administrative Agent for the account of any Revolving Lender shall be delivered
promptly by the Administrative Agent to the applicable Lender in the same type
of funds that the Administrative Agent received at such Lender’s address
specified pursuant to Article XIV or at any Lending Installation specified in a
notice received by the Administrative Agent from such Lender.
(b)    [Intentionally Omitted].
(c)    If there is more than one Class of Loans outstanding at such time,
concurrently with each payment made under this Section 2.16 and each prepayment
made under Section 2.17, the applicable Borrower shall designate to the
Administrative Agent the Class of Revolving Advance or Swing Loan to which such
payment or prepayment should be applied.
(d)    Each Foreign Currency Swing Loan shall be repaid by the applicable
Borrower and each payment of interest thereon shall be paid by the applicable
Borrower in the Appropriate Foreign Currency to the Lending Installation of the
Appropriate Foreign Currency Swing Lender. All such payments shall be made by
the applicable Borrower by noon (local time at the place of payment), without
condition or deduction for any counterclaim, defense, recoupment or setoff, on
or before the Maturity Date in such funds as may then be customary for the
settlement of international transactions in the Appropriate Foreign Currency for
the account of the Lending Installation of the Appropriate Foreign Currency
Swing Lender.
(e)    Each Euro Swing Loan shall be repaid by the applicable Borrower and each
payment of interest thereon shall be paid by the applicable Borrower in Euros to
the Lending Installation of the Euro Swing Lender. All such payments shall be
made by the applicable Borrower by noon (London time), without condition or
deduction for any counterclaim, defense, recoupment or setoff, on or before the
Maturity Date in such funds as may then be customary for the settlement of
international transactions in Euros for the account of the Lending Installation
of the Euro Swing Lender.
(f)    Each U.S. Swing Loan shall be repaid by the applicable Borrower and each
payment of interest thereon shall be paid by the applicable Borrower in Dollars
to the Administrative Agent at the Administrative Agent’s Lending Installation.
All such payments shall be made by the applicable Borrower by noon (New York
time), without condition or deduction for any counterclaim, defense, recoupment
or setoff, on or before the Maturity Date and shall be applied by the
Administrative Agent ratably among the U.S. Swing Lenders in accordance with
their respective shares of each U.S. Swing Loan.

2315953_6.doc    36    364-Day Revolving Credit Agreement

--------------------------------------------------------------------------------




(g)    Notwithstanding the foregoing provisions of this Section 2.16 or any
other provision of this Agreement (other than Section 2.29(a)(ii)), on and after
the Conversion Date, all payments of the Obligations received pursuant to this
Section 2.16 or otherwise by the Administrative Agent shall be applied ratably
by the Administrative Agent among the Lenders according to each Lender’s pro
rata share (determined as of the time that the applicable payment is received by
the Administrative Agent based on the percentage that the aggregate principal
amount of the Obligations owed (including by way of funded participations) to
such Lender is of the aggregate principal amount of the Obligations (including
by way of funded participations) owed to all the Lenders).
(h)    Notwithstanding the foregoing provisions of this Section 2.16, if, after
the making of any Multi-Currency Revolving Advance in any currency other than
Dollars, any Foreign Currency Swing Loan or any Euro Swing Loan, currency
control or exchange regulations are imposed in the country which issues the
applicable currency with the result that the type of currency in which such
Multi-Currency Revolving Advance, such Foreign Currency Swing Loan or such Euro
Swing Loan was made (the “Original Currency”) no longer exists or the applicable
Borrower is not able to make payment in such Original Currency, then all
payments to be made by such Borrower hereunder in such currency shall instead be
made when due in Dollars in an amount equal to the Dollar Amount (as of the date
of repayment) of such payment due, it being the intention of the parties hereto
that such Borrower take all risks of the imposition of any such currency control
or exchange regulations. For purposes of this Section 2.16, the commencement of
the third stage of the European Economic and Monetary Union shall not constitute
the imposition of currency control or exchange regulations.
(i)    The obligations of the Lenders hereunder to make Revolving Advances, to
fund participations in Swing Loans pursuant to Section 2.24 and to make payments
pursuant to Section 9.6(c) are several and not joint. Subject to
Section 2.29(a)(iv), the failure of any Lender to make any Loan required to be
funded by it hereunder, to fund any such participation or to make any payment
under Section 9.6(c) on any date required hereunder shall not relieve any other
Lender of its corresponding obligation to do so on such date, and no Lender
shall be responsible for the failure of any other Lender to so make its Loan, to
purchase its participation or to make its payment under Section 9.6(c).
2.17    Optional Principal Payments. The applicable Borrower may from time to
time pay, without penalty or premium, all outstanding Base Rate Advances owing
by it or, in an amount equal to the Minimum Tranche, any portion of the
outstanding Base Rate Advances upon at least one Business Day’s prior notice to
the Administrative Agent, which notice must be substantially in the form
attached hereto as Exhibit J (including any form on an electronic platform or
electronic transmission system) or as otherwise agreed by the Borrowers and the
Administrative Agent from time to time, appropriately completed. The applicable
Borrower may from time to time pay, subject to the payment of any amounts
required by Section 3.5 but without penalty or premium, all outstanding
Eurocurrency Advances owing by it or, in an amount equal to the Minimum Tranche,
any portion of the outstanding Eurocurrency Advances owing by it upon at least
three Business Days’ prior notice to the Administrative Agent, which notice must
be substantially in the form attached hereto as Exhibit J (including any form on
an electronic platform or electronic transmission system) or as otherwise agreed
by the Borrowers and the Administrative Agent from time to time, appropriately
completed. The applicable Borrower may from time to time pay, without premium

2315953_6.doc    37    364-Day Revolving Credit Agreement

--------------------------------------------------------------------------------




or penalty, all outstanding Yen Swing Loans or Sterling Swing Loans owing by it
or, in an amount equal to a principal Equivalent Amount of at least
U.S.$5,000,000 and an integral multiple of 1,000,000 units of the Appropriate
Foreign Currency, any portion of an outstanding Foreign Currency Swing Loan
owing by it upon notice to the Appropriate Foreign Currency Swing Lender not
later than 10:00 a.m. (local time at the place of payment) on the date of such
prepayment, which notice must be substantially in the form attached hereto as
Exhibit K (including any form on an electronic platform or electronic
transmission system) or as otherwise agreed by the Borrowers and such
Appropriate Foreign Currency Swing Lender from time to time, appropriately
completed. The applicable Borrower may from time to time pay, without premium or
penalty, all outstanding Euro Swing Loans owing by it or, in an amount equal to
a principal Equivalent Amount of at least U.S.$5,000,000 and an integral
multiple of 1,000,000 Euros, any portion of an outstanding Euro Swing Loan owing
by it upon notice to the Euro Swing Lender not later than 10:00 a.m. (London
time) on the date of such prepayment, which notice must be substantially in the
form attached hereto as Exhibit K (including any form on an electronic platform
or electronic transmission system) or as otherwise agreed by the Borrowers and
the Euro Swing Lender from time to time, appropriately completed. Any optional
payment of Loans shall be made to the Administrative Agent for distribution on a
pro rata basis to the applicable Lenders.
2.18    Noteless Agreement; Evidence of Indebtedness. (a) Each Lender shall
maintain in accordance with its usual practice an account or accounts evidencing
the indebtedness of each Borrower to such Lender resulting from each Loan made
by such Lender from time to time, including the Class of each Loan and the
amounts of principal and interest payable and paid to such Lender from time to
time hereunder.
(b)    The Administrative Agent shall maintain accounts in which it will record
(i) the amount and Class of each Revolving Loan made hereunder, the Agreed
Currency and Type thereof and the Interest Period with respect thereto, (ii) the
amount of each Foreign Currency Swing Loan made hereunder and the Appropriate
Foreign Currency with respect thereto, (iii) the amount of each Euro Swing Loan
made hereunder, (iv) the amount of each U.S. Swing Loan made hereunder, (v) the
amount of any principal or interest due and payable or to become due and payable
from any Borrower to each Lender hereunder and (vi) the amount of any sum
received by the Administrative Agent hereunder from any Borrower and each
Lender’s share thereof.
(c)    Absent manifest error, the entries in the accounts maintained pursuant to
clauses (a) and (b) above shall be prima facie evidence of the existence and
amounts of the Obligations therein recorded; provided that the failure of the
Administrative Agent or any Lender to maintain such accounts or any error
therein shall not in any manner affect the obligation of the applicable Borrower
to repay the Obligations in accordance with their terms. In the event of any
conflict between the accounts maintained by the Administrative Agent and the
accounts of any Lender, the accounts of the Administrative Agent shall control
in the absence of manifest error.
(d)    Any Revolving Lender may request that its Loans be evidenced by a
promissory note substantially in the form of Exhibit E (a “Note”). In such
event, the applicable Borrower shall prepare, execute and deliver to such
Revolving Lender such Note payable to such Revolving Lender. Thereafter, the
Loans evidenced by such Note and interest thereon shall at all times (including
after

2315953_6.doc    38    364-Day Revolving Credit Agreement

--------------------------------------------------------------------------------




any assignment pursuant to Section 13.3) be represented by one or more Notes
payable to the payee named therein or any assignee pursuant to Section 13.3,
except to the extent that any such Revolving Lender or assignee subsequently
returns any such Note for cancellation and requests that such Loans once again
be evidenced as described in clauses (a) and (b) above.
2.19    Telephonic Notices. Each Borrower hereby authorizes the Lenders and the
Administrative Agent to convert or continue Revolving Advances based on
telephonic notices made by any person or persons the Administrative Agent or any
Lender in good faith believes to be an Authorized Officer, it being understood
that the foregoing authorization is specifically intended to allow
Conversion/Continuation Notices to be given telephonically by an Authorized
Officer. The applicable Borrower agrees to deliver promptly to the
Administrative Agent or the applicable Lender a written confirmation (signed by
an Authorized Officer) of each telephonic notice, if such confirmation is
requested by the Administrative Agent or such Lender. If the written
confirmation differs in any material respect from the action taken by the
Administrative Agent or the applicable Lender in accordance with the telephonic
notice of the applicable Borrower, the records of the Administrative Agent or
such Lender shall govern absent manifest error.
2.20    Interest Payment Dates; Interest and Fee Basis. Interest accrued on each
Base Rate Advance shall be payable by the applicable Borrower on each Payment
Date, commencing with the first such date to occur after the date hereof, on any
date on which such Base Rate Advance is prepaid, whether due to acceleration or
otherwise, and at maturity. Interest accrued on that portion of the outstanding
principal amount of any Base Rate Advance converted into a Eurocurrency Advance
on a day other than a Payment Date shall be payable by the applicable Borrower
on the date of conversion. Interest accrued on each Eurocurrency Advance shall
be payable by the applicable Borrower on the last day of its applicable Interest
Period, on any date on which such Eurocurrency Advance is prepaid, whether by
acceleration or otherwise, and at maturity. Interest accrued on each
Eurocurrency Advance having an Interest Period longer than three months shall
also be payable by the applicable Borrower on the last day of each three‑month
interval during such Interest Period. Interest accrued on each Foreign Currency
Swing Loan, on each Euro Swing Loan and on each U.S. Swing Loan shall be paid by
the applicable Borrower on the Maturity Date therefor and on any date on which
such Foreign Currency Swing Loan, such Euro Swing Loan or such U.S. Swing Loan
is prepaid, whether due to acceleration or otherwise. Interest and commitment
fees shall be calculated for actual days elapsed on the basis of a 360‑day year,
except for interest on Base Rate Loans calculated by reference to the “prime
rate” of Bank of America and Foreign Currency Swing Loans and Revolving Loans
denominated in Pounds Sterling, as applicable, which shall be calculated for
actual days elapsed on the basis of a 365‑day year or when appropriate, a
366-day year. Interest shall be payable by the applicable Borrower for the day a
Loan is made but not for the day of any payment on the amount paid if payment is
received prior to noon (local time) at the place of payment. If any payment of
principal of or interest on a Loan shall become due on a day which is not a
Business Day, such payment shall be made by the applicable Borrower on the next
succeeding Business Day and, in the case of a principal payment, such extension
of time shall be included in computing interest in connection with such payment.
2.21    Notification of Revolving Advances, Interest Rates, Prepayments and
Commitment Reductions. Promptly after receipt thereof, the Administrative Agent
will notify each applicable

2315953_6.doc    39    364-Day Revolving Credit Agreement

--------------------------------------------------------------------------------




Lender of the contents of each Total Commitment reduction notice, Revolving
Advance Borrowing Notice, Conversion/Continuation Notice and repayment or
prepayment notice received by it hereunder. The Administrative Agent will notify
each applicable Lender of the interest rate applicable to each Eurocurrency
Advance promptly upon determination of such interest rate and will give each
Lender prompt notice of each change in the Base Rate.
2.22    Lending Installations. Each Lender may, by written notice to the
Administrative Agent and the Borrowers in accordance with Article XIV, or the
Administrative Agent, may by written notice to the Borrowers and the Lenders,
designate replacement or additional Lending Installations through which Loans
will be made available by it and for whose account Loan payments are to be made.
All terms of this Agreement shall apply to any such Lending Installation and the
Loans and any Notes issued hereunder shall be deemed held by each Lender for the
benefit of any such Lending Installation.
2.23    Non-Receipt of Funds by the Administrative Agent. (a) Unless the
Administrative Agent shall have received notice from a Lender on (in the case of
a Base Rate Advance) or prior to (in the case of a Eurocurrency Advance) the
proposed date of any Revolving Advance that such Lender will not make available
to the Administrative Agent such Lender’s share of such Revolving Advance, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with Sections 2.1 and 2.2, as applicable, and may, in
reliance upon such assumption, make available to the applicable Borrower a
corresponding amount. In such event, if a Lender has not in fact made its share
of the applicable Revolving Advance available to the Administrative Agent, then
the applicable Lender and the applicable Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount in Same Day
Funds with interest thereon, for each day from and including the date such
amount is made available to such Borrower to but excluding the date of payment
to the Administrative Agent, at (i) in the case of a payment to be made by such
Lender, the Compensation Rate and (ii) in the case of a payment to be made by
such Borrower, the Base Rate. If such Borrower and such Lender shall pay such
interest to the Administrative Agent for the same or an overlapping period, the
Administrative Agent shall promptly remit to such Borrower the amount of such
interest paid by such Borrower for such period. If such Lender pays its share of
the applicable Revolving Advance to the Administrative Agent, then the amount so
paid shall constitute such Lender’s Loan included in such Revolving Advance. Any
payment by such Borrower shall be without prejudice to any claim such Borrower
may have against a Lender that shall have failed to make such payment to the
Administrative Agent.
(b)    Unless the Administrative Agent shall have received notice from the
applicable Borrower prior to the date on which any payment is due to the
Administrative Agent for the account of the Lenders hereunder that such Borrower
will not make such payment, the Administrative Agent may assume that such
Borrower has made such payment on such date in accordance herewith and may, in
reliance upon such assumption, distribute to the Lenders the amount due. In such
event, if such Borrower has not in fact made such payment, then each of the
Lenders severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender in Same Day Funds with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Administrative Agent, at the

2315953_6.doc    40    364-Day Revolving Credit Agreement

--------------------------------------------------------------------------------




Compensation Rate. A notice of the Administrative Agent to any Lender or such
Borrower with respect to any amount owing under this clause (b) shall be
conclusive, absent manifest error.


2.24    Participations in Swing Loans. (a) Each Multi-Currency Revolving Lender
agrees that it shall at all times have a participation in, and acknowledges that
it is irrevocably and unconditionally obligated, upon receipt of notice that the
Administrative Agent has received a Swing Funding Notice for any Euro Swing Loan
or Foreign Currency Swing Loan, to fund (or to cause an Affiliate to fund) its
participation in, such outstanding Euro Swing Loan or Foreign Currency Swing
Loan in an amount equal to its Multi-Currency Pro Rata Share (or such greater
share as may be determined pursuant to Section 2.29(a)(iv)) of the amount of
such Euro Swing Loan or Foreign Currency Swing Loan. Each Revolving Lender
agrees that it shall at all times have a participation in, and acknowledges that
it is irrevocably and unconditionally, upon receipt of notice that the
Administrative Agent has received a Swing Funding Notice for any U.S. Swing
Loan, required to fund (or to cause an Affiliate to fund) its participation in,
such outstanding U.S. Swing Loan in an amount equal to its Pro Rata Share (or
such greater share as may be determined pursuant to Section 2.29(a)(iv)) of the
amount of such U.S. Swing Loan. Notwithstanding the foregoing, the aggregate
Total Outstandings held by any Lender (whether directly or by participation)
shall not exceed such Lender’s Multi-Currency Revolving Commitment or Dollar
Revolving Commitment, as the case may be.
(b)    The Administrative Agent shall promptly notify each applicable Revolving
Lender of its receipt of a Swing Funding Notice. Promptly (and in any event
within one Business Day in the case of U.S. Swing Loans and three Business Days
in the case of Foreign Currency Swing Loans or Euro Swing Loans) after receipt
of such Notice, each applicable Revolving Lender shall (or shall cause an
Affiliate to) make available to the Administrative Agent for the account of each
applicable Swing Lender an amount in the applicable Agreed Currency and in Same
Day Funds equal to its applicable share of all outstanding Swing Loans of such
Swing Lender (it being understood that no Revolving Lender which is an Affiliate
of a Swing Lender shall be obligated to make any amount available to such Swing
Lender unless otherwise required by such Swing Lender). If any Revolving Lender
so notified fails to make available to the Administrative Agent for the account
of the applicable Swing Lender the full amount of such Revolving Lender’s
participations in all Swing Loans of such Swing Lender by the date which is one
Business Day (or, in the case of Foreign Currency Swing Loans or Euro Swing
Loans, three Business Days) after its receipt of such notice from the
Administrative Agent, then interest shall accrue on such Revolving Lender’s
obligations to fund such participations, from such date to the date such
Revolving Lender pays such obligations in full, at a rate per annum equal to the
interest rate applicable to each relevant Loan as in effect from time to time
during such period.
(c)    From and after the date on which the Administrative Agent has received a
Swing Funding Notice for any Swing Loan, all funds received by a Swing Lender in
payment of any Swing Loan made by such Swing Lender, interest accrued thereon
after the first (or, in the case of a Foreign Currency Swing Loan or Euro Swing
Loan, third) Business Day following delivery of such notice and other amounts
payable in respect thereof shall be delivered by such Swing Lender to the
Administrative Agent, in the same funds as those received by such Swing Lender,
to be distributed to all applicable Revolving Lenders in accordance with their
applicable shares (i.e., giving effect

2315953_6.doc    41    364-Day Revolving Credit Agreement

--------------------------------------------------------------------------------




to the funding of participations pursuant to this Section 2.24), except that the
applicable share of such funds of any applicable Revolving Lender that has not
funded its participations as provided herein shall be retained by such Swing
Lender.
(d)    If the Administrative Agent or any Swing Lender is required at any time
to return to any Borrower, or to a trustee, receiver, liquidator or custodian or
any official in any bankruptcy or insolvency proceeding, any portion of any
payment made by such Borrower to the Administrative Agent or such Swing Lender
in respect of any Swing Loan or any interest thereon, each applicable Revolving
Lender shall, on demand of the Administrative Agent, forthwith return to the
Administrative Agent for the account of such Swing Lender its applicable share
of the amount so returned by the Administrative Agent or such Swing Lender plus
interest thereon from the date such demand is made to the date such amount is
returned by such Revolving Lender to the Administrative Agent, at a rate per
annum equal to the rate specified by such Swing Lender as its cost of funds for
such period.
(e)    The Required Lenders, the Swing Lenders and the Administrative Agent may
agree on any other reasonable method (such as making assignments of Swing Loans)
for sharing the risks of Swing Loans ratably among all applicable Revolving
Lenders as provided herein so long as such method does not materially
disadvantage any Lender.
(f)    Each applicable Revolving Lender’s obligation to purchase participation
interests in Swing Loans pursuant to this Section 2.24 shall be absolute and
unconditional and shall not be affected by any circumstance whatsoever,
including (a) any set-off, counterclaim, recoupment, defense or other right
which such Revolving Lender may have against any other Lender, any Borrower, the
Administrative Agent or any other Person for any reason whatsoever, (b) the
occurrence or continuance of a Default, an Event of Default or a Material
Adverse Effect, (c) any breach of this Agreement by any Borrower or any other
Lender, (d) any inability of any Borrower to satisfy the conditions precedent to
borrowing set forth in this Agreement on the date upon which any participation
interest in any Swing Loan is to be purchased or (e) any other circumstance,
happening or event whatsoever, whether or not similar to any of the foregoing.
(g)    Notwithstanding the provisions of clause (f) above, no Revolving Lender
shall be required to purchase a participation interest in any Swing Loan if,
prior to the making of such Swing Loan, the applicable Swing Lender received
written notice from the applicable Borrower, the Administrative Agent or the
Required Lenders specifying that one or more of the conditions precedent to the
making of such Swing Loan were not satisfied and, in fact, such conditions
precedent to the making of such Swing Loan were not satisfied at the time of the
making of such Swing Loan; provided that the obligation of such Revolving Lender
to purchase such participation interest shall be reinstated on the date on which
all conditions precedent to the making of such Swing Loan have been satisfied
(or waived by the Required Lenders or all Revolving Lenders, as applicable).
2.25    [Intentionally Omitted].
2.26    Judgment Currency. If for the purposes of obtaining judgment in any
court it is necessary to convert a sum due from any Borrower hereunder in the
currency expressed to be payable herein (the “specified currency”) into another
currency, the parties hereto agree, to the fullest extent

2315953_6.doc    42    364-Day Revolving Credit Agreement

--------------------------------------------------------------------------------




that they may effectively do so, that the rate of exchange used shall be that at
which in accordance with normal banking procedures the Administrative Agent
could purchase the specified currency with such other currency at the
Administrative Agent’s main New York office on the Business Day preceding that
on which final, nonappealable judgment is given. The obligations of the
applicable Borrower in respect of any sum due to any Lender or the
Administrative Agent hereunder shall, notwithstanding any judgment in a currency
other than the specified currency, be discharged only to the extent that on the
Business Day following receipt by such Lender or the Administrative Agent (as
the case may be) of any sum adjudged to be so due in such other currency such
Lender or the Administrative Agent (as the case may be) may in accordance with
normal, reasonable banking procedures purchase the specified currency with such
other currency. If the amount of the specified currency so purchased is less
than the sum originally due to such Lender or the Administrative Agent, as the
case may be, in the specified currency, such Borrower agrees, to the fullest
extent that it may effectively do so, as a separate obligation and
notwithstanding any such judgment, to indemnify such Lender or the
Administrative Agent, as the case may be, against such loss, and if the amount
of the specified currency so purchased exceeds (a) the sum originally due to any
Lender or the Administrative Agent, as the case may be, in the specified
currency and (b) any amounts shared with other Lenders as a result of
allocations of such excess as a disproportionate payment to such Lender under
Section 12.2, such Lender or the Administrative Agent, as the case may be,
agrees to remit such excess to such Borrower.
2.27    Increase in Commitments.
(a)    Provided there exists no Default or Event of Default, upon notice to the
Administrative Agent (which shall promptly notify such of the Revolving Lenders
as the Borrowers may specify), the Borrowers may, from time to time, elect to
increase the Total Commitment to an amount (after giving effect to all such
increases) that does not exceed U.S.$5,000,000,000; provided that (i) each
increase shall be in a minimum amount of U.S.$25,000,000 and (ii) the Borrowers
may make a maximum of five such elections. At the time of sending such notice,
the Borrowers (in consultation with the Administrative Agent) shall specify the
time period within which each applicable Revolving Lender is requested to
respond (which shall in no event be less than ten Business Days from the date of
delivery of such notice to the applicable Revolving Lenders).
(b)    Each applicable Revolving Lender shall notify the Administrative Agent
within such time period whether or not it agrees to increase its Commitment and,
if so, the amount of such increase and whether such increase is of its Dollar
Revolving Commitment or Multi-Currency Revolving Commitment. Any Revolving
Lender not responding within such time period shall be deemed to have declined
to increase its Revolving Commitment.
(c)    The Administrative Agent shall notify the Borrowers and each applicable
Revolving Lender of the applicable Revolving Lenders’ responses to each request
made hereunder. To achieve the full amount of a requested increase and subject
to the consent of the Administrative Agent, which consent shall not be
unreasonably withheld or delayed, the Borrowers may also invite Eligible
Assignees to become Lenders.
(d)    If the Total Commitment is increased in accordance with this Section, the
Administrative Agent and the Borrowers shall determine the effective date (the
“Increase Effective

2315953_6.doc    43    364-Day Revolving Credit Agreement

--------------------------------------------------------------------------------




Date”) and the final allocation of such increase. The Administrative Agent shall
promptly notify the Borrowers and the Revolving Lenders (including any new
Revolving Lenders) of the final allocation of such increase and such Increase
Effective Date. On or before such Increase Effective Date, each Eligible
Assignee that becomes a new Revolving Lender shall execute a joinder agreement
to this Agreement in form and substance reasonably satisfactory to the
Administrative Agent. The Administrative Agent is authorized and directed to
amend and distribute to the Revolving Lenders (including any new Revolving
Lenders) a revised Schedule 1 that gives effect to each increase in the Total
Commitment and the allocation thereof among the Revolving Lenders (including any
new Revolving Lenders).
(e)    If on the Increase Effective Date, there is an unpaid principal amount of
Revolving Loans, the applicable Borrowers shall, on such date or on such date or
dates thereafter as the Administrative Agent shall reasonably specify (in
consultation with Visa Inc. and having regard to the avoidance of amounts
payable pursuant to Section 3.5, in each case so long as no Event of Default has
occurred and is continuing), borrow Revolving Loans from the Revolving Lenders
and/or prepay any Revolving Loans outstanding on each Increase Effective Date
for the sole purpose of insuring that the Revolving Loans (including, without
limitation, the Types thereof and Interest Periods with respect thereto) shall
be held by the Revolving Lenders pro rata according to their revised applicable
shares.
2.28    Replacement of Lenders. If any Borrower is entitled to replace a Lender
pursuant to the provisions of Section 3.6, or if any Lender is a Defaulting
Lender or a Non-Consenting Lender, then such Borrower may, at its sole expense
and effort, upon notice to such Lender and the Administrative Agent, require
such Lender to assign and delegate, without recourse (in accordance with and
subject to the restrictions contained in, and consents required by,
Sections 13.1, 13.2 and 13.3), all of its interests, rights (other than its
existing rights to payments pursuant to Sections 3.1 and 3.4) and obligations
under this Agreement and the related Loan Documents to an assignee that shall
assume such obligations (which assignee may be another Lender, if a Lender
accepts such assignment), provided that:
(a)    Such Borrower shall have paid to the Administrative Agent the assignment
fee specified in Section 13.3.1(d);
(b)    such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder and under the other Loan Documents
(including any amounts under Section 3.5) from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the applicable
Borrower (in the case of all other amounts);
(c)    in the case of any such assignment resulting from a claim for
compensation under Section 3.4 or payments required to be made pursuant to
Section 3.1, such assignment will result in a reduction in such compensation or
payments thereafter;
(d)    such assignment does not conflict with applicable Laws; and

2315953_6.doc    44    364-Day Revolving Credit Agreement

--------------------------------------------------------------------------------




(e)    in the case of an assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling such Borrower to require such assignment and delegation
cease to apply.
Each party hereto agrees that an assignment required pursuant to this
Section 2.28 may, if not executed by the Lender required to make such assignment
within five Business Days after such Lender is requested to execute such
assignment, be effected pursuant to an Assignment and Assumption executed by
Visa Inc. (as the attorney-in-fact and on behalf of such Lender) and the
assignee and acknowledged by the Administrative Agent.
2.29    Defaulting Lenders.
(a)    Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable law:
(i)    Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of “Required Lenders” and
Section 8.3.
(ii)    Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VIII or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 12.1 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to the Swing Lenders hereunder; third, as the
Borrowers may request (so long as no Default exists), to the funding of any Loan
or participation therein in respect of which such Defaulting Lender has failed
to fund its portion thereof as required by this Agreement, as determined by the
Administrative Agent; fourth, if so determined by the Administrative Agent and
the Borrowers, to be held in a deposit account and released pro rata in order to
satisfy such Defaulting Lender’s potential future funding obligations with
respect to Loans or participations therein under this Agreement; fifth, to the
payment of any amounts owing to any Lender or any Swing Lender as a result of
any judgment of a court of competent jurisdiction obtained by any Lender or any
Swing Lender against such Defaulting Lender as a result of such Defaulting
Lender’s breach of its obligations under this Agreement; sixth, so long as no
Default exists, to the payment of any amounts owing to any Borrower as a result
of any judgment of a court of competent jurisdiction obtained by such Borrower
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement; and seventh, to such Defaulting Lender or
as otherwise directed by a court of competent jurisdiction; provided that if
(x) such payment is a payment of the principal amount of any Loan in respect of
which such Defaulting Lender

2315953_6.doc    45    364-Day Revolving Credit Agreement

--------------------------------------------------------------------------------




has not fully funded its appropriate share and (y) such Loans were made at a
time when the conditions set forth in Section 4.2 were satisfied or waived, such
payment shall be applied solely to pay the Loans of all Non-Defaulting Lenders
as provided herein prior to being applied to the payment of any Loans of such
Defaulting Lender until such time as all Loans and funded and unfunded
participations in Swing Loans are held by the Lenders as required herein without
giving effect to Section 2.29(a)(iv). Any payments, prepayments or other amounts
paid or payable to a Defaulting Lender that are applied (or held) to pay amounts
owed by a Defaulting Lender shall be deemed paid to and redirected by such
Defaulting Lender, and each Lender irrevocably consents hereto.
(iii)    Commitment Fees. No Defaulting Lender shall be entitled to receive any
commitment fee payable under Section 2.11 for any period during which that
Lender is a Defaulting Lender (and the Borrowers shall not be required to pay
any such fee that otherwise would have been required to have been paid to that
Defaulting Lender).
(iv)    Reallocation of Unfunded Participations to Reduce Fronting Exposure. All
or any part of such Defaulting Lender’s unfunded participation obligations in
Swing Loans shall be reallocated among the applicable Non-Defaulting Lenders on
a pro rata basis (calculated without regard to such Defaulting Lender’s
Multi-Currency Revolving Commitment or Dollar Revolving Commitment, as the case
may be) but only to the extent that such reallocation does not cause the
aggregate Total Outstandings held by any Non-Defaulting Lender (whether directly
or by participation) to exceed such Non-Defaulting Lender’s Multi-Currency
Revolving Commitment or Dollar Revolving Commitment, as the case may be. No
reallocation hereunder shall be deemed to increase the Multi-Currency Revolving
Commitment or Dollar Revolving Commitment, as the case may be, of any
Non-Defaulting Lender or decrease the Multi-Currency Revolving Commitment or
Dollar Revolving Commitment, as the case may be, of any Defaulting Lender or
constitute a waiver or release of any claim of any party hereunder against a
Defaulting Lender arising from that Lender having become a Defaulting Lender,
including any claim of a Non-Defaulting Lender as a result of such
Non-Defaulting Lender’s increased exposure following such reallocation.
(v)    Repayment of Swing Loans. If the reallocation described in clause (a)(iv)
above cannot, or can only partially, be effected, the applicable Borrower shall,
within two Business Days following written notice and request by the
Administrative Agent and without prejudice to any right or remedy available to
it hereunder or under applicable law, prepay Swing Loans in an amount equal to
the Swing Lenders’ Fronting Exposure.
(b)    Defaulting Lender Cure. If the Borrowers, the Administrative Agent and
the Swing Lenders agree in writing that a Lender is no longer a Defaulting
Lender, the Administrative Agent will so notify the parties hereto, whereupon as
of the effective date specified in such notice and subject to any conditions set
forth therein, that Lender will, to the extent applicable, purchase at par that
portion of outstanding Loans of the other Lenders or take such other actions as
the Administrative Agent may determine to be necessary to cause the Loans and
funded and unfunded participations in Swing Loans to be held on a pro rata basis
by the applicable Lenders (without giving effect to Section 2.29(a)(iv)),
whereupon such Lender will cease to be a Defaulting Lender;

2315953_6.doc    46    364-Day Revolving Credit Agreement

--------------------------------------------------------------------------------




provided that no adjustments will be made retroactively with respect to fees
accrued or payments made by or on behalf of the Borrowers while that Lender was
a Defaulting Lender; and provided, further, that except to the extent otherwise
expressly agreed by the affected parties, no change hereunder from Defaulting
Lender to Lender will constitute a waiver or release of any claim of any party
hereunder arising from that Lender’s having been a Defaulting Lender.


ARTICLE III -    YIELD PROTECTION; TAXES
3.1    Taxes.
(a)    Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes. (i) Any and all payments by or on account of any obligation of any
Borrower under any Loan Document shall be made without deduction or withholding
for any Taxes, except as required by applicable Laws. If any applicable Laws (as
determined in the good faith discretion of the Administrative Agent) require the
deduction or withholding of any Tax from any such payment by the Administrative
Agent or a Borrower, then the Administrative Agent or such Borrower shall be
entitled to make such deduction or withholding, upon the basis of the
information and documentation to be delivered pursuant to subsection (e) below.
(ii)    If any Borrower or the Administrative Agent shall be required by the
Code to withhold or deduct any Taxes, including both United States Federal
backup withholding and withholding taxes, from any payment, then (A) such
Borrower or the Administrative Agent shall withhold or make such deductions as
are determined by the Administrative Agent to be required based upon the
information and documentation it has received pursuant to subsection (e) below,
(B) such Borrower or the Administrative Agent shall timely pay the full amount
withheld or deducted to the relevant Governmental Authority in accordance with
the Code and (C) to the extent that the withholding or deduction is made on
account of Indemnified Taxes, the sum payable by the applicable Borrower shall
be increased as necessary so that after any required withholding or the making
of all required deductions (including deductions applicable to additional sums
payable under this Section 3.1) the applicable Recipient receives an amount
equal to the sum it would have received had no such withholding or deduction
been made.
(iii)    If any Borrower or the Administrative Agent shall be required by any
applicable Laws other than the Code to withhold or deduct any Taxes from any
payment, then (A) such Borrower or the Administrative Agent, as required by such
Laws, shall withhold or make such deductions as are determined by it to be
required based upon the information and documentation it has received pursuant
to subsection (e) below, (B) such Borrower or the Administrative Agent, to the
extent required by such Laws, shall timely pay the full amount withheld or
deducted to the relevant Governmental Authority in accordance with such Laws and
(C) to the extent that the withholding or deduction is made on account of
Indemnified Taxes, the sum payable by the applicable Borrower shall be increased
as necessary so that after any required withholding or the making of all
required deductions (including deductions applicable to additional sums payable
under this

2315953_6.doc    47    364-Day Revolving Credit Agreement

--------------------------------------------------------------------------------




Section 3.1) the applicable Recipient receives an amount equal to the sum it
would have received had no such withholding or deduction been made.
(b)    Payment of Other Taxes by the Borrowers. Without limiting the provisions
of subsection (a) above, each applicable Borrower shall timely pay to the
relevant Governmental Authority in accordance with applicable law, or at the
option of the Administrative Agent timely reimburse it for the payment of, any
Other Taxes.
(c)    Tax Indemnifications.
(i)    Each applicable Borrower shall, and does hereby, indemnify each
Recipient, and shall make payment in respect thereof within 10 days after demand
therefor, for the full amount of any Indemnified Taxes (including Indemnified
Taxes imposed or asserted on or attributable to amounts payable under this
Section 3.1) payable or paid by such Recipient or required to be withheld or
deducted from a payment by such Borrower to such Recipient, and any penalties,
interest and reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to applicable Borrower by a Lender (with
a copy to the Administrative Agent), or by the Administrative Agent on its own
behalf or on behalf of a Lender, shall be conclusive absent manifest error. Each
applicable Borrower shall, and does hereby, indemnify the Administrative Agent,
and shall make payment in respect thereof after demand therefor in accordance
with Section 3.7(a), for any amount which a Lender for any reason fails to pay
indefeasibly to the Administrative Agent as required pursuant to
Section 3.1(c)(ii) below.
(ii)    Each Lender shall, and does hereby, severally indemnify, and shall make
payment in respect thereof within 10 days after demand therefor, (x) the
Administrative Agent against any Indemnified Taxes attributable to such Lender
(but only to the extent that the applicable Borrower has not already indemnified
the Administrative Agent for such Indemnified Taxes and without limiting the
obligation of such Borrower to do so), (y) the Administrative Agent and the
Borrowers, as applicable, against any Taxes attributable to such Lender’s
failure to comply with the provisions of Section 13.2.1 relating to the
maintenance of a Participant Register and (z) the Administrative Agent and the
Borrowers, as applicable, against any Excluded Taxes attributable to such Lender
that are payable or paid by the Administrative Agent or a Borrower in connection
with any Loan Document, and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to any Lender by the Administrative Agent
shall be conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under this Agreement or any other Loan Document against any
amount due to the Administrative Agent under this subclause (ii).
(d)    Evidence of Payments. Upon request by a Borrower or the Administrative
Agent, as the case may be, after any payment of Taxes by a Borrower or the
Administrative Agent, as the case may be, to a Governmental Authority as
provided in this Section 3.1, such Borrower shall

2315953_6.doc    48    364-Day Revolving Credit Agreement

--------------------------------------------------------------------------------




deliver to the Administrative Agent or the Administrative Agent shall deliver to
such Borrower, as the case may be, the original or a certified copy of a receipt
issued by such Governmental Authority evidencing such payment, a copy of any
return required by Laws to report such payment or other evidence of such payment
reasonably satisfactory to such Borrower or the Administrative Agent, as the
case may be.
(e)    Status of Lenders; Tax Documentation. (i) Any Lender that is entitled to
an exemption from or reduction of withholding Tax with respect to payments made
under any Loan Document shall deliver to the Borrowers and the Administrative
Agent, at the time or times reasonably requested by the Borrowers or the
Administrative Agent, such properly completed and executed documentation
prescribed by applicable law or the taxing authorities of a jurisdiction
pursuant to such applicable law or reasonably requested by the Borrowers or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrowers or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrowers or the Administrative Agent as will enable the Borrowers or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
either (A) set forth in Section 3.1(e)(ii)(A), (ii)(B) and (ii)(D) below or (B)
required by applicable law other than the Code or the taxing authorities of the
jurisdiction pursuant to such applicable law to comply with the requirements for
exemption or reduction of withholding tax in that jurisdiction) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.
(ii)    Without limiting the generality of the foregoing,
(A)    any Lender that is a U.S. Person shall deliver to the Borrowers and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrowers or the Administrative Agent), executed
copies of IRS Form W-9 certifying that such Lender is exempt from U.S. federal
backup withholding tax;
(B)    any Non‑U.S. Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrowers and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Non‑U.S. Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrowers or the Administrative
Agent), whichever of the following is applicable:
(I)    in the case of a Non‑U.S. Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed copies of IRS Form W-8BEN or
W-8BEN-E, as applicable, establishing an exemption from, or reduction of, U.S.
federal withholding Tax pursuant to the “interest” article of such tax treaty
and (y) with respect to any other applicable payments under any Loan Document,
IRS Form

2315953_6.doc    49    364-Day Revolving Credit Agreement

--------------------------------------------------------------------------------




W-8BEN or W-8BEN-E, as applicable, establishing an exemption from, or reduction
of, U.S. federal withholding Tax pursuant to the “business profits” or “other
income” article of such tax treaty;
(II)    executed copies of IRS Form W-8ECI;
(III)    in the case of a Non‑U.S. Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit I-1 to the effect that such Non‑U.S. Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of any Borrower within the meaning of Section 881(c)(3)(B)
of the Code or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y)
executed copies of IRS Form W-8BEN or W-8BEN-E, as applicable; or
(IV)    to the extent a Non‑U.S. Lender is not the beneficial owner, executed
copies of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or
W-8BEN-E, as applicable, a U.S. Tax Compliance Certificate substantially in the
form of Exhibit I-2 or Exhibit I-3, IRS Form W-9 and/or other certification
documents from each beneficial owner, as applicable; provided that if the
Non‑U.S. Lender is a partnership and one or more direct or indirect partners of
such Non‑U.S. Lender are claiming the portfolio interest exemption, such
Non‑U.S. Lender may provide a U.S. Tax Compliance Certificate substantially in
the form of Exhibit I-4 on behalf of each such direct and indirect partner;
(C)    any Non‑U.S. Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrowers and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Non‑U.S. Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrowers or the Administrative
Agent), executed copies of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrowers or the Administrative Agent
to determine the withholding or deduction required to be made; and
(D)    if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrowers and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the
Borrowers or the Administrative Agent such documentation prescribed by
applicable law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code)
and such additional documentation reasonably requested by the Borrowers or the
Administrative Agent as may be necessary for the Borrowers and the
Administrative Agent to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the

2315953_6.doc    50    364-Day Revolving Credit Agreement

--------------------------------------------------------------------------------




amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.
(iii)    Each Lender agrees that if any form or certification it previously
delivered pursuant to this Section 3.1 expires or becomes obsolete or inaccurate
in any respect, it shall update such form or certification or promptly notify
the Borrowers and the Administrative Agent in writing of its legal inability to
do so.
(f)    Treatment of Certain Refunds. Unless required by applicable Laws, at no
time shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender, or have any obligation to pay to any Lender, any
refund of Taxes withheld or deducted from funds paid for the account of such
Lender. If any Recipient determines in good faith that it has received a refund
of any Taxes as to which it has been indemnified by any Borrower or with respect
to which any Borrower has paid additional amounts pursuant to this Section 3.1,
it shall pay to such Borrower an amount equal to such refund (but only to the
extent of indemnity payments made, or additional amounts paid, by such Borrower
under this Section 3.1 with respect to the Taxes giving rise to such refund),
net of all out-of-pocket expenses (including Taxes) incurred by such Recipient,
and without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund), provided that each Borrower, upon the
request of the Recipient, agrees to repay the amount paid over to such Borrower
(plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) to the Recipient in the event the Recipient is required
to repay such refund to such Governmental Authority. Notwithstanding anything to
the contrary in this subsection, in no event will the applicable Recipient be
required to pay any amount to such Borrower pursuant to this subsection the
payment of which would place the Recipient in a less favorable net after-Tax
position than such Recipient would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This subsection shall not be construed
to require any Recipient to make available its tax returns (or any other
information relating to its taxes that it deems confidential) to any Borrower or
any other Person.
(g)    Survival. Each party’s obligations under this Section 3.1 shall survive
the resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all other Obligations.
3.2    Illegality. If any Lender determines in good faith that any Law has made
it unlawful, or that any Governmental Authority has asserted that it is
unlawful, for such Lender or its applicable Lending Installation to perform any
of its obligations hereunder with respect to, or to make, maintain or fund or
charge interest with respect to, any Revolving Advance or Swing Loan or to
determine or charge interest rates based upon any Currency Reference Rate, or if
any Governmental Authority has imposed material restrictions on the authority of
such Lender to purchase or sell, or to take deposits of, Dollars or any other
Agreed Currency in the applicable interbank market, then, on notice thereof by
such Lender to the Borrowers through the Administrative Agent (which notice
shall be given promptly by such Lender after the basis for such notice is known
by such Lender), (i) such obligation of such Lender to issue, make, maintain,
fund or charge interest with respect to any such

2315953_6.doc    51    364-Day Revolving Credit Agreement

--------------------------------------------------------------------------------




Revolving Advance or Swing Loan or continue Loans in the affected currency or
currencies or, in the case of Eurocurrency Loans in Dollars, to convert Base
Rate Loans to Eurocurrency Loans, shall be suspended and (ii) if such notice
asserts the illegality of such Lender’s making or maintaining Base Rate Loans
the interest rate on which is determined by reference to the Daily Floating One
Month Rate, the interest rate on the Base Rate Loans of such Lender shall, if
necessary to avoid such illegality, be determined by the Administrative Agent
without reference to the Daily Floating One Month Rate, in each case until such
Lender notifies the Administrative Agent and the Borrowers that the
circumstances giving rise to such determination no longer exist. Upon receipt of
such notice, the applicable Borrower shall, within the applicable time frame set
forth below, prepay or, if applicable and such Loans are denominated in Dollars,
convert all Eurocurrency Loans of such Lender to Base Rate Loans (the interest
rate on which Base Rate Loans shall, if necessary to avoid such illegality, be
determined by the Administrative Agent without reference to the Daily Floating
One Month Rate), on the earlier of the last day of the Interest Period or the
Maturity Date, as applicable, therefor, if such Lender may lawfully continue to
maintain such Loans to such day, or immediately, if such Lender may not lawfully
continue to maintain such Loans. Upon any such prepayment or conversion, the
applicable Borrower shall also pay accrued interest on the amount so prepaid or
converted.
3.3    Inability to Determine Rates. If in connection with any request for a
Eurocurrency Loan or an applicable Swing Loan or a conversion to or continuation
thereof, as applicable, (a) the Administrative Agent or an applicable Swing
Lender, as the case may be, determines that (i) deposits (whether in Dollars or
another Agreed Currency) are not being offered to banks in the applicable
offshore interbank market for such currency for the applicable amount and
Interest Period or day, as applicable, of such Eurocurrency Loan or applicable
Swing Loan, or (ii) adequate and reasonable means do not exist for determining
any applicable Currency Reference Rate for any requested Interest Period or day,
as applicable, with respect to a proposed Eurocurrency Loan or applicable Swing
Loan (whether denominated in Dollars or another Agreed Currency) or in
connection with an existing or proposed Base Rate Loan (in each case with
respect to this clause (a), the “Impacted Loans”) or (b) the Administrative
Agent or the Required Lenders determine that for any reason the applicable
Currency Reference Rate for any requested Interest Period or day, as applicable,
with respect to a proposed Eurocurrency Loan or applicable Swing Loan does not
adequately and fairly reflect the cost to such Lenders of funding such
Eurocurrency Loan or applicable Swing Loan, the Administrative Agent will
promptly so notify the Borrowers and each Lender. Thereafter, (x) the obligation
of the Lenders to make or maintain Eurocurrency Loans or applicable Swing Loans
in the affected currency or currencies and for the affected Interest Period or
day shall be suspended and (y) in the event of a determination described in the
preceding sentence with respect to the Daily Floating One Month Rate, the
utilization of the Daily Floating One Month Rate in determining the Base Rate
shall be suspended, in each case until the Administrative Agent (upon the
instruction of the Required Lenders or an applicable Swing Lender) revokes such
notice. Upon receipt of such notice, any Borrower may revoke any pending request
for a borrowing of, conversion to or continuation of Eurocurrency Loans or
applicable Swing Loans, as applicable, in the affected currency or currencies
and for the affected Interest Period or day or, failing that, will be deemed to
have converted such request into a request for a borrowing of Base Rate Loans in
the amount specified therein.

2315953_6.doc    52    364-Day Revolving Credit Agreement

--------------------------------------------------------------------------------




Notwithstanding the foregoing, if the Administrative Agent has made the
determination described in clause (a) of this Section, the Administrative Agent,
in consultation with the Borrowers and the affected Lenders, may establish an
alternative interest rate for the Impacted Loans, in which case, such
alternative rate of interest shall apply with respect to the Impacted Loans
until (1) the Administrative Agent revokes the notice delivered with respect to
the Impacted Loans under clause (a) of the first sentence of this Section,
(2) the Administrative Agent or the Required Lenders notify the Administrative
Agent and the Borrowers that such alternative interest rate does not adequately
and fairly reflect the cost to such Lenders of funding the Impacted Loans, or
(3) any Lender determines that any Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for such Lender or its
applicable Lending Installation to make, maintain or fund Loans whose interest
is determined by reference to such alternative rate of interest or to determine
or charge interest rates based upon such rate or any Governmental Authority has
imposed material restrictions on the authority of such Lender to do any of the
foregoing and provides the Administrative Agent and the Borrowers written notice
thereof.
3.4    Increased Costs.
(a)    Increased Costs Generally. If any Change in Law shall:
(i)    impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement reflected in a Currency Reference
Rate); or
(ii)    subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, commitments
or other obligations, or its deposits, reserves, other liabilities or capital
attributable thereto; or
(iii)    impose on any Lender or the London interbank market any other
condition, cost or expense (other than Taxes) affecting this Agreement or Loans
made by such Lender or participation therein;
and the result of any of the foregoing shall be to increase the cost to such
Lender, by an amount which such Lender deems to be material, of making,
converting to, continuing or maintaining any Loan (or of maintaining its
obligation to make any such Loan), or to reduce the amount of any sum received
or receivable by such Lender hereunder (whether of principal, interest or any
other amount) then, upon request of such Lender and in accordance with
Section 3.7, the applicable Borrower will pay to such Lender such additional
amount or amounts as will compensate such Lender for such additional costs
incurred or reduction suffered.
(b)    Capital and Liquidity Requirements. If any Lender determines in good
faith that any Change in Law affecting such Lender or any Lending Installation
of such Lender or such Lender’s holding company, if any, regarding capital or
liquidity requirements has or would have the effect of reducing the rate of
return on such Lender’s capital or on the capital of such Lender’s holding
company, if any, as a consequence of this Agreement, the Commitments of such
Lender or the Loans made by, or participations in Swing Loans held by, such
Lender, to a level below that

2315953_6.doc    53    364-Day Revolving Credit Agreement

--------------------------------------------------------------------------------




which such Lender or such Lender’s holding company could have achieved but for
such Change in Law (taking into consideration such Lender’s policies and the
policies of such Lender’s holding company with respect to capital adequacy) by
an amount deemed by such Lender to be material, then from time to time upon
request by such Lender and in accordance with Section 3.7, the Borrowers will
pay to such Lender such additional amount or amounts as will compensate such
Lender or such Lender’s holding company for any such reduction suffered.
3.5    Compensation for Losses.
Upon demand of any Lender (with a copy to the Administrative Agent) from time to
time in accordance with Section 3.7(a), the applicable Borrower shall promptly
(and in accordance with Section 3.7) compensate such Lender for and hold such
Lender harmless from any actual loss, cost or expense incurred by it as a result
of:
(a)    any continuation, conversion, payment or prepayment of any Loan by such
Borrower other than a Base Rate Loan or a Swing Loan on a day other than the
last day of the Interest Period for such Loan (whether voluntary, mandatory,
automatic, by reason of acceleration or otherwise);
(b)    any failure by such Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan or a Swing Loan on the date or in the amount notified by
such Borrower;
(c)    any failure by such Borrower to make payment of any Loan (or interest due
thereon) denominated in an Agreed Currency on its scheduled due date or any
payment thereof in a different currency; or
(d)    any assignment of a Eurocurrency Loan on a day other than the last day of
the Interest Period therefor as a result of a request by such Borrower pursuant
to Section 2.28;
excluding any loss of anticipated profits but including any actual foreign
exchange losses and any actual loss or expense arising from the liquidation or
reemployment of funds obtained by it to maintain such Loan or from fees payable
to terminate the deposits from which such funds were obtained or from the
performance of any foreign exchange contract. The applicable Borrower shall also
pay any customary administrative fees charged by such Lender in connection with
the foregoing.
For purposes of calculating amounts payable by any Borrower to the Lenders under
this Section 3.5, each Lender shall be deemed to have funded each Eurocurrency
Loan made by it at the Eurocurrency Base Rate used in determining the
Eurocurrency Rate for such Loan by a matching deposit or other borrowing in the
offshore interbank market for such currency for a comparable amount and for a
comparable period, whether or not such Eurocurrency Loan was, when funded by
such Lender, funded at such rate.
3.6    Mitigation of Obligations; Replacement of Lenders .
(a)    Designation of a Different Lending Installation. If any Lender requests
compensation under Section 3.4, or requires any Borrower to pay any Indemnified
Taxes or additional amounts to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 3.1,

2315953_6.doc    54    364-Day Revolving Credit Agreement

--------------------------------------------------------------------------------




or if any Lender gives a notice pursuant to Section 3.2, then at the request of
the Borrowers such Lender shall use reasonable efforts to designate a different
Lending Installation for funding or booking its Loans hereunder or to assign its
rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Sections 3.1 or 3.4,
as the case may be, in the future or eliminate the need for the notice pursuant
to Section 3.2, as applicable and (ii) in each case, would not subject such
Lender to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender. The Borrowers hereby agree to pay all reasonable
costs and expenses incurred by any Lender in connection with any such
designation or assignment.
(b)    Replacement of Lenders. If any Lender requests compensation under
Section 3.4, or if any Borrower is required to pay any Indemnified Taxes or
additional amounts to any Lender or any Governmental Authority for the account
of any Lender pursuant to Section 3.1 and, in each case, such Lender has
declined or is unable to designate a different Lending Installation in
accordance with Section 3.6(a), the Borrowers may replace such Lender in
accordance with Section 2.28.
3.7    Matters Applicable to all Requests for Compensation.
(a)    Certificates for Reimbursement. If any Lender becomes entitled to claim
any indemnified amounts, additional amounts, or compensation pursuant to
Sections 3.1(c)(i), 3.4 or 3.5, it shall promptly deliver a certificate (with a
copy to the Administrative Agent) to the Borrowers or applicable Borrower
setting forth, in reasonable detail, the indemnified amount or amounts, the
additional amount or amounts, or the compensation to be paid to it hereunder and
the basis and calculation thereof shall be conclusive in the absence of manifest
error. The Borrowers or applicable Borrower shall pay such Lender the amount
shown as due on any such certificate within 20 days after receipt thereof.
(b)    Delay in Requests. Failure or delay on the part of any Lender to demand
compensation pursuant to the provisions of Section 3.4 shall not constitute a
waiver of such Lender’s right to demand such compensation, provided that no
Borrower shall be required to compensate a Lender pursuant to Section 3.4 for
any increased costs incurred or reductions suffered more than 180 days prior to
the date that such Lender notifies the Borrowers or applicable Borrower of the
Change in Law giving rise to such increased costs or reductions and of such
Lender’s intention to claim compensation therefor if such increased costs or
reductions would not have been imposed absent such failure or delay on the part
of the Lender to notify the applicable Borrower within the 180-day period;
provided, further, that if the Change in Law giving rise to such increased costs
or reductions is retroactive, then the 180-day period referred to above shall be
extended to include the period of retroactive effect thereof; and provided,
further, that no Lender shall claim any compensation pursuant to Section 3.4
unless such Lender is generally seeking similar compensation from similarly
situated borrowers under agreements relating to similar credit transactions that
include provisions similar to Section 3.4 and the compensation claimed pursuant
to Section 3.4 is not in a disproportionate amount to the compensation sought
from such similarly situated borrowers.
3.8    Survival. All obligations of the Borrowers under this Article III shall
survive termination of the Commitments, repayment of all other Obligations
hereunder and any resignation of the Administrative Agent.

2315953_6.doc    55    364-Day Revolving Credit Agreement

--------------------------------------------------------------------------------




ARTICLE IV -    CONDITIONS PRECEDENT
4.1    Conditions to Closing Date. The occurrence of the Closing Date is subject
to the conditions precedent that (a) there shall not have occurred a material
adverse change since September 30, 2014 in the business, properties, financial
condition or results of operations of Visa Inc. and its Subsidiaries taken as a
whole and (b) the Administrative Agent shall have received (i) evidence that all
amounts payable by the Borrowers under the Existing Agreement have been (or
concurrently with the making of the initial Loans will be) paid in full and the
commitments of the lenders under the Existing Agreement have been (or
concurrently with the making of the initial Loans will be) terminated, (ii) for
the account of each Lender, any upfront fees previously agreed to between the
Borrowers and the Lenders, (iii) for the account of the Administrative Agent and
the Arrangers, all fees which are then due and payable pursuant to the Fee
Letters and (iv) each of the following items, each of which shall be originals
or telecopies and/or .pdfs (followed promptly by originals, if applicable)
unless otherwise specified and each dated the Closing Date (or, in the case of
certificates of governmental officials, a recent date before the Closing Date):
(A)
The certificate of incorporation of each Borrower, together with all amendments,
and a certificate of good standing issued by the state of its incorporation,
each certified by the appropriate governmental officer in its jurisdiction of
incorporation.

(B)
A certificate of the Chief Financial Officer, the Controller, the Secretary or
the Assistant Secretary of each Borrower, as to the by-laws of such Borrower and
resolutions of the Board of Directors of such Borrower (and any required
resolutions or actions of any other body of such Borrower) authorizing the
borrowings hereunder and the consummation of the transactions contemplated
hereby.

(C)
An incumbency certificate, executed by the Secretary or Assistant Secretary of
each Borrower, which shall identify by name and title and bear the signatures of
Authorized Officers and other officers, if applicable, of such Borrower
authorized to sign the Loan Documents to which such Borrower is a party, upon
which certificate the Administrative Agent and each Lender shall be entitled to
rely until informed of any change in writing by such Borrower.

(D)
A certificate, signed by the Chief Financial Officer, the Controller or the
Treasurer of each Borrower, stating that on the Closing Date no Default or Event
of Default has occurred and is continuing.

(E)
The written opinion of the Borrowers’ counsel, addressed to the Administrative
Agent and the Lenders in customary form reasonably acceptable to the
Administrative Agent.

(F)
Any Note requested by a Lender pursuant to Section 2.18 payable to such
requesting Lender and executed by an Authorized Officer of each Borrower.

(G)
Borrower details forms, in form reasonably acceptable to the Administrative
Agent, addressed to the Administrative Agent and signed by two Authorized
Officers of


2315953_6.doc    56    364-Day Revolving Credit Agreement

--------------------------------------------------------------------------------




each Borrower, together with such other related money transfer authorizations as
the Administrative Agent may have reasonably requested.
(H)
Such other approvals, opinions or documents as the Administrative Agent may
reasonably request.

Without limiting the generality of the provisions of the last paragraph of
Section 10.3, for purposes of determining compliance with the conditions
specified in this Section 4.1, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.
4.2    Each Revolving Advance or Swing Loan. No Lender shall be required to make
any Revolving Loan or Swing Loan (other than with respect to any continuation or
conversion of a Revolving Loan pursuant to a Conversion/Continuation Notice)
unless on the applicable Borrowing Date:
(a)    There exists no Default or Event of Default.
(b)    The representations and warranties contained in Article V (other than
Sections 5.5 and 5.7, unless such Borrowing Date is the Closing Date) are true
and correct in all material respects as of such Borrowing Date except to the
extent any such representation or warranty is stated to relate solely to an
earlier date, in which case such representation or warranty shall have been true
and correct in all material respects on and as of such earlier date.
(c)    The Administrative Agent shall have received a Revolving Advance
Borrowing Notice or a Swing Loan Borrowing Notice, as applicable.
Each Revolving Advance Borrowing Notice, with respect to any Revolving Advance,
and each Swing Loan Borrowing Notice, with respect to a Foreign Currency Swing
Loan, a Euro Swing Loan or a U.S. Swing Loan, shall constitute a representation
and warranty by Visa Inc. and the applicable Borrower that the conditions
contained in Sections 4.2(a) and (b) have been satisfied.
ARTICLE V -    REPRESENTATIONS AND WARRANTIES
Visa Inc. represents and warrants to the Lenders that:
5.1    Existence and Standing. Each Borrower is a corporation duly organized,
validly existing and in good standing under the Laws of the jurisdiction of its
organization, which jurisdiction is a State of the United States.
5.2    Authorization and Validity. The execution, delivery and performance by
each Borrower of the Loan Documents, and the consummation of the transactions
contemplated hereby, are within such Borrower’s corporate or other applicable
organizational powers and have been duly authorized by all necessary corporate
or other applicable organizational action. The Loan Documents to which each
Borrower is a party constitute legal, valid and binding obligations of such

2315953_6.doc    57    364-Day Revolving Credit Agreement

--------------------------------------------------------------------------------




Borrower enforceable against such Borrower in accordance with their terms,
except as enforceability may be limited by bankruptcy, insolvency or similar
Laws affecting the enforcement of creditors’ rights generally and by general
principles of equity.
5.3    No Conflict; Government Consent. Neither the execution and delivery by
any Borrower of the Loan Documents, nor the consummation of the transactions
therein contemplated, nor compliance with the provisions thereof will violate
(a) any Law, rule, regulation, order, writ, judgment, injunction, decree or
award binding on such Borrower or any of its Subsidiaries that would reasonably
be expected to have a Material Adverse Effect, (b) such Borrower’s articles or
certificate of incorporation, partnership agreement, certificate of partnership,
articles or certificate of organization, bylaws or operating or other similar
governing document, as the case may be or (c) the provisions of any material
indenture, instrument or agreement to which such Borrower or any of its
Subsidiaries is a party or is subject, or by which it, or its Property, is
bound, or conflict with or constitute a default thereunder, or result in, or
require, the creation or imposition of any Lien on the Property of such Borrower
or any of its Subsidiaries pursuant to the terms of any such material indenture,
instrument or agreement, in each case, that would reasonably be expected to have
a Material Adverse Effect. No order, consent, adjudication, approval, license,
authorization or validation of, or filing, recording or registration with, or
exemption by, or other action in respect of any Governmental Authority, which
has not been obtained by each applicable Borrower or any of its Subsidiaries, is
required to be obtained by such Borrower or any of its Subsidiaries in
connection with the execution and delivery of the Loan Documents, the borrowings
under this Agreement, the payment and performance by such Borrower of the
Obligations or the legality, validity, binding effect or enforceability of any
of the Loan Documents, except to the extent the failure to obtain any such
order, consent, adjudication, approval, license, authorization or validation of,
or filing, recording or registration, or exemption would not reasonably be
expected to have a Material Adverse Effect.
5.4    Financial Statements. The September 30, 2014 audited consolidated
financial statements of Visa Inc. (which do not contain a “going concern” or
like qualification or exception), heretofore delivered or otherwise made
available to the Lenders, were prepared in accordance with generally accepted
accounting principles in effect on the date such statements were prepared and
fairly present in all material respects the consolidated financial condition and
operations of Visa Inc. and its Subsidiaries at such date and the consolidated
results of their operations for the periods then ended.
5.5    Material Adverse Change. Except as disclosed in Schedule 5.7 hereto and
except with respect to any loss relating to or in connection with Section 9.01
of Visa International’s By-Laws incurred during such period due to the failure
of a member bank which will be recovered pursuant to a recovery plan which has
been adopted by the Board of Directors of Visa International or the Board of
Directors of any regional affiliate of Visa International, including the Board
of Directors of Visa U.S.A. Inc., since September 30, 2014 there has been no
change in the business, Property, financial condition or results of operations
of Visa Inc. and its Subsidiaries that would reasonably be expected to have a
Material Adverse Effect.

2315953_6.doc    58    364-Day Revolving Credit Agreement

--------------------------------------------------------------------------------




5.6    Taxes. Each Borrower and its Subsidiaries have filed all United States
federal and other material tax returns which are required to be filed and have
paid all taxes thereunder which are due and payable, including interest and
penalties, except (a) any that are being contested in good faith by appropriate
proceeding and for which adequate reserves have been established by such
Borrower or its applicable Subsidiary (to the extent required by GAAP) or (b)
where failure to do so would, individually or in the aggregate, not reasonably
be expected to have a Material Adverse Effect.
5.7    Litigation. Except as disclosed in Schedule 5.7 hereto, there is no
pending or threatened (in writing) action, suit, investigation, litigation or
proceeding affecting any Borrower or any of its Subsidiaries before any court,
governmental agency or arbitrator that would reasonably be expected to have a
Material Adverse Effect.
5.8    [Intentionally Omitted].
5.9    [Intentionally Omitted].
5.10    Accuracy of Information. The information, exhibit or report furnished by
any Borrower or any of its Subsidiaries to the Administrative Agent or to any
Lender in connection with the Loan Documents, taken as a whole, is correct in
all material respects and does not, taken as a whole, contain any untrue
statement of a material fact or omit to state a material fact necessary in order
to make the statements contained therein not materially misleading in light of
the circumstances under which such statements were made.
5.11    Regulation U. No Borrower is engaged in the business of extending credit
for the purpose of purchasing or carrying margin stock (within the meaning of
Regulation U) and no proceeds of any Loan will be used to purchase or carry any
margin stock or to extend credit to others for the purpose of purchasing or
carrying any margin stock in violation of the regulations of the Federal Reserve
Board. Following the application of the proceeds of any Borrowing, not more than
25% of the value of the assets of any Borrower or of any Borrower and its
Subsidiaries on a consolidated basis will be margin stock.
5.12    OFAC and Anti-Corruption Laws. (a) Each Borrower has implemented and
maintains in effect policies and procedures designed to ensure compliance by
such Borrower, its Subsidiaries and their respective directors, officers,
employees and agents with any economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by the U.S. government, any
applicable foreign government, or any agency thereof, including those
administered by OFAC, the U.S. Department of State, the United Nations Security
Council, the European Union, or Her Majesty’s Treasury (“Sanctions”) and any
Laws concerning or relating to anti-bribery or anti-corruption; (b) no Borrower
or any Subsidiary thereof nor, to the knowledge of any Borrower, any director,
officer, employee or agent of any Borrower or any Subsidiary thereof is a
Sanctioned Person or is in violation of any applicable Sanctions or any
anti-bribery or anti-corruption Laws; and (c) no Borrower will use the proceeds
of the Loans in violation of applicable Sanctions or any Laws concerning or
relating to anti-bribery or anti-corruption.

2315953_6.doc    59    364-Day Revolving Credit Agreement

--------------------------------------------------------------------------------




5.13    Compliance With Laws. Each Borrower and its Subsidiaries have complied
with all applicable material Laws of any United States or foreign Governmental
Authority having jurisdiction over the conduct of their respective businesses or
the ownership of their respective Property, noncompliance with which would
reasonably be expected to have a Material Adverse Effect.
5.14    Ownership of Properties. Except as would not reasonably be expected to
have a Material Adverse Effect, on the date of this Agreement, Visa Inc. or one
of its Subsidiaries has good title, free of all Liens other than those permitted
by Section 6.12, to all of their Property and assets.
5.15    Plan Assets; Prohibited Transactions. No Borrower is an entity deemed to
hold “plan assets” within the meaning of 29 C.F.R. § 2510.3‑101, as modified by
Section 3(42) of ERISA, of an employee benefit plan (as defined in Section 3(3)
of ERISA) which is subject to Title I of ERISA or any plan (within the meaning
of Section 4975 of the Code), and neither the execution of this Agreement nor
the making of Loans hereunder gives rise to a prohibited transaction within the
meaning of Section 406 of ERISA or Section 4975 of the Code.
5.16    Environmental Matters. Neither any Borrower nor any Material Subsidiary
has any liability under applicable Environmental Laws that would reasonably be
expected to have a Material Adverse Effect. Neither any Borrower nor any of its
Subsidiaries has received any written notice to the effect that its operations
are not in material compliance with any of the requirements of applicable
Environmental Laws or are the subject of any federal or state investigation
evaluating whether any remedial action is needed to respond to a release of any
toxic or hazardous waste or substance into the environment, which noncompliance
or remedial action would reasonably be expected to have a Material Adverse
Effect.
5.17    Investment Company Act. Neither any Borrower nor any of its Subsidiaries
is an “investment company” or a company “controlled” by an “investment company,”
within the meaning of the Investment Company Act of 1940.
5.18    ERISA. No ERISA Event has occurred, and no Borrower or any ERISA
Affiliate is aware of any fact, event or circumstance that would reasonably be
expected to constitute or result in an ERISA Event with respect to any Plan, in
each case, which would reasonably be expected to have a Material Adverse Effect.
Each Borrower and each ERISA Affiliate have met all applicable requirements
under the Pension Funding Rules in respect of each Plan, and no waiver of the
minimum funding standards under the Pension Funding Rules has been applied for
or obtained. The excess, if any, of the present value of all accrued benefits
under each Plan (based on those assumptions used to fund such Plan), as of the
last annual valuation date prior to the date on which this representation is
made or deemed made, over the value of the assets of such Plan allocable to such
accrued benefits would not reasonably be expected to have a Material Adverse
Effect. No Plan to which any Borrower or any ERISA Affiliate contributes is a
multiemployer plan (within the meaning of Section 3(37) of ERISA). Each Plan is
and has been in all material respects operated and administered in accordance
with its provisions and applicable law. No Unfunded Liabilities under ERISA
exist with respect to any Plan, which such Unfunded Liabilities would reasonably
be expected to have a Material Adverse Effect.

2315953_6.doc    60    364-Day Revolving Credit Agreement

--------------------------------------------------------------------------------




5.19    Exclusion of Anti-Social Forces .
(a)    To the best of each Borrower’s knowledge, neither such Borrower nor any
of its Related Parties falls or fell in the last five (5) years under an
organized crime group (“Boryokudan”), or is or was in the last five (5) years a
member of a Boryokudan (“Boryokudanin”), a sub-member of a Boryokudan
(“Boryokudan jyun-koseiin”), a corporation related to a Boryokudan (“Boryokudan
kanren gaisha”), a racketeer attempting to extort money or unjust benefit from a
company by threatening to cause trouble at the general stockholders’ meeting or
abusing rights entitled to stockholders (“Soukaiya”), a racketeer acting as if
advocating legitimate social causes (“Shakai undou nado hyoubou goro”), or a
special intelligence organized crime group (“Tokushu chinou boryoku shudan”), or
a person or organization equivalent to any of the above (collectively,
“Anti-Social Forces”), or currently or in the last five (5) years:
(i)    has or had a relationship with Anti-Social Forces that shows their
control over the entity’s management;
(ii)    has or had a relationship with Anti-Social Forces that shows their
substantial involvement in the entity’s management;
(iii)    has or had a relationship with Anti-Social Forces that shows reliance
on Anti-Social Forces for the purpose of unfairly benefiting oneself, one’s own
company or third parties or of damaging third parties;
(iv)    has or had a relationship that shows provision of funds, benefits or
services to Anti-Social Forces; or
(v)    does or did any of the board members or other personnel substantially
involved in its management engage in socially condemnable relationship with
Anti-Social Forces.
(b)    Neither any Borrower nor any of its Related Parties, itself or through
the use of third parties, is or has engaged in any of the actions described in
the following subparagraphs:
(i)    making any demand made with forceful behavior and acts of violence;
(ii)    making any demand to third parties in excess of responsibilities legally
owed by such third parties;
(iii)    use of threatening action or statements or violent acts and behaviors
in connection with any transaction between itself and another party;
(iv)    acts and behaviors which could damage the credit of the Lenders or
disturb the business of the Lenders by spreading false rumors or by the use of
fraudulent means or by force; or
(v)    other acts and behavior equivalent to the above.

2315953_6.doc    61    364-Day Revolving Credit Agreement

--------------------------------------------------------------------------------




(c)    To the extent permitted by law, each Borrower shall as soon as reasonably
practicable provide the Lenders with information or documents regarding such
Borrower or any of its Related Parties (including, without limitation,
information and documents regarding legal name, address of registered
headquarters, other office or place of residence) reasonably requested by the
Lenders any time or that are required, in the written opinion of the Lenders’
counsel, to comply with the Laws of Japan relating to Anti-Social Forces.
ARTICLE VI -    COVENANTS
During the term of this Agreement, unless the Required Lenders shall otherwise
consent in writing:
6.1    Financial Reporting. Visa Inc. will furnish or cause to be furnished to
the Administrative Agent (for distribution to the Lenders):
(a)    within 50 days after the end of each of the first three quarters of each
fiscal year of Visa Inc., a consolidated balance sheet of Visa Inc. and its
Subsidiaries as of the end of such quarter and consolidated statements of income
and of cash flows of Visa Inc. and its Subsidiaries for the period commencing at
the end of the previous fiscal year and ending with the end of such quarter, all
in reasonable detail and duly certified (subject to year-end audit adjustments
and absence of footnotes) by an Authorized Officer as having been prepared in
accordance with GAAP;
(b)     within 90 days after the end of each fiscal year of Visa Inc., a copy of
the annual audit report for such year for Visa Inc. and its Subsidiaries (and,
if its fiscal year-end financial statements are then being audited, of each of
Visa International and Visa U.S.A. and its respective Subsidiaries), containing
a consolidated balance sheet of such Borrower and its Subsidiaries as of the end
of such fiscal year and consolidated statements of income and of cash flows of
such Borrower and its Subsidiaries for such fiscal year reported on without a
“going concern” or like qualification or exception, or qualification arising out
of the scope of the audit, by KPMG LLP or other independent certified public
accountants of nationally recognized standing in accordance with generally
accepted auditing standards; provided that in the event of any change in GAAP
used in the preparation of such financial statements, Visa Inc. shall also
provide, if necessary for the determination of compliance with Section 6.17, a
statement of reconciliation conforming such financial statements to GAAP,
executed by an Authorized Officer;
(c)    simultaneously with delivery of the financial statements referred to in
clauses (a) and (b) above, a compliance certificate in substantially the form of
Exhibit B signed by Visa Inc.’s President, Chief Executive Officer, Chief
Financial Officer, Controller or Treasurer showing the calculations necessary to
determine compliance with Section 6.17 of this Agreement and stating that no
Default or Event of Default exists, or if any Default or Event of Default
exists, stating the nature and status thereof;
(d)    promptly after the same are available, copies of each annual report,
proxy or financial statement or other report or communication sent to the
holders of the equity interests of Visa Inc. and copies of all annual, regular,
periodic and special reports and registration statements which Visa

2315953_6.doc    62    364-Day Revolving Credit Agreement

--------------------------------------------------------------------------------




Inc. files with the Securities and Exchange Commission under Section 13 or 15(d)
of the Securities Exchange Act of 1934 and not otherwise required to be
delivered to the Lenders pursuant hereto;
(e)    promptly and in any event within 10 Business Days after any Borrower or
any ERISA Affiliate knows or has reason to know that any ERISA Event has
occurred, a statement of an Authorized Officer of such Borrower describing such
ERISA Event;
(f)    promptly after any Borrower receives notice thereof, notice of all
actions, suits and proceedings before any Governmental Authority affecting such
Borrower or any of its Subsidiaries that would reasonably be expected to have a
Material Adverse Effect;
(g)    promptly after any change in, or withdrawal of, Visa Inc.’s Moody’s
Rating or S&P Rating, written notice of such change or withdrawal;
(h)    promptly after the occurrence thereof, written notice of any material
change in accounting policies or financial reporting practices by Visa Inc. or
any of its Subsidiaries (except as required by GAAP, which material changes will
be described in the financial statements reflecting such material changes); and


(i)    such other information respecting the condition or operations, financial
or otherwise, of any Borrower or any of its Subsidiaries as any Lender through
the Administrative Agent may from time to time reasonably request.
Documents required to be delivered pursuant to Section 6.1(a), (b) or (d) (to
the extent any such documents are included in materials otherwise filed with the
Securities and Exchange Commission) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which Visa
Inc. (or its representative or designee) notifies the Administrative Agent (by
electronic mail or otherwise) of the filing of the document with the Securities
and Exchange Commission, (ii) on which Visa Inc. posts such documents, or
provides a link thereto, on Visa Inc.’s website on the Internet or (iii) on
which such documents are posted on Visa Inc.’s behalf on an Internet or intranet
website, if any, to which each Lender and the Administrative Agent have access
(whether a commercial, third-party website or whether sponsored by the
Administrative Agent); provided that (x) paper copies of documents to be
delivered pursuant to Section 6.1(a) or (b) shall be delivered to any Lender
that requests the delivery of such paper copies until a written request to cease
delivering paper copies is given by such Lender and (y) Visa Inc. shall notify
the Administrative Agent (by telecopier or electronic mail) of the posting of
any such documents or the filing of documents with the Securities and Exchange
Commission and shall provide to the Administrative Agent by electronic mail
electronic versions or links to electronic versions (i.e., soft copies) of such
documents.
Each Borrower hereby acknowledges that (i) the Administrative Agent and/or the
Arrangers will make available to the Lenders materials and/or information
provided by or on behalf of the any Borrower hereunder (collectively, “Borrower
Materials”) by posting the Borrower Materials on IntraLinks, Syndtrak, ClearPar
or a substantially similar electronic transmission system (the “Platform”) and
(ii) certain of the Lenders (each, a “Public Lender”) may have personnel who do
not wish to receive material non-public information with respect to the
Borrowers or their Affiliates,

2315953_6.doc    63    364-Day Revolving Credit Agreement

--------------------------------------------------------------------------------




or the respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such Persons’
securities. Each Borrower hereby agrees that (w) all Borrower Materials that are
to be made available to Public Lenders shall be clearly and conspicuously marked
“PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall appear
prominently on the first page thereof (it being understood that documents filed
with the Securities and Exchange Commission shall be deemed to be “PUBLIC” and
shall not be required to be so marked); (x) by marking Borrower Materials
“PUBLIC,” such Borrower shall be deemed to have authorized the Administrative
Agent, the Arrangers and the Lenders to treat such Borrower Materials as either
publicly available information or not material information (although it may be
sensitive and proprietary) with respect to such Borrower or its securities for
purposes of United States Federal and state securities Laws; (y) all Borrower
Materials marked “PUBLIC” are permitted to be made available through a portion
of the Platform designated “Public Investor;” and (z) the Administrative Agent
and the Arrangers shall be entitled to treat any Borrower Materials that are not
marked “PUBLIC” as being suitable only for posting on a portion of the Platform
not designated “Public Investor.”
6.2    Use of Proceeds. Each Borrower will, and will cause each of its
Subsidiaries to, use the proceeds of the Loans only (a) to refinance existing
Indebtedness, (b) to ensure the integrity of the settlement process of such
Borrower and its Subsidiaries in the event of a settlement failure by a member
and (c) for general corporate purposes not in contravention of any Laws.
6.3    Notice of Default. Each Borrower will notify (or cause another Borrower
to notify) the Administrative Agent promptly, and in any event within five
Business Days after any Authorized Officer of such Borrower has knowledge
thereof, of the occurrence of any Default or Event of Default.
6.4    Conduct of Business. Each Borrower will, and will cause each of its
Material Subsidiaries to: (a) carry on and conduct its business in substantially
the same fields of enterprise as it is presently conducted;(b) except as
permitted by Section 6.10, do all things necessary to remain duly incorporated
or organized, validly existing and (to the extent such concept applies to such
entity) in good standing as a corporation, partnership or limited liability
company in its jurisdiction of incorporation or organization, as the case may
be; and (c) except where failure to do so would not reasonably be expected to
have a Material Adverse Effect, take commercially reasonable steps to maintain
all requisite authority to conduct its business in each jurisdiction in which
its business is conducted.
6.5    Taxes. Each Borrower will, and will cause each of its Subsidiaries to,
timely file (taking into account any timely extensions to file) complete and
correct United States federal and applicable foreign, state and local tax
returns required by law and pay when due all taxes, assessments and governmental
charges and levies upon it or its income, profits or Property, except (a) those
which are being contested in good faith by appropriate proceedings and with
respect to which adequate reserves have been set aside in accordance with GAAP
(to the extent required thereby) or (b) where failure to do so would,
individually or in the aggregate, not reasonably be expected to have a Material
Adverse Effect.

2315953_6.doc    64    364-Day Revolving Credit Agreement

--------------------------------------------------------------------------------




6.6    Insurance. Each Borrower will maintain, and cause each of its
Subsidiaries to maintain, insurance coverage of a type reasonable and customary
for companies of similar size and engaged in similar businesses and in amounts
reasonably deemed by such Borrower to be adequate.
6.7    Compliance with Laws. Each Borrower will, and will cause each of its
Subsidiaries to, comply with all applicable Laws, except to the extent failure
to so comply could not, individually or in the aggregate for all such failures,
reasonably be expected to have a Material Adverse Effect.
6.8    Maintenance of Properties. Each Borrower will, and will cause each of its
Subsidiaries to, do all things necessary to maintain, preserve, protect and keep
its Property in good repair, working order and condition, and make all necessary
and proper repairs, renewals and replacements so that its business carried on in
connection therewith may be properly conducted at all times, in each case except
where the failure to do so would not reasonably be expected to have a Material
Adverse Effect.
6.9    Inspection. Upon reasonable advance notice, during normal business hours
and with such frequency as may be reasonably requested (but not more than once
per fiscal year unless an Event of Default exists), each Borrower will, and will
cause each of its Subsidiaries to, permit the Administrative Agent and the
Lenders, by their respective representatives and agents, to inspect any of the
Property, books and financial records of such Borrower and its Subsidiaries, to
examine and make copies of the books of accounts and other financial records of
such Borrower and its Subsidiaries, and to discuss the affairs, finances and
accounts of such Borrower and its Subsidiaries with their respective officers,
all at the individual expense of the Administrative Agent and the Lenders;
provided, however, that if an Event of Default has occurred and is continuing,
the Administrative Agent and the Lenders (coordinated through the Administrative
Agent) may exercise their rights under this Section at the expense of the
Borrowers. Notwithstanding anything to the contrary in this Section 6.9, none of
any Borrower or any of its Subsidiaries will be required to disclose, permit the
inspection, examination or making of extracts, or discussion of, any documents,
information or other matter that (a) in respect of which disclosure to
Administrative Agent (or any designated representative or agent or employee) or
any Lender is then prohibited by law or (b) is subject to attorney client or
similar privilege or constitutes attorney work product.
6.10    Mergers, Etc. No Borrower will, nor will it permit any of its
Subsidiaries to, merge or consolidate with or into, or convey, transfer, lease
or otherwise dispose of (whether in one transaction or in a series of
transactions) all or substantially all of the assets of such Borrower and its
Subsidiaries taken as a whole (whether now owned or hereafter acquired) to, any
Person, unless, immediately after giving effect to such proposed transaction, no
Default or Event of Default would exist and in the case of any such merger to
which such Borrower is a party, either (a) a Borrower is the surviving
corporation (provided that if Visa Inc. is a party to such merger, Visa Inc. is
the surviving corporation) or (b) the Person into which a Borrower shall be
merged or formed by any such consolidation shall assume such Borrower’s
obligations hereunder and under the Notes, if any, in an agreement or instrument
reasonably satisfactory in form and substance to the Administrative Agent;
provided that, mergers otherwise permitted by this Section shall be permitted
only if a Change of Control does not result therefrom.
6.11    [Intentionally Omitted].

2315953_6.doc    65    364-Day Revolving Credit Agreement

--------------------------------------------------------------------------------




6.12    Liens. No Borrower will, nor will it permit any of its Subsidiaries to,
create, incur, assume or suffer to exist, unless such Borrower’s obligations
under this Agreement and the Notes are secured equally and ratably therewith,
any Lien on or with respect to any of its properties of any character
(including, without limitation, accounts) whether now owned or hereafter
acquired, excluding from the operation of the foregoing restrictions the
following:
(a)    materialmen’s, suppliers’, tax and other similar Liens arising in the
ordinary course of business as presently conducted securing obligations which
are not overdue or are being contested in good faith by appropriate proceedings;
(b)    Liens arising in the ordinary course of business as presently conducted
in connection with leases, workmen’s compensation, unemployment insurance,
appeal and release bonds, purchase money security interests and other Liens
incidental to the conduct of its business or the operation of its property or
its assets;
(c)    Liens on real estate, buildings or equipment so long as the Indebtedness
secured by such Liens does not exceed U.S.$500,000,000, in the aggregate, for
Visa Inc. and its Subsidiaries;
(d)    Liens granted on financial assets to secure risk and funding management
transactions entered into in the ordinary course of business and on commercially
reasonable terms negotiated on an arms-length basis, including but not limited
to, reverse repurchase agreements, hedging transactions, securities lending
transactions and securitization transactions involving royalty or other similar
payment streams; and
(e)    other Liens securing obligations not in excess of the greater of an
amount equal to (i) U.S.$1,500,000,000 or (ii) four percent (4%) of the total
assets of Visa Inc. and its consolidated Subsidiaries, determined in accordance
with GAAP, as of the end of the then most recently ended fiscal quarter for
which financial statements are available;
provided that notwithstanding the foregoing provisions of this Section 6.12, no
Borrower shall create, incur, assume or suffer to exist, or permit any of its
Subsidiaries to create, incur, assume or suffer to exist, any Lien on or with
respect to any shares of stock of any of its Subsidiaries.
6.13    [Intentionally Omitted].
6.14    [Intentionally Omitted].
6.15    [Intentionally Omitted].
6.16    Books and Records. Each Borrower will, and will cause each of its
Subsidiaries to, maintain proper books of record and account, in which entries
true and correct in all material respects and in conformity with GAAP
consistently applied shall be made of all material financial transactions and
matters involving the assets and business of such Borrower and its Subsidiaries.
6.17    Consolidated Indebtedness to Consolidated EBITDA Ratio. Visa Inc. will
not permit the Consolidated Indebtedness to Consolidated EBITDA Ratio to be
greater than 3.75 to 1.0 as of the last day of any fiscal quarter.

2315953_6.doc    66    364-Day Revolving Credit Agreement

--------------------------------------------------------------------------------




6.18    Exclusion of Anti-Social Forces.
(a)    The Borrower shall ensure that neither the Borrower nor any of its
employees falls under Anti-Social Forces, has any relationship described in
Section 5.19(a)(i) through (v) above, or engages, either by itself or through
the use of third parties, in any conducts described in Section 5.19(b)(i)
through (iv) above.
(b)    The Borrower shall use commercially reasonable efforts to ensure that
none of its Related Parties (other than its employees) falls under Anti-Social
Forces, has any relationship described in Section 5.19(a)(i) through (v) above,
or engages, either by itself or through the use of third parties, in any
conducts described in Section 5.19(b)(i) through (iv) above.
ARTICLE VII -    EVENTS OF DEFAULT
The occurrence of any one or more of the following events shall constitute an
Event of Default:
7.1    Any representation or warranty made by Visa Inc. or any Borrower in
connection with this Agreement shall prove to be incorrect in any material
respect when made.
7.2    Nonpayment of principal of any Loan when due, or nonpayment of interest
upon any Loan or of any commitment fee or other obligation under any of the Loan
Documents within five Business Days after the same becomes due.
7.3    (a) The breach by any Borrower of any of the terms or provisions
contained in Section 6.2, 6.3, 6.4(b) (solely as such section relates to any
Borrower’s valid existence), 6.10, 6.12 or 6.17 or (b) the failure by any
Borrower to perform or observe any other term, covenant or agreement contained
in this Agreement on its part to be performed or observed if such failure shall
remain unremedied for 30 days after written notice thereof shall have been given
to such Borrower by the Administrative Agent or any Lender (with a copy to the
Administrative Agent).
7.4    Any Borrower or any of its Subsidiaries shall fail to pay any principal
of or premium or interest on any Indebtedness of, or guaranteed by, such
Borrower or such Subsidiary that is outstanding in a principal amount of at
least U.S.$150,000,000 in the aggregate (but excluding Indebtedness outstanding
hereunder), when the same becomes due and payable by such Borrower or such
Subsidiary (whether by scheduled maturity, required prepayment, acceleration,
demand or otherwise), and such failure shall continue after the applicable grace
period, if any, specified in the agreement or instrument relating to such
Indebtedness; or any Borrower or any of its Subsidiaries fails to observe or
perform any other agreement or instrument relating to any such Indebtedness and
such failure shall continue after the applicable grace period, if any, specified
in such agreement or instrument, if the effect of such failure is to accelerate
the maturity of such Indebtedness; or any such Indebtedness shall be declared to
be due and payable, or required to be prepaid or redeemed (other than by a
regularly scheduled required prepayment or redemption), purchased or defeased,
or an offer to prepay, redeem, purchase or defease such Indebtedness shall be
required to be made, in each case prior to the stated maturity thereof.

2315953_6.doc    67    364-Day Revolving Credit Agreement

--------------------------------------------------------------------------------




7.5    Any Borrower or any of its Material Subsidiaries shall generally not pay
its debts as such debts become due, or shall admit in writing its inability to
pay its debts generally, or shall make a general assignment for the benefit of
creditors, or any proceedings shall be instituted by or against such Borrower or
any of its Material Subsidiaries seeking to adjudicate it a bankrupt or
insolvent, or seeking liquidation, winding up, reorganization, arrangement,
adjustment, protection, relief or composition of it or its debts under any Law
relating to bankruptcy, insolvency or reorganization or relief of debtors, or
seeking the entry of an order for relief or the appointment of a receiver,
trustee, custodian or other similar official for it or for any substantial part
of its Property and, in the case of any such proceeding instituted against it
(but not instituted by it), either such proceeding shall remain undismissed or
unstayed for a period of 90 days, or any of the actions sought in such
proceeding (including, without limitation, the entry of an order for relief
against, or the appointment of a receiver, trustee, custodian or other similar
official for, it or for any substantial part of its Property) shall occur; or
any Borrower or any of its Material Subsidiaries shall take any corporate action
to authorize any of the actions set forth above in this Section 7.5.
7.6    Any final, nonappealable judgment or order for the payment of money in
excess of U.S.$150,000,000 (excluding any portion thereof paid or covered by
insurance so long as coverage has not been denied) on a claim or claims shall be
rendered against any Borrower or any of its Subsidiaries and either (i)
enforcement proceedings shall have been commenced by any creditor upon such
judgment or order on or after the date any payment is due and payable under the
terms of such judgment or order and shall not have been stayed within 60 days
after such enforcement proceedings are commenced or (ii) there is a period of 60
consecutive days during which such judgments or orders shall not have been paid,
vacated, discharged, stayed or bonded.
7.7    Any ERISA Event shall have occurred with respect to a Plan which is
reasonably likely to result in liability, individually or in the aggregate with
any other ERISA Events, in excess of U.S.$150,000,000 and such ERISA Event shall
remain uncured for 60 days after the occurrence thereof.
7.8    Any material provision of Article XI shall be declared to be
unenforceable by a court of competent jurisdiction or any Borrower (or any
Person acting on behalf of any Borrower) shall contest the enforceability of any
material provision of Article XI.
7.9    A Change of Control occurs.
ARTICLE VIII -    ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES
8.1    Acceleration. (a) If any Event of Default described in Section 7.5 occurs
with respect to any Borrower, the obligations of the Lenders to make Loans
hereunder shall automatically terminate and the Obligations shall immediately
become due and payable without any election or action on the part of the
Administrative Agent or any Lender. If any other Event of Default occurs, the
Required Lenders (or the Administrative Agent with the written consent of the
Required Lenders) may terminate or suspend the obligations of the Lenders to
make Loans hereunder, or declare the Obligations to be due and payable, or both,
whereupon the Obligations shall become immediately due and payable, without
presentment, demand, protest or notice of any kind, all of which each Borrower
hereby expressly waives.

2315953_6.doc    68    364-Day Revolving Credit Agreement

--------------------------------------------------------------------------------




(b)    If, within 30 days after acceleration of the maturity of the Obligations
or termination of the obligations of the Lenders to make Loans hereunder as a
result of any Event of Default (other than any Event of Default as described in
Section 7.5 with respect to any Borrower) and before any judgment or decree for
the payment of the Obligations due shall have been obtained or entered, the
Required Lenders (in their sole discretion) shall so direct, the Administrative
Agent shall, by notice to the Borrowers, rescind and annul such acceleration
and/or termination.
8.2    Dollar Conversion and Assignment of Obligations.
(a)    Notwithstanding any other provision in this Agreement, on the date (the
“Conversion Date”) that (i) (A) there has been an acceleration of the maturity
of the Obligations or a termination of the obligations of the Lenders to make
Loans hereunder as a result of any Event of Default and (B) the Required Lenders
cease to have the right under Section 8.1(b) to rescind or annul such an
acceleration or termination, (ii) the Termination Date occurs and the
Obligations are not concurrently repaid in full or (iii) an Event of Default
described in Section 7.5 occurs with respect to any Borrower, all outstanding
Multi-Currency Revolving Loans in an Agreed Currency other than Dollars, all
outstanding Euro Swing Loans and all outstanding Foreign Currency Swing Loans
shall be converted into Dollars and the parties hereto agree, to the fullest
extent that they may effectively do so, that the rate of conversion used shall
be that at which in accordance with normal banking procedures the Administrative
Agent could purchase Dollars with the specified currency at the Administrative
Agent’s main New York office on the Business Day preceding the Conversion Date.
If the amount of Dollars so purchased with the specified currency is less than
the amount originally borrowed by any Borrower from the Multi-Currency Revolving
Lenders or a Swing Lender, in an Agreed Currency, such Borrower agrees, to the
fullest extent that it may effectively do so, to indemnify such Lenders or the
Administrative Agent, as the case may be, against such loss, and if the amount
of the specified currency so purchased exceeds the sum originally borrowed by
such Borrower from any Multi-Currency Revolving Lender or a Swing Lender, as the
case may be, in an Agreed Currency, then Administrative Agent may apply such
excess to the payment in whole or in part of the Obligations, in such order as
the Administrative Agent may elect.
(b)    From and after the Conversion Date, Loans shall be denominated only in
Dollars.
(c)    On the Conversion Date, each Revolving Lender (each a “Selling Revolving
Lender”) shall sell, and each other Revolving Lender (each a “Purchasing
Revolving Lender”) shall purchase, without recourse, from one or more Selling
Revolving Lenders an assignment or participation of the outstanding Revolving
Loans and participations obligations with respect to the Swing Loans held by
such Selling Revolving Lenders in such amounts as shall be necessary to cause
each Purchasing Revolving Lender and each Selling Revolving Lender to share the
Total Outstandings and Swing Loan participation interests in accordance with
their respective Pro Rata Shares of such amounts. Each Purchasing Revolving
Lender agrees that this purchase obligation shall be absolute and unconditional.
The Administrative Agent will keep records (which shall be conclusive and
binding in the absence of manifest error) of the assignments or participations
purchased under this Section 8.2(c) and will in each case notify the Lenders
following any such assignment or participation. Each Purchasing Revolving Lender
that purchases an assignment pursuant to this Section 8.2(c) shall be deemed to
have complied with Section 13.3 and shall have

2315953_6.doc    69    364-Day Revolving Credit Agreement

--------------------------------------------------------------------------------




all of the rights and obligations of an assignee hereunder (without the
necessity of complying with Section 13.3.1(d)) with respect to the assigned
Revolving Loans or participation interests.
8.3    Amendments. No amendment or waiver of any provision of this Agreement or
any other Loan Document, and no consent to any departure by any Borrower
therefrom, shall be effective unless in writing signed by the Required Lenders
(or the Administrative Agent with the consent of the Required Lenders) and the
Borrowers, and each such waiver or consent shall be effective only in the
specific instance and for the specific purpose for which given; provided,
however, that no such amendment, waiver or consent shall:
(a)    waive any condition set forth in Section 4.1 without the written consent
of each Lender;
(b)    extend or increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 8.1, other than as provided for in
Section 8.1) without the written consent of such Lender; provided that the Euro
Swing Commitment or either Foreign Currency Swing Commitment may be increased
with the consent of only the Borrowers and the Euro Swing Lender or the
Appropriate Foreign Currency Swing Lender, as applicable;
(c)    postpone any date fixed by this Agreement or any other Loan Document for
any payment of principal, interest, fees or other amounts due to the Lenders (or
any of them) hereunder or under any other Loan Document without the written
consent of each Lender directly affected thereby;
(d)    reduce the principal of, or the rate of interest specified herein on, any
Loan, or (subject to subclause (iii) of the second proviso to this Section 8.3)
any fees or other amounts payable hereunder or under any other Loan Document
without the written consent of each Lender directly affected thereby; provided,
however, that only the consent of the Required Lenders shall be necessary to
amend Section 2.15 or waive any obligation of any Borrower to pay interest as
set forth in Section 2.15;
(e)    change Section 12.2 in a manner that would alter the pro rata sharing of
payments required thereby without the written consent of each Lender directly
affected thereby;
(f)    change the definition of “Dollar Pro Rata Share,” “Multi-Currency Pro
Rata Share” or “Pro Rata Share” without the written consent of each Lender
directly affected thereby;
(g)    change Section 1.6 or the definition of “Agreed Currency” without the
written consent of each Multi-Currency Revolving Lender;
(h)    change Section 8.2 without the written consent of each Revolving Lender;
(i)    release Visa Inc. from liability under the Guarantee without the written
consent of each Revolving Lender; or
(j)    change any provision of this Section or the definition of “Required
Lenders” or any other provision or definition hereof specifying the number or
percentage of Lenders required to amend, waive or otherwise modify any rights
hereunder or make any determination or grant any consent hereunder, without the
written consent of each Lender,

2315953_6.doc    70    364-Day Revolving Credit Agreement

--------------------------------------------------------------------------------




and, provided, further, that (i) no amendment, waiver or consent shall, unless
in writing and signed by the affected Swing Lender in addition to the Lenders
required above, affect the rights or duties of such Swing Lender under this
Agreement, (ii) no amendment, waiver or consent shall, unless in writing and
signed by the Administrative Agent in addition to the Lenders required above,
affect the rights or duties of the Administrative Agent under this Agreement or
any other Loan Document, (iii) the Fee Letters may be amended, or rights or
privileges thereunder waived, in a writing executed only by the parties thereto
and (iv) Schedule 1 may be amended by the Administrative Agent as provided in
the last sentence of Section 13.3.1 or to otherwise give effect to amendments or
modifications effected pursuant hereto. Notwithstanding anything to the contrary
herein, no Defaulting Lender shall have any right to approve or disapprove any
amendment, waiver or consent hereunder (and any amendment, waiver or consent
which by its terms requires the consent of all Lenders or each affected Lender
may be effected with the consent of the applicable Lenders other than Defaulting
Lenders), except that (x) the Commitment of any Defaulting Lender may not be
increased or extended without the consent of such Lender and (y) any waiver,
amendment or modification requiring the consent of all Lenders or each affected
Lender that by its terms affects any Defaulting Lender disproportionately
adversely relative to other affected Lenders shall require the consent of such
Defaulting Lender.
8.4    Preservation of Rights. No delay or omission of any Lender or the
Administrative Agent to exercise any right under any Loan Document shall impair
such right or be construed to be a waiver of any Event of Default or an
acquiescence therein, and the making of a Loan notwithstanding the existence of
an Event of Default or the inability of any Borrower to satisfy the conditions
precedent to such Loan shall not constitute any waiver or acquiescence. Any
single or partial exercise of any such right shall not preclude other or further
exercise thereof or the exercise of any other right, and no waiver, amendment or
other variation of the terms, conditions or provisions of the Loan Documents
whatsoever shall be valid unless in writing signed by the Lenders required
pursuant to Section 8.3, and then only to the extent in such writing
specifically set forth. All remedies contained in the Loan Documents or by law
afforded shall be cumulative and all shall be available to the Administrative
Agent and the Lenders until the Obligations have been paid in full.
ARTICLE IX -    GENERAL PROVISIONS
9.1    Survival of Representations. All representations and warranties made
hereunder and in any other Loan Document or other document delivered pursuant
hereto or thereto or in connection herewith or therewith shall survive the
execution and delivery hereof and thereof. Such representations and warranties
have been or will be relied upon by the Administrative Agent and each Lender,
regardless of any investigation made by the Administrative Agent or any Lender
or on their behalf and notwithstanding that the Administrative Agent or any
Lender may have had notice or knowledge of any Default or Event of Default at
the time of any Revolving Advance or Swing Loan, and shall continue in full
force and effect as long as any Revolving Advance, Swing Loan or any other
Obligation hereunder shall remain unpaid or unsatisfied.
9.2    [Intentionally Omitted].
9.3    Headings. Section headings in the Loan Documents are for convenience of
reference only and shall not govern the interpretation of any of the provisions
of the Loan Documents.

2315953_6.doc    71    364-Day Revolving Credit Agreement

--------------------------------------------------------------------------------




9.4    Entire Agreement. The Loan Documents embody the entire agreement and
understanding among the Borrowers, the Administrative Agent and the Lenders and
supersede all prior agreements and understandings among the Borrowers, the
Administrative Agent and the Lenders relating to the subject matter thereof.
9.5    Several Obligations; Benefits of this Agreement. The respective
obligations of the Lenders hereunder are several and not joint and no Lender
shall be the partner or agent of any other (except to the extent to which the
Administrative Agent is authorized to act as such). The failure of any Lender to
perform any of its obligations hereunder shall not relieve any other Lender from
any of its obligations hereunder. This Agreement shall not be construed so as to
confer any right or benefit upon any Person other than the parties to this
Agreement and their respective successors and assigns; provided that the parties
hereto expressly agree that each Arranger shall enjoy the benefits of the
provisions of Sections 9.6, 9.9 and 10.7 to the extent specifically set forth
therein and shall have the right to enforce such provisions on its own behalf
and in its own name to the same extent as if it were a party to this Agreement.
9.6    Expenses; Indemnification. (a) Each Borrower shall pay (i) all reasonable
out‑of‑pocket expenses incurred by the Arrangers and the Administrative Agent
and each Related Party of any of the foregoing Persons (in the case of fees and
charges of counsel, limited to the reasonable and documented fees, charges and
disbursements of one counsel for the Administrative Agent), in connection with
the syndication of the credit facilities provided for herein, the preparation,
negotiation, execution, delivery and administration of this Agreement and the
other Loan Documents or any amendments, modifications or waivers of the
provisions hereof or thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated) and (ii) all reasonable out‑of‑pocket
expenses incurred by the Administrative Agent or any Lender (including the
documented fees, charges and disbursements of any counsel for the Administrative
Agent or any Lender), and shall pay all reasonable fees and time charges for
attorneys who may be employees of the Administrative Agent or any Lender, in
connection with the enforcement or protection of its rights (A) in connection
with this Agreement and the other Loan Documents, including its rights under
this Section or (B) in connection with the Loans made hereunder, including all
such reasonable out‑of‑pocket expenses incurred during any workout,
restructuring or negotiations in respect of such Loans.
(b)    Each Borrower shall indemnify the Arrangers, the Administrative Agent
(and any sub-agent thereof), each Lender and each Related Party of any of the
foregoing Persons (each such Person being called an “Indemnitee”) against, and
hold each Indemnitee harmless from, any and all losses, claims, damages,
liabilities and related out-of-pocket expenses (including, without limitation,
the reasonable fees, charges and disbursements of one counsel for the
Indemnitees, unless the Indemnitees have conflicting interests that cannot
reasonably be represented by one counsel, in which case such expenses shall
include the reasonable fees, charges and disbursements of no more than such
number of counsels as are necessary to represent such conflicting interests),
incurred by any Indemnitee or asserted against any Indemnitee by any third party
or by any Borrower arising out of, in connection with, or as a result of (i) the
execution or delivery of this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby or thereby, the performance by the
parties hereto of their respective obligations hereunder or thereunder or the
consummation

2315953_6.doc    72    364-Day Revolving Credit Agreement

--------------------------------------------------------------------------------




of the transactions contemplated hereby or thereby, (ii) any Loan or the use or
proposed use of the proceeds therefrom, (iii) any actual or alleged presence or
release of hazardous waste or substance on or from any Property owned or
operated by any Borrower or any of its Subsidiaries, or any environmental
liability related in any way to any Borrower or any of its Subsidiaries or
(iv) any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory, whether brought by a third party or by any Borrower and regardless of
whether any Indemnitee is a party thereto, in all cases, whether or not caused
by or arising, in whole or in part, out of the comparative, contributory or sole
negligence of the Indemnitee; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (x) are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee, (y) result from a claim
brought by any Borrower against such Indemnitee for breach in bad faith of such
Indemnitee’s obligations hereunder or under any other Loan Document, if such
Borrower has obtained a final and nonappealable judgment in its favor on such
claim as determined by a court of competent jurisdiction or (z) result from a
claim brought by the Administrative Agent, an Arranger or a Lender (or any of
their Related Parties) against the Administrative Agent, an Arranger or any
other Lender (or any of their Related Parties) if such claim does not arise out
of any act or omission of any Borrower. This Section 9.6(b) shall not apply with
respect to Taxes other than any Taxes that represent losses, claims, damages,
liabilities and related expenses arising from any non-Tax claim.
(c)    To the extent that any Borrower for any reason fails to indefeasibly pay
any amount required under clause (a) or (b) of this Section to be paid by it to
the Arrangers, the Administrative Agent (or any sub-agent thereof) or any
Related Party of any of the foregoing, each Lender severally agrees to pay to
the Arrangers, the Administrative Agent (or any such sub-agent) or such Related
Party, as the case may be, such Lender’s pro rata share (determined as of the
time that the applicable unreimbursed expense or indemnity payment is sought
based on the percentage that the aggregate Commitments of such Lender hereunder
is of the aggregate Commitments of all Lenders, or, if all the Commitments have
been terminated or have expired, the percentage that the aggregate principal
amount of the Obligations owed (including by way of funded participations) to
such Lender hereunder is of the aggregate principal amount of the Obligations
owed (including by way of funded participations) to all the Lenders hereunder)
of such unpaid amount; provided that the unreimbursed expense or indemnified
loss, claim, damage, liability or related expense, as the case may be, was
incurred by or asserted against the Arrangers in their capacity as such, the
Administrative Agent (or any such sub-agent) in its capacity as such, or against
any Related Party of any of the foregoing acting for the Arrangers or the
Administrative Agent (or any such sub-agent) in connection with such capacity.
The obligations of the Lenders under this clause (c) are subject to the
provisions of Section 2.16(i).
(d)    To the fullest extent permitted by applicable law, each of the parties
hereto shall not assert, and hereby waives, any claim against any other party
hereto, on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement, any other Loan Document or
any agreement or instrument contemplated hereby, the transactions contemplated
hereby or thereby, any Loan or the use of the proceeds thereof; provided that
nothing contained in this clause (d) shall limit

2315953_6.doc    73    364-Day Revolving Credit Agreement

--------------------------------------------------------------------------------




the indemnification obligations of any Borrower set forth in clause (b) of this
Section 9.6, including such Borrower’s obligation to indemnify each Indemnitee
for special, indirect, consequential or punitive damages incurred by or asserted
against any Indemnitee arising out of, in connection with, or as a result of the
matters described in clause (b). No Indemnitee referred to in clause (b) above
shall be liable for any damages arising from the use by unintended recipients of
any information or other materials distributed by it through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Loan Documents or the transactions contemplated hereby or
thereby except for damages arising out of the gross negligence, bad faith or
willful misconduct of such Indemnitee.
(e)    All amounts due under this Section shall be payable not later than ten
Business Days after demand therefor.
(f)    The agreements in this Section shall survive the resignation of the
Administrative Agent, the replacement of any Lender, the termination of this
Agreement and the repayment, satisfaction or discharge of the Obligations.
9.7    Non-reliance. Each Lender hereby represents that it is not relying on or
looking to any margin stock (as defined in Regulation U) for the repayment of
the Loans provided for herein.
9.8    Severability of Provisions. If any provision of this Agreement or the
other Loan Documents is held to be illegal, invalid or unenforceable, (a) the
legality, validity and enforceability of the remaining provisions of this
Agreement and the other Loan Documents shall not be affected or impaired thereby
and (b) the parties shall endeavor in good faith negotiations to replace the
illegal, invalid or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Without limiting the foregoing provisions of this
Section 9.8, if and to the extent that the enforceability of any provisions in
this Agreement relating to Defaulting Lenders shall be limited by bankruptcy,
insolvency or similar Laws affecting the enforcement of creditors’ rights
generally, as determined in good faith by the Administrative Agent or the Swing
Lenders, as applicable, then such provisions shall be deemed to be in effect
only to the extent not so limited.
9.9    Nonliability of Lenders. The relationship between each Borrower on the
one hand and the Lenders and the Administrative Agent on the other hand shall be
solely that of borrower and lender. None of the Administrative Agent, the
Arrangers nor any Lender shall have any fiduciary responsibility to any
Borrower. None of the Administrative Agent, the Arrangers nor any Lender
undertakes any responsibility to any Borrower to review or inform any Borrower
of any matter in connection with any phase of any Borrower’s business or
operations. Each Borrower agrees that the Administrative Agent shall not have
liability to any Borrower (whether sounding in tort, contract or otherwise) for
losses suffered by any Borrower in connection with, arising out of, or in any
way related to, the transactions contemplated and the relationship established
by the Loan Documents, or any act, omission or event occurring in connection
therewith, unless it is determined in a final non‑appealable judgment by a court
of competent jurisdiction that such losses resulted from the gross negligence,
bad faith or willful misconduct of the party from which recovery is sought.

2315953_6.doc    74    364-Day Revolving Credit Agreement

--------------------------------------------------------------------------------




9.10    Confidentiality. Each of the Administrative Agent and the Lenders agrees
to maintain the confidentiality of the Confidential Information, except that
Confidential Information may be disclosed (a) to its Affiliates (including the
Arrangers) and to its and its Affiliates’ (including the Arrangers’) respective
partners, directors, officers, employees, agents, advisors and representatives
(it being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Confidential Information and
instructed to keep such Confidential Information confidential and the disclosing
party will be responsible for any breaches of this Section by such Persons), (b)
to the extent requested (but only to the extent so requested) by any bank
examiner or banking regulatory authority having jurisdiction over it or its
Affiliates, or to the extent required (but only to the extent so required) by
any other regulatory authority having jurisdiction over it (including any
self-regulatory authority, such as the National Association of Insurance
Commissioners), (c) to the extent required (but only to the extent so required)
by applicable Laws or regulations or by any subpoena or similar legal process,
(d) to any other party hereto, (e) in connection with the exercise of any
remedies hereunder or under any other Loan Document or any action or proceeding
relating to this Agreement or any other Loan Document or the enforcement of
rights hereunder or thereunder, (f) subject to a written agreement containing
provisions substantially the same as those of this Section, to (i) any assignee
of or Participant in, or any prospective assignee of or Participant in, any of
its rights or obligations under this Agreement or (ii) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction or
securitization transaction relating to any Borrower and its obligations, (g)
with the prior written consent of the applicable Borrower or (h) to the extent
such Confidential Information (x) becomes publicly available other than as a
result of a breach by it of this Section or (y) becomes available to the
Administrative Agent, any Lender or any of their respective Affiliates
(including the Arrangers) on a nonconfidential basis from a source other than
the applicable Borrower or its Subsidiaries, Affiliates (including the
Arrangers) or Related Parties, provided that such source is not known to the
Administrative Agent or any Lender, after reasonable inquiry, to be bound by an
obligation of confidentiality. In addition, the Administrative Agent and the
Lenders may disclose the existence of this Agreement and information about this
Agreement to market data collectors, similar service providers to the lending
industry and service providers to the Administrative Agent and the Lenders in
connection with the administration of this Agreement, the other Loan Documents,
and the Commitments. The Administrative Agent and each of the Lenders agree that
if any of them is requested or required, as applicable, to disclose Confidential
Information pursuant to clause (b) or (c) above (other than to a bank examiner
or banking regulatory authority having jurisdiction over it), they will, to the
extent they may lawfully do so, prior to any disclosure, notify the applicable
Borrower in writing and provide the applicable Borrower with copies of any such
written request or demand so that the applicable Borrower may seek a protective
order or other appropriate remedy or waive in writing compliance with the
provisions of this Agreement to the extent necessary. The breach by the
Administrative Agent or any Lender under this Section shall not be used by any
Borrower as a defense to payment of, or the basis for set-off against or the
failure to pay, any sums due hereunder.
9.11    No Advisory or Fiduciary Responsibility. In connection with all aspects
of each transaction contemplated hereby (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document),
each Borrower acknowledges and agrees that: (i)(A) the arranging and other
services regarding this Agreement provided by the Administrative

2315953_6.doc    75    364-Day Revolving Credit Agreement

--------------------------------------------------------------------------------




Agent, the Arrangers and the Lenders are arm’s-length commercial transactions
between each Borrower and its Affiliates, on the one hand, and the
Administrative Agent, the Arrangers and the Lenders, on the other hand, (B) each
Borrower has consulted its own legal, accounting, regulatory and tax advisors to
the extent it has deemed appropriate and (C) each Borrower is capable of
evaluating, and understands and accepts, the terms, risks and conditions of the
transactions contemplated hereby and by the other Loan Documents; (ii)(A) the
Administrative Agent, the Arrangers and the Lenders each is and has been acting
solely as a principal and, except as expressly agreed in writing by the relevant
parties, has not been, is not and will not be acting as, an advisor, agent or
fiduciary for any Borrower or any of its Affiliates or any other Person and (B)
none of the Administrative Agent, the Arrangers or the Lenders has any
obligation to any Borrower or any of its Affiliates with respect to the
transactions contemplated hereby except those obligations expressly set forth
herein and in the other Loan Documents; and (iii) the Administrative Agent, the
Arrangers and the Lenders and their respective Affiliates may be engaged in a
broad range of transactions that involve interests that differ from those of any
Borrower and its Affiliates, and none of the Administrative Agent, the Arrangers
or the Lenders has any obligation to disclose any of such interests to any
Borrower or any of its Affiliates. To the fullest extent permitted by law, each
Borrower hereby waives and releases any claims that it may have against the
Administrative Agent, the Arrangers and the Lenders with respect to any breach
or alleged breach of agency or fiduciary duty in connection with any aspect of
any transaction contemplated hereby, except for claims involving the gross
negligence or willful misconduct of the Administrative Agent, the Arrangers or
the Lenders.
9.12    Disclosure. Each Borrower and each Lender hereby acknowledges and agrees
that each Lender and/or its Affiliates from time to time may hold investments
in, make other loans to or have other relationships with any Borrower and its
Affiliates.
9.13    Termination of Existing Agreement. The Lenders which are parties to the
Existing Agreement hereby waive the notice requirement set forth in the Existing
Agreement for terminating the commitments under the Existing Agreement and agree
that the Existing Agreement shall be terminated on the Closing Date (except for
any provisions thereof which by their terms survive termination thereof).
ARTICLE X -    THE ADMINISTRATIVE AGENT
10.1    Appointment and Authority. Each of the Lenders hereby irrevocably
appoints Bank of America to act on its behalf as the Administrative Agent
hereunder and under the other Loan Documents and authorizes the Administrative
Agent to take such actions on its behalf and to exercise such powers as are
delegated to the Administrative Agent by the terms hereof or thereof, together
with such actions and powers as are reasonably incidental thereto. The
provisions of this Article are solely for the benefit of the Administrative
Agent and the Lenders, and no Borrower shall have any rights as a third party
beneficiary of any of such provisions. It is understood and agreed that the use
of the term “agent” herein or in any other Loan Documents (or any other similar
term) with reference to the Administrative Agent is not intended to connote any
fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable Law. Instead such term is used

2315953_6.doc    76    364-Day Revolving Credit Agreement

--------------------------------------------------------------------------------




as a matter of market custom, and is intended to create or reflect only an
administrative relationship between contracting parties.
10.2    Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with any Borrower or any Subsidiary or other Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders.
10.3    Exculpatory Provisions. The Administrative Agent and the Arrangers shall
not have any duties or obligations except those expressly set forth herein and
in the other Loan Documents, and the Administrative Agent’s duties hereunder
shall be administrative in nature. Without limiting the generality of the
foregoing, the Administrative Agent and the Arrangers:
(a)    shall not be subject to any fiduciary or other implied duties, regardless
of whether a Default or Event of Default has occurred and is continuing;
(b)    shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
or the Arrangers are required to exercise as directed in writing by the Required
Lenders (or such other number or percentage of the Lenders as shall be expressly
provided for herein or in the other Loan Documents); provided that the
Administrative Agent and the Arrangers shall not be required to take any action
that, in their respective opinion or the opinion of their respective counsel,
may expose the Administrative Agent or the Arrangers to liability or that is
contrary to any Loan Document or applicable law, including for the avoidance of
doubt any action that may be in violation of the automatic stay under any
bankruptcy, insolvency or similar Laws affecting the enforcement of creditors’
rights generally or that may effect a forfeiture, modification or termination of
property of a Defaulting Lender in violation of any bankruptcy, insolvency or
similar Laws affecting the enforcement of creditors’ rights generally; and
(c)    shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to any Borrower or any of its respective
Affiliates that is communicated to or obtained by the Person serving as the
Administrative Agent, any Arranger or any of their respective Affiliates in any
capacity.
Each of the Administrative Agent and the Arrangers shall not be liable for any
action taken or not taken by it (i) with the consent or at the request of the
Required Lenders (or such other number or percentage of the Lenders as shall be
necessary, or as the Administrative Agent or the Arrangers shall believe in good
faith shall be necessary, under the circumstances as provided in Sections 8.1
and 8.3) or (ii) in the absence of its own gross negligence or willful
misconduct as determined by a court of competent jurisdiction by final and
nonappealable judgment. The Administrative Agent and the Arrangers shall be
deemed not to have knowledge of any Default or Event of Default unless

2315953_6.doc    77    364-Day Revolving Credit Agreement

--------------------------------------------------------------------------------




and until notice describing such Default or Event of Default is given in writing
to the Administrative Agent and the Arrangers by a Borrower or a Lender.


The Administrative Agent and the Arrangers shall not be responsible for or have
any duty to ascertain or inquire into (i) any statement, warranty or
representation made in or in connection with this Agreement or any other Loan
Document, (ii) the contents of any certificate, report or other document
delivered hereunder or thereunder or in connection herewith or therewith,
(iii) the performance or observance of any of the covenants, agreements or other
terms or conditions set forth herein or therein or the occurrence of any Default
or Event of Default, (iv) the validity, enforceability, effectiveness or
genuineness of this Agreement, any other Loan Document or any other agreement,
instrument or document or (v) the satisfaction of any condition set forth in
Article IV or elsewhere herein, other than to confirm receipt of items expressly
required to be delivered to the Administrative Agent or the Arrangers.
10.4    Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed in good faith by it to be genuine and to have
been signed, sent or otherwise authenticated by the proper Person. The
Administrative Agent also may rely upon any statement made to it orally or by
telephone and believed in good faith by it to have been made by the proper
Person, and shall not incur any liability for relying thereon. In determining
compliance with any condition hereunder to the making of a Loan that by its
terms must be fulfilled to the satisfaction of a Lender, the Administrative
Agent may presume that such condition is satisfactory to such Lender unless the
Administrative Agent shall have received notice to the contrary from such Lender
prior to the making of such Loan. The Administrative Agent may consult with
legal counsel (who may be counsel for the Borrowers), independent accountants
and other experts selected by it, and shall not be liable for any action taken
or not taken by it in accordance with the advice of any such counsel,
accountants or experts.
10.5    Delegation of Duties. The Administrative Agent may perform any and all
of its duties and exercise its rights and powers hereunder or under any other
Loan Document by or through any one or more sub‑agents appointed by the
Administrative Agent with reasonable care; provided that the Administrative
Agent shall give the Borrowers prior written notice of the delegation of any of
its material duties to any such agent or sub-agent. The Administrative Agent and
any such sub‑agent may perform any and all of its duties and exercise its rights
and powers by or through their respective Related Parties. The exculpatory
provisions of this Article shall apply to any such sub‑agent and to the Related
Parties of the Administrative Agent and any such sub‑agent, and shall apply to
their respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Administrative Agent.
The Administrative Agent shall not be responsible for the negligence or
misconduct of any sub-agents except to the extent that a court of competent
jurisdiction determines in a final and nonappealable judgment that the
Administrative Agent acted with gross negligence or willful misconduct in the
selection of such sub-agents.
10.6    Resignation of Administrative Agent.

2315953_6.doc    78    364-Day Revolving Credit Agreement

--------------------------------------------------------------------------------




(a)    The Administrative Agent may at any time give notice of its resignation
to the Lenders and the Borrowers. Upon receipt of any such notice of
resignation, the Required Lenders shall have the right, with the consent of the
Borrowers at all times other than during the existence of an Event of Default
(which consent of the Borrowers shall not be unreasonably withheld or delayed),
to appoint a successor, which shall be a bank with an office in the United
States, or an Affiliate of any such bank with an office in the United States. If
no such successor shall have been so appointed by the Required Lenders and shall
have accepted such appointment within 30 days after the retiring Administrative
Agent gives notice of its resignation (or such earlier day as shall be agreed by
the Required Lenders) (the “Resignation Effective Date”), then the retiring
Administrative Agent may (but shall not be obligated to) on behalf of the
Lenders, appoint a successor Administrative Agent meeting the qualifications set
forth above, provided that in no event shall any such successor Administrative
Agent be a Defaulting Lender. Whether or not a successor has been appointed,
such resignation shall become effective in accordance with such notice on the
Resignation Effective Date.
(b)    If the Person serving as Administrative Agent is a Defaulting Lender
pursuant to clause (d) of the definition thereof, the Required Lenders may, to
the extent permitted by applicable law, by notice in writing to the Borrowers
and such Person remove such Person as Administrative Agent and, with the consent
of the Borrowers at all times other than during the existence of an Event of
Default (which consent of the Borrowers shall not be unreasonably withheld or
delayed), appoint a successor. If no such successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within 30 days
(or such earlier day as shall be agreed by the Required Lenders) (the “Removal
Effective Date”), then such removal shall nonetheless become effective in
accordance with such notice on the Removal Effective Date.
(c)    With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable) (1) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents and (2) except for any indemnity payments or other amounts then owed
to the retiring or removed Administrative Agent, all payments, communications
and determinations provided to be made by, to or through the Administrative
Agent shall instead be made by or to each Lender directly, until such time, if
any, as the Required Lenders appoint a successor Administrative Agent as
provided for above. Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring (or
removed) Administrative Agent (other than as provided in Section 3.1(g) and
other than any rights to indemnity payments or other amounts owed to the
retiring or removed Administrative Agent as of the Resignation Effective Date or
the Removal Effective Date, as applicable), and the retiring or removed
Administrative Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents (if not already discharged therefrom
as provided above in this Section). The fees payable by the Borrowers to a
successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrowers and such successor.
After the retiring or removed Administrative Agent’s resignation or removal
hereunder and under the other Loan Documents, the provisions of this Article and
Section 9.6 shall continue in effect for the benefit of such retiring or removed
Administrative Agent, its sub agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while the
retiring or removed Administrative Agent was acting as Administrative Agent.

2315953_6.doc    79    364-Day Revolving Credit Agreement

--------------------------------------------------------------------------------




10.7    Non-Reliance on Administrative Agent and Other Lenders. Each Lender
acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.
10.8    No Other Duties, Etc. Anything herein to the contrary notwithstanding,
none of the Arrangers, Syndication Agent, Documentation Agents or other agents
listed on the cover page hereof shall have any powers, duties or
responsibilities under this Agreement or any of the other Loan Documents, except
in its capacity, as applicable, as the Administrative Agent or a Lender.
10.9    Administrative Agent May File Proofs of Claim. In case of the pendency
of any receivership, insolvency, liquidation, bankruptcy, reorganization,
arrangement, adjustment, composition or other judicial proceeding of any
Borrower, the Administrative Agent (irrespective of whether the principal of any
Loan shall then be due and payable as herein expressed or by declaration or
otherwise and irrespective of whether the Administrative Agent shall have made
any demand on any Borrower) shall be entitled and empowered, by intervention in
such proceeding or otherwise


(a)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans and all other Obligations that
are owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders and the
Administrative Agent under Sections 2.11 and 9.6) allowed in such judicial
proceeding; and


(b)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same; and any custodian,
receiver, assignee, trustee, liquidator, sequestrator or other similar official
in any such judicial proceeding is hereby authorized by each Lender to make such
payments to the Administrative Agent and, in the event that the Administrative
Agent shall consent to the making of such payments directly to the Lenders, to
pay to the Administrative Agent any amount due for the reasonable compensation,
expenses, disbursements and advances of the Administrative Agent and its agents
and counsel and any other amounts due the Administrative Agent under
Sections 2.11 and 9.6.


Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.

2315953_6.doc    80    364-Day Revolving Credit Agreement

--------------------------------------------------------------------------------




ARTICLE XI -    GUARANTEE
Visa Inc. agrees, to induce the other parties to enter into this Agreement and
for other valuable consideration, receipt of which is hereby acknowledged, as
follows:


11.1    Guarantee. Visa Inc. hereby guarantees to the Lenders and the
Administrative Agent the prompt payment in full when due (whether at stated
maturity, by acceleration or otherwise) of the Guaranteed Obligations. Visa Inc.
hereby further agrees that if any other Borrower shall fail to pay in full when
due (whether at stated maturity, by acceleration or otherwise) any of the
Guaranteed Obligations owing by it, Visa Inc. will promptly pay the same,
without any demand or notice whatsoever, and that in the case of any extension
of time of payment or renewal of any of the Guaranteed Obligations owing by any
other Borrower, the same will be promptly paid in full when due (whether at
extended maturity, by acceleration or otherwise) in accordance with the terms of
such extension or renewal. This Section 11.1 is a continuing guaranty and is a
guaranty of payment and is not merely a guaranty of collection and shall apply
to all Guaranteed Obligations of each Borrower whenever arising.
11.2    Acknowledgments, Waivers and Consents. Visa Inc. agrees that its
obligations under Section 11.1 shall, to the fullest extent permitted by
applicable law, be primary, absolute, irrevocable and unconditional under any
and all circumstances and that the guaranty therein is made with respect to any
Guaranteed Obligations now existing or in the future arising. Without limiting
the foregoing, to the fullest extent permitted by applicable law, Visa Inc.
agrees that:
11.2.1    The occurrence of any one or more of the following shall not affect
the enforceability or effectiveness of this Article XI in accordance with its
terms or affect, limit, reduce, discharge or terminate the liability of Visa
Inc., or the rights, remedies, powers and privileges of the Administrative Agent
or any Lender, under this Section 11.2.1:
(a)    any modification or amendment (including without limitation by way of
amendment, extension, renewal or waiver), or any acceleration or other change in
the time for payment or performance of the terms of all or any part of the
Guaranteed Obligations or any Loan Document, or any other agreement or
instrument whatsoever relating thereto, or any modification of any Commitment;
(b)    any release, termination, waiver, abandonment, lapse or expiration,
subordination or enforcement of the liability of any other guarantee of all or
any part of the Guaranteed Obligations;
(c)    any application of the proceeds of any other guarantee (including without
limitation the obligations of any other guarantor of all or any part of the
Guaranteed Obligations) to all or any part of the Guaranteed Obligations in any
such manner and to such extent as the Administrative Agent may determine;
(d)    any release of any other Person (including without limitation any other
guarantor with respect to all or any part of the Guaranteed Obligations) from
any personal liability with respect to all or any part of the Guaranteed
Obligations;

2315953_6.doc    81    364-Day Revolving Credit Agreement

--------------------------------------------------------------------------------




(e)    any settlement, compromise, release, liquidation or enforcement, upon
such terms and in such manner as the Administrative Agent may determine or as
applicable law may dictate, of all or any part of the Guaranteed Obligations or
any other guarantee of (including without limitation any letter of credit issued
with respect to) all or any part of the Guaranteed Obligations;
(f)    any proceeding against any Borrower or any other guarantor of all or any
part of the Guaranteed Obligations or any collateral provided by any other
Person or the exercise of any rights, remedies, powers and privileges of the
Administrative Agent and the Lenders under the Loan Documents or otherwise in
such order and such manner as the Administrative Agent may determine, regardless
of whether the Administrative Agent or the Lenders shall have proceeded against
or exhausted any collateral, right, remedy, power or privilege before proceeding
to call upon or otherwise enforce this Article XI;
(g)    the entering into such other transactions or business dealings with any
Borrower, any Subsidiary or Affiliate of any Borrower or any other guarantor of
all or any part of the Guaranteed Obligations as the Administrative Agent or any
Lender may desire; or
(h)    all or any combination of any of the actions set forth in this
Section 11.2.1.
11.2.2    The enforceability and effectiveness of this Article XI and the
liability of Visa Inc., and the rights, remedies, powers and privileges of the
Administrative Agent and the Lenders under this Article XI shall not be
affected, limited, reduced, discharged or terminated, and Visa Inc. hereby
expressly waives to the fullest extent permitted by law any defense now or in
the future arising, by reason of:
(a)    the illegality, invalidity or unenforceability of all or any part of the
Guaranteed Obligations, any Loan Document or any other agreement or instrument
whatsoever relating to all or any part of the Guaranteed Obligations;
(b)    any disability or other defense with respect to all or any part of the
Guaranteed Obligations (other than payment in full), including the effect of any
statute of limitations that may bar the enforcement of all or any part of the
Guaranteed Obligations or the obligations of any such other guarantor;
(c)    the illegality, invalidity or unenforceability of any security for or
other guarantee (including without limitation any letter of credit) of all or
any part of the Guaranteed Obligations or the lack of perfection or continuing
perfection or failure of the priority of any Lien on any collateral for all or
any part of the Guaranteed Obligations;
(d)    the cessation, for any cause whatsoever, of the liability of any Borrower
or any other guarantor with respect to all or any part of the Guaranteed
Obligations (other than, subject to Section 11.3, by reason of the full payment
of all Guaranteed Obligations);

2315953_6.doc    82    364-Day Revolving Credit Agreement

--------------------------------------------------------------------------------




(e)    any failure of the Administrative Agent or any Lender to marshal assets
in favor of any Borrower or any other Person (including any other guarantor of
all or any part of the Guaranteed Obligations), to exhaust any collateral for
all or any part of the Guaranteed Obligations, to pursue or exhaust any right,
remedy, power or privilege it may have against any Borrower or any other
guarantor of all or any part of the Guaranteed Obligations or any other Person
or to take any action whatsoever to mitigate or reduce such or any other
Person’s liability, the Administrative Agent and the Lenders being under no
obligation to take any such action notwithstanding the fact that all or any part
of the Guaranteed Obligations may be due and payable and that any Borrower may
be in default of its obligations under any Loan Document;
(f)    any counterclaim, set-off or other claim which any Borrower or any other
guarantor of all or any part of the Guaranteed Obligations has or claims with
respect to all or any part of the Guaranteed Obligations;
(g)    any failure of the Administrative Agent or any Lender or any other Person
to file or enforce a claim in any bankruptcy or other proceeding with respect to
any Person;
(h)    any bankruptcy, insolvency, reorganization, winding-up or adjustment of
debts, or appointment of a custodian, liquidator or the like of it, or similar
proceedings commenced by or against any Person, including any discharge of, or
bar or stay against collecting, all or any part of the Guaranteed Obligations
(or any interest on all or any part of the Guaranteed Obligations) in or as a
result of any such proceeding;
(i)    any action taken by the Administrative Agent or any Lender that is
authorized by this Section 11.2 or otherwise in this Article XI or by any other
provision of any Loan Document or any omission to take any such action; or
(j)    any other circumstance whatsoever (other than payment in full) that might
otherwise constitute a legal or equitable discharge or defense of a surety or
guarantor.
11.2.3    To the fullest extent permitted by law, Visa Inc. expressly waives,
for the benefit of the Administrative Agent and the Lenders, (a) all diligence,
promptness, presentment, demand for payment or performance, notices of
nonpayment or nonperformance, protest, notices of protest, notices of dishonor
and all other notices or demands of any kind or nature whatsoever, (b) any
requirement that the Administrative Agent or any Lender exhaust any right, power
or remedy or proceed against any Borrower under any Loan Document or other
agreement or instrument referred to herein or therein, or against any other
Person under any other guarantee of, or security for, any of the Guaranteed
Obligations, (c) all notices of acceptance of this Article XI or of the
existence, creation, incurring or assumption of new or additional Guaranteed
Obligations, (d) any defense based upon any statute or rule of law which
provides that the obligation of a surety must be neither larger in amount nor in
other respects more burdensome than that of the principal and (e) any defenses
or benefits that may be derived from or afforded by law which limit the
liability of or exonerate guarantors or sureties.

2315953_6.doc    83    364-Day Revolving Credit Agreement

--------------------------------------------------------------------------------




11.3    Reinstatement. The obligations of Visa Inc. under this Article XI shall
be automatically reinstated if and to the extent that for any reason any payment
by or on behalf of any Borrower in respect of the Guaranteed Obligations is
rescinded or must otherwise be restored by any holder of any of the Guaranteed
Obligations, whether as a result of any proceedings in bankruptcy or
reorganization or otherwise.
11.4    Subrogation. Visa Inc. hereby agrees that, until the final payment in
full of all Guaranteed Obligations and the expiration or termination of the
Commitments under this Agreement, it shall not exercise any right or remedy
arising by reason of any performance by it of its guarantee in Section 11.1,
whether by subrogation, reimbursement, contribution or otherwise, against the
other Borrowers or any other guarantor of any of the Guaranteed Obligations or
any security for any of the Guaranteed Obligations.
11.5    Remedies. Visa Inc. agrees that, as between Visa Inc. and the
Administrative Agent and the Lenders, the obligations of any Borrower under this
Agreement, the Notes or any other Loan Documents may be declared to be forthwith
due and payable as provided in Article VII (and shall be deemed to have become
automatically due and payable in the circumstances provided in said Article VII)
for purposes of Section 11.1, notwithstanding any stay, injunction or other
prohibition preventing such declaration (or such obligations from becoming
automatically due and payable) as against any Borrower and that, in the event of
such declaration (or such obligations being deemed to have become automatically
due and payable), such obligations of any other Borrower shall forthwith become
due and payable by Visa Inc. for purposes of said Section 11.1.
11.6    Payments. All payments by Visa Inc. under this Article XI shall be made
without deduction, set-off or counterclaim at the place specified in
Section 2.16.
11.7    Solvency. Visa Inc. represents and warrants to the Administrative Agent
and the Lenders that, as of the Closing Date, it is solvent.
ARTICLE XII -    SETOFF; RATABLE PAYMENTS
12.1    Setoff. In addition to, and without limitation of, any rights of the
Lenders under applicable law, if any Borrower becomes insolvent, however
evidenced, or any Event of Default under Section 7.2 occurs and is continuing,
any and all deposits (including all account balances, whether provisional or
final and whether or not collected or available) and any other Indebtedness at
any time held or owing by any Lender or any Affiliate of any Lender to or for
the credit or account of such Borrower may be offset and applied toward the
payment of the Obligations owing to such Lender, whether or not the Obligations,
or any part thereof, shall then be due; provided that this Section 12.1 shall
not apply to amounts attributable or in any way related to the clearing and
settlement of Visa card products or travelers checks or any other transaction
for which any Borrower performs clearing or settlement services; and provided
further, that in the event that any Defaulting Lender shall exercise any such
right of setoff, (a) all amounts so set off shall be paid over by such
Defaulting Lender immediately to the Administrative Agent for further
application in accordance with the provisions of Section 2.29 and, pending such
payment, shall be segregated by such Defaulting Lender from its other funds and
deemed held in trust for the benefit of the Administrative Agent and the Lenders
and (b) the Defaulting Lender shall provide promptly to the Administrative

2315953_6.doc    84    364-Day Revolving Credit Agreement

--------------------------------------------------------------------------------




Agent a statement describing in reasonable detail the Obligations owing to such
Defaulting Lender as to which it exercised such right of setoff. Each Lender
agrees promptly to notify the applicable Borrower and the Administrative Agent
after any such set-off and application; provided that the failure to give such
notice shall not affect the validity of such set-off and application.
12.2    Ratable Payments. Without limiting the provisions of Section 2.16(g), if
any Revolving Lender, whether by setoff or otherwise, has payment made to it
upon its Revolving Loans (other than payments received pursuant to Section 3.1,
3.4 or 3.5 or as otherwise provided herein) or its participation in Swing Loans
in a greater proportion than that received by any other Revolving Lender, such
Revolving Lender agrees, promptly upon demand, to purchase a portion of the
Revolving Loans (or such participations in Swing Loans) held by the other
Revolving Lenders so that after such purchase each Revolving Lender will hold
its pro rata share of all Revolving Loans (and all participations in Swing
Loans), as contemplated by this Agreement.
ARTICLE XIII -    BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS
13.1    Successors and Assigns. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that, except as otherwise
permitted herein, no Borrower may assign or otherwise transfer any of its rights
or obligations hereunder without the prior written consent of the Administrative
Agent and each Lender and no Lender may assign or otherwise transfer any of its
rights or obligations hereunder except (a) to an Eligible Assignee in accordance
with the provisions of Section 13.3, (b) by way of participation in accordance
with the provisions of Section 13.2 or (c) by way of pledge or assignment of a
security interest subject to the restrictions of Section 13.3.3 (and any other
attempted assignment or transfer by any party hereto shall be null and void).
Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any Person (other than the parties hereto, their respective successors and
assigns permitted hereby, Participants to the extent provided in Section 13.2
and, to the extent expressly contemplated hereby, the Related Parties of each of
the Administrative Agent and the Lenders) any legal or equitable right, remedy
or claim under or by reason of this Agreement.
13.2    Participations.
13.2.1    Permitted Participants; Effect. Any Lender may at any time, without
the consent of, or notice to, any Borrower or the Administrative Agent, sell
participations to any Person (other than a natural Person, or a holding company,
investment vehicle or trust for, or owned and operated for the primary benefit
of a natural Person, a Defaulting Lender or any Borrower or any of the
Borrowers’ Affiliates or Subsidiaries) (each, a “Participant”) in all or a
portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans (including such
Lender’s participations in Swing Loans) owing to it); provided that (a) such
Lender’s obligations under this Agreement shall remain unchanged, (b) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations, (c) the Borrowers, the Administrative Agent,
and the Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement and
(d) except in the case of any such participation sold to a Lender or an
Affiliate of a Lender

2315953_6.doc    85    364-Day Revolving Credit Agreement

--------------------------------------------------------------------------------




or an Approved Fund with respect to a Lender, each such participation shall be
in an amount of not less than U.S.$10,000,000, or shall be in an amount of such
Lender’s entire remaining Commitment and the Loans at the time owing to it. For
the avoidance of doubt, each Lender shall be responsible for the indemnity under
Section 9.6(c) without regard to the existence of any participation.
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 8.3 that affects such Participant. Subject to Section 13.2.2, each
Borrower agrees that each Participant shall be entitled to the benefits of
Sections 3.1, 3.4 and 3.5 to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to Section 13.3 (it being
understood that the documentation required under Section 3.1(e) shall be
delivered to the Lender who sells the participation) to the same extent as if it
were a Lender and had acquired its interest by assignment pursuant to
Section 13.3; provided that such Participant (A) agrees to be subject to the
provisions of Sections 3.6 and 2.28 as if it were an assignee under Section 13.3
and (B) shall not be entitled to receive any greater payment under Sections 3.1
or 3.4 or 3.5, with respect to any participation, than the Lender from whom it
acquired the applicable participation would have been entitled to receive,
except to the extent such entitlement to receive a greater payment results from
a Change in Law that occurs after the Participant acquired the applicable
participation or unless the sale of the participation to such Participant is
made with Visa Inc.’s prior written consent. Each Lender that sells a
participation agrees, at the Borrowers’ request and expense, to use reasonable
efforts to cooperate with the Borrowers to effectuate the provisions of
Section 3.6 with respect to any Participant. To the extent permitted by law,
each Participant also shall be entitled to the benefits of Section 12.1 as
though it were a Lender; provided that such Participant agrees to be subject to
Section 12.2 as though it were a Lender. Each Lender that sells a participation
shall, acting solely for this purpose as a non-fiduciary agent of the Borrowers,
maintain a register on which it enters the name and address of each Participant
and the principal amounts (and stated interest) of each Participant’s interest
in the Loans or other obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant’s interest in any
commitments, loans, letters of credit or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such commitment, loan, letter of credit or other obligation is
in registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary. For the avoidance
of doubt, the Administrative Agent (in its capacity as Administrative Agent)
shall have no responsibility for maintaining a Participant Register.

2315953_6.doc    86    364-Day Revolving Credit Agreement

--------------------------------------------------------------------------------




13.2.2    Limitation upon Participant Rights. A Participant that would be a
Non-U.S. Lender if it were a Lender shall not be entitled to the benefits of
Section 3.1 unless the Borrowers are notified of the participation sold to such
Participant and such Participant agrees, for the benefit of the Borrowers, to
comply with Section 3.6 as though it were a Lender.
13.3    Assignments.
13.3.1    Permitted Assignments. Any Lender may at any time assign to one or
more Eligible Assignees all or a portion of its rights and obligations under
this Agreement (including all or a portion of its Commitment and the Loans
(including for purposes of this Section 13.3.1, participations in Swing Loans)
at the time owing to it); provided that:
(a)    except in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and the Loans at the time owing to it or in the
case of an assignment to a Lender or an Affiliate of a Lender or an Approved
Fund with respect to a Lender (determined after giving effect to such
assignment), the aggregate amount of the Commitment assigned (which for this
purpose includes Loans outstanding thereunder) or, if the Commitment is not then
in effect, the principal outstanding balance of the Loans of the assigning
Lender subject to each such assignment, determined as of the date the Assignment
and Assumption with respect to such assignment is delivered to the
Administrative Agent or, if “Trade Date” is specified in the Assignment and
Assumption, as of the Trade Date, shall not be less than U.S.$10,000,000 unless
each of the Administrative Agent and, so long as no Event of Default has
occurred and is continuing, Visa Inc. otherwise consents (each such consent not
to be unreasonably withheld or delayed);
(b)    each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement
with respect to the Loans or the Commitment assigned, except that this
clause (b) shall not apply to a Swing Lender’s rights and obligations in respect
of Swing Loans without the consent of Visa Inc. which shall not be unreasonably
withheld or delayed and shall not be required if an Event of Default has
occurred and is continuing;
(c)    (i) any assignment of a Dollar Revolving Commitment or a Multi-Currency
Revolving Commitment must be approved by the Administrative Agent, each Swing
Lender and, unless an Event of Default has occurred and is continuing, Visa Inc.
(provided that such approvals shall not be unreasonably withheld or delayed)
unless the Person that is the proposed assignee is itself a Lender or an
Eligible Affiliate or Approved Fund (whether or not the proposed assignee would
otherwise qualify as an Eligible Assignee) and (ii) any assignment by a Swing
Lender of any Commitment to make Swing Loans must be approved by Visa Inc.
unless an Event of Default has occurred and is continuing (provided that such
approval shall not be unreasonably withheld or delayed);
(d)    the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee (payable by the assignor Lender or the assignee Lender) in
the amount of U.S.$3,500, unless

2315953_6.doc    87    364-Day Revolving Credit Agreement

--------------------------------------------------------------------------------




waived by the Administrative Agent in its sole discretion, and the Eligible
Assignee, if it shall not be a Lender, shall deliver to the Administrative Agent
an administrative questionnaire; and
(e)    in connection with any assignment of rights and obligations of any
Defaulting Lender hereunder, no such assignment shall be effective unless and
until, in addition to the other conditions thereto set forth herein, the parties
to the assignment shall make such additional payments to the Administrative
Agent in an aggregate amount sufficient, upon distribution thereof as
appropriate (which may be outright payment, purchases by the assignee of
participations, or other compensating actions, including funding, with the
consent of the Borrowers and the Administrative Agent, the applicable pro rata
share of Loans previously requested but not funded by the Defaulting Lender, to
each of which the applicable assignee and assignor hereby irrevocably consent),
to (x) pay and satisfy in full all payment liabilities then owed by such
Defaulting Lender to the Administrative Agent or any Lender hereunder (and
interest accrued thereon) and (y) acquire (and fund as appropriate) its full pro
rata share of all Loans and unfunded participations in Swing Loans.
Notwithstanding the foregoing, in the event that any assignment of rights and
obligations of any Defaulting Lender hereunder shall become effective under
applicable law without compliance with the provisions of this paragraph, then
the assignee of such interest shall be deemed to be a Defaulting Lender for all
purposes of this Agreement until such compliance occurs.
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to Section 13.3.2, from and after the effective date specified in each
Assignment and Assumption, the Eligible Assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.1, 3.4, 3.5 and 9.6 with respect to
facts and circumstances occurring prior to the effective date of such
assignment; provided, that except to the extent otherwise expressly agreed by
the affected parties, no assignment by a Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender. Upon request, the applicable Borrower (at its
expense) shall execute and deliver a Note to the assignee Lender. Any assignment
or transfer by a Lender of rights or obligations under this Agreement that does
not comply with this Section 13.3.1 shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with Section 13.2. The Administrative Agent is hereby
authorized and directed to amend Schedule 1 from time to time to reflect any
assignment or transfer pursuant to this Section 13.3.1 or Section 2.28, and the
addition of any Lender pursuant to Section 2.27 and to deliver such amended
Schedule 1 to the Borrowers and each Lender.



2315953_6.doc    88    364-Day Revolving Credit Agreement

--------------------------------------------------------------------------------




13.3.2    Register. The Administrative Agent, acting solely for this purpose as
a non-fiduciary agent of the Borrowers (and such agency being solely for tax
purposes), shall maintain at its applicable Lending Installation within the
United States a copy of each Assignment and Assumption delivered to it (or the
equivalent thereof in electronic form) and a register for the recordation of the
names and addresses of the Lenders and the Commitments of, and principal amounts
(and stated interest) of the Loans owing to, each Lender pursuant to the terms
hereof from time to time (the “Register”). The entries in the Register shall be
conclusive absent manifest error, and the Borrowers, the Administrative Agent
and the Lenders shall treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement. The Register shall be available for inspection by the Borrowers and
the Lenders at any reasonable time and from time to time upon reasonable prior
notice. The Loans (including principal and interest) are registered obligations
and the right, title, and interest of any Lender or its assigns in and to such
Loans shall be transferable only upon notation of such transfer in the Register.
This Section 13.3.2 shall be construed so that the Loans (including principal
and interest) are at all times maintained in “registered form” under
Section 5f.103-1(c) of the United States Treasury Regulations.
13.3.3    Certain Pledges. Any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement
(including under its Note, if any) to secure obligations of such Lender,
including any pledge or assignment to secure obligations to a Federal Reserve
Bank; provided that no such pledge or assignment shall release such Lender from
any of its obligations hereunder or substitute any such pledgee or assignee for
such Lender as a party hereto.
13.3.4    Electronic Execution of Documents. The words “execution,” “signed,”
“signature,” and words of like import in or related to any document to be signed
in connection with this Agreement and the transactions contemplated hereby
(including without limitation Assignment and Assumptions, amendments or other
modifications, Revolving Advance Borrowing Notices, Swing Loan Borrowing
Notices, waivers and consents) shall be deemed to include electronic signatures
or the keeping of records in electronic form, each of which shall be of the same
legal effect, validity or enforceability as a manually executed signature or the
use of a paper-based recordkeeping system, as the case may be, to the extent and
as provided for in any applicable Law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act or any other similar state Laws based on the Uniform
Electronic Transactions Act; provided that notwithstanding anything contained
herein to the contrary neither the Administrative Agent nor any Swing Lender nor
any Borrower shall be under any obligation to agree to accept electronic
signatures in any form or in any format unless expressly agreed to by it
pursuant to procedures agreed by it.
13.3.5    Resignation as Swing Lender after Total Assignment. Notwithstanding
anything to the contrary contained herein, if at any time any Swing Lender
assigns all of its Commitment and Loans pursuant to Section 13.3.1 (other than
its Commitment to make Swing Loans and Swing Loans outstanding under such
Commitment), such Swing Lender

2315953_6.doc    89    364-Day Revolving Credit Agreement

--------------------------------------------------------------------------------




may, upon 30 days’ notice to the Borrowers, resign as a Swing Lender. In the
event of any such resignation as a Swing Lender, the Borrowers shall be entitled
to appoint from among the Lenders a successor Swing Lender hereunder (subject to
the consent of such proposed successor Swing Lender); provided, however, that no
failure by the Borrowers to appoint any such successor shall affect the
resignation of the retiring Swing Lender as a Swing Lender. If any Swing Lender
resigns as a Swing Lender, it shall retain all the rights of a Swing Lender
provided for hereunder with respect to its Swing Loans made by it and
outstanding as of the effective date of such resignation, including the right to
require the Lenders to fund risk participations in outstanding Swing Loans
pursuant to Section 2.24. Upon the appointment of a successor Swing Lender, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring Swing Lender.
13.4    Tax Treatment. If any interest in any Loan Document is transferred to
any Eligible Assignee which is organized under the Laws of any jurisdiction
other than the United States or any State thereof, the transferor Revolving
Lender shall cause such Eligible Assignee, concurrently with the effectiveness
of such transfer, to comply with the provisions of Section 3.1.
ARTICLE XIV -    NOTICES
14.1    Notices. (a) Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
clause (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:
(i)    if to any Borrower, the Administrative Agent or the Swing Lenders, to the
address, facsimile number, electronic mail address or telephone number specified
for such Person on Schedule 3; and
(ii)    if to any other Lender, to the address, facsimile number, electronic
mail address or telephone number at its applicable Lending Installation.
Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent upon the sender’s
receipt of confirmation of proper transmission (except that, if not given during
normal business hours for the recipient, shall be deemed to have been given at
the opening of business on the next Business Day for the recipient). Notices
delivered through electronic communications to the extent provided in clause (b)
below, shall be effective as provided in such clause (b).
(b)    Notices and other communications to the Lenders hereunder may be
delivered or furnished by electronic communication (including e‑mail and
Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to service of
process on any Lender or notices to any Lender pursuant to Article II if such
Lender has notified the Administrative Agent and the Borrowers that it is
incapable of receiving notices under

2315953_6.doc    90    364-Day Revolving Credit Agreement

--------------------------------------------------------------------------------




such Article by electronic communication. The Administrative Agent or any
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.
Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement); provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing subclause (i) of notification that such notice or communication is
available and identifying the website address therefor.
(c)    The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE
AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to any Borrower, any Lender or any other
Person for losses, claims, damages, liabilities or expenses of any kind (whether
in tort, contract or otherwise) arising out of any Borrower’s or the
Administrative Agent’s transmission of Borrower Materials or notices through the
Platform, any other electronic platform or electronic messaging service, or
through the Internet, except to the extent that such losses, claims, damages,
liabilities or expenses are determined by a court of competent jurisdiction by a
final and nonappealable judgment to have resulted from the gross negligence or
willful misconduct of such Agent Party; provided, however, that in no event
shall any Agent Party have any liability arising therefrom to any Borrower, any
Lender or any other Person for indirect, special, incidental, consequential or
punitive damages (as opposed to direct or actual damages).


14.2    Change of Address. Each of the Borrowers, the Administrative Agent and
the Swing Lenders may change its address, facsimile or telephone number for
notices and other communications hereunder by notice to the other parties hereto
(or, in the case of any Borrower, by notice to the Administrative Agent). Each
other Lender may change its address, facsimile or telephone number for notices
and other communications hereunder by notice to the Borrowers, the
Administrative Agent and the Swing Lenders. In addition, each Lender agrees to
notify the Administrative Agent from time to time to ensure that the
Administrative Agent has on record (i) an effective address, contact name,
telephone number, telecopier number and electronic mail address to which notices
and other communications may be sent and (ii) accurate wire instructions for
such

2315953_6.doc    91    364-Day Revolving Credit Agreement

--------------------------------------------------------------------------------




Lender. Furthermore, each Public Lender agrees to cause at least one individual
at or on behalf of such Public Lender to at all times have selected the “Private
Side Information” or similar designation on the content declaration screen of
the Platform in order to enable such Public Lender or its delegate, in
accordance with such Public Lender’s compliance procedures and applicable law,
including United States Federal and state securities Laws, to make reference to
Borrower Materials that are not made available through the “Public Side
Information” portion of the Platform and that may contain material non-public
information with respect to any Borrower or its securities for purposes of
United States Federal or state securities Laws.
14.3    Reliance by Administrative Agent and Lenders. The Administrative Agent
and the Lenders shall be entitled to rely and act upon any notices purportedly
given by or on behalf of any Borrower even if (a) such notices were not made in
a manner specified herein, were incomplete or were not preceded or followed by
any other form of notice specified herein or (b) the terms thereof, as
understood in good faith by the recipient, varied from any confirmation thereof.
Each Borrower shall indemnify the Administrative Agent, each Lender and the
Related Parties of each of them from all losses, costs, expenses and liabilities
resulting from the good faith reliance by such Person on each notice purportedly
given by or on behalf of such Borrower, so long as such Persons are not grossly
negligent in so relying. All telephonic notices to and other telephonic
communications with the Administrative Agent may be recorded by the
Administrative Agent, and each of the parties hereto hereby consents to such
recording.
ARTICLE XV -    COUNTERPARTS
This Agreement may be executed in any number of counterparts, all of which taken
together shall constitute one agreement, and any of the parties hereto may
execute this Agreement by signing any such counterpart. This Agreement shall be
effective when it has been executed by the Borrowers, the Administrative Agent
and the Lenders and each party has notified the Administrative Agent by
facsimile or .pdf transmission that it has taken such action.
ARTICLE XVI -    CHOICE OF LAW; CONSENT TO JURISDICTION;
WAIVER OF JURY TRIAL
16.1    CHOICE OF LAW. THIS AGREEMENT AND ALL OF THE OTHER LOAN DOCUMENTS SHALL
BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW
YORK.
16.2    CONSENT TO JURISDICTION. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE EXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN THE BOROUGH OF
MANHATTAN AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF
NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING

2315953_6.doc    92    364-Day Revolving Credit Agreement

--------------------------------------------------------------------------------




MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT; PROVIDED THAT IF FOR
ANY REASON SUCH NEW YORK STATE OR FEDERAL COURTS CANNOT OR WILL NOT ACCEPT
JURISDICTION OVER ANY SUCH ACTION OR PROCEEDING, THE EXCLUSIVITY OF JURISDICTION
OF SUCH NEW YORK STATE AND FEDERAL COURTS SHALL NOT APPLY. EACH OF THE PARTIES
HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE
CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR
IN ANY OTHER MANNER PROVIDED BY LAW.
16.3    WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
16.4    USA PATRIOT Act Notice. Each Lender that is subject to the Act (as
hereinafter defined) and the Administrative Agent (for itself and not on behalf
of any Lender) hereby notifies the Borrowers that, pursuant to the requirements
of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”), it is required to obtain, verify and record information that
identifies each Borrower, which information includes the name and address of
each Borrower and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify each Borrower in accordance
with the Act.
[Remainder of page intentionally blank;
Signature Pages follow.]

2315953_6.doc    93    364-Day Revolving Credit Agreement

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Borrowers, the Lenders and the Administrative Agent have
executed this Agreement as of the date first above written.
VISA INC., as a Borrower
By: /s/ Richard Laiderman    
Name: Richard Laiderman    
Title: Treasurer


By: /s/ Chris Salmon    
Name: Chris Salmon    
Title: Vice President


    
VISA INTERNATIONAL SERVICE ASSOCIATION, as a Borrower
By: /s/ Richard Laiderman    
Name: Richard Laiderman    
Title: Treasurer


By: /s/ Chris Salmon    
Name: Chris Salmon    
Title: Vice President
    
VISA U.S.A. INC., as a Borrower
By: /s/ Richard Laiderman    
Name: Richard Laiderman    
Title: Treasurer


By: /s/ Chris Salmon    
Name: Chris Salmon    
Title: Vice President







Signature Page to 364-Day Revolving Credit Agreement

--------------------------------------------------------------------------------




BANK OF AMERICA, N.A., as Administrative Agent
By: /s/ Anthea Del Bianco    
Name: Anthea Del Bianco    
Title: Vice President


BANK OF AMERICA, N.A., as Euro Swing Lender, as a Lender and as a U.S. Swing
Lender
By: /s/ Jason Cassity    
Name: Jason Cassity    
Title: Director




JPMORGAN CHASE BANK, N.A., as a Lender, as Sterling Swing Lender, as a U.S.
Swing Lender and as Yen Swing Lender
By: /s/ Kyle K. Hall
Name: Kyle K. Hall    
Title: Vice President




BANK OF CHINA, LOS ANGELES BRANCH, as a Lender and as a U.S. Swing Lender


By: /s/ Ruisong Zhao    
Name: Ruisong Zhao    
Title: SVP and Branch Manager




BARCLAYS BANK PLC, as a Lender and as a U.S. Swing Lender


By: /s/ Jonathan Dodds    
Name: Jonathan Dodds    
Title: Authorized Signatory



Signature Page to 364-Day Revolving Credit Agreement

--------------------------------------------------------------------------------




CITIBANK, N.A., as a Lender and as a U.S. Swing Lender


By: /s/ Marina Donskaya    
Name: Marina Donskaya    
Title: VP




HSBC BANK USA, N.A., as a Lender and as a U.S. Swing Lender
By: /s/ George Manchenko    
Name: George Manchenko    
Title: Director




ROYAL BANK OF CANADA, as a Lender and as a U.S. Swing Lender


By: /s/ Kamran Khan
Name: Kamran Khan
Title: Authorized Signatory




STANDARD CHARTERED BANK, as a Lender and as a U.S. Swing Lender


By: /s/ Steven Aloupis    
Name: Steven Aloupis    
Title: Managing Director


By: /s/ Robin Francis    
Name: Robin Francis    
Title: Manager LDU Americas




THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., as a Lender and as a U.S. Swing Lender


By: /s/ Glenn Schuermann    
Name: Glenn Schuermann    
Title: Director



Signature Page to 364-Day Revolving Credit Agreement

--------------------------------------------------------------------------------




U.S. BANK NATIONAL ASSOCIATION, as a Lender and as a U.S. Swing Lender


By: /s/ Susan Bowes    
Name: Susan Bowes    
Title: Senior Vice President




WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender and as a U.S. Swing Lender


By: /s/ Brian Buck    
Name: Brian Buck    
Title: Managing Director




GOLDMAN SACHS BANK USA, as a Lender and as a U.S. Swing Lender


By: /s/ Rebecca Kratz    
Name: Rebecca Kratz    
Title: Authorized Signatory

Signature Page to 364-Day Revolving Credit Agreement